
  Malaysia 1957 (rev. 2007)
  
  

  
  Subsequently amended 


PART I. THE STATES, RELIGION AND LAW OF THE FEDERATION



1. Name, States and territories of the Federation




1. The Federation shall be known, in Malay and in English, by the name Malaysia.




2. The States of the Federation shall be Johore, Kedah, Kelantan, Malacca, Negeri, Sembilan, Pahang, Penang, Perak, Perlis, Sabah, Sarawak, Selangor and Terengganu.




3. Subject to Clause (4), the territories of each of the States mentioned in Clause (2) are the territories comprised therein immediately before Malaysia Day.




4. The territory of the State of Selangor shall exclude the Federal Territory of Kuala Lumpur established under the Constitution (Amendment) (No. 2) Act 1973 [Act A206] and the Federal Territory of Putrajaya established under the Constitution (Amendment) Act 2001 [Act A1095] and the territory of the State of Sabah shall exclude the Federal Territory of Labuan established under the Constitution (Amendment) (No. 2) Act 1984 [Act A585], and all such Federal Territories shall be territories of the Federation.



2. Admission of new territories into the Federation


Parliament may by law-







a.
admit other States to the Federation;






b.
alter the boundaries of any State,




but a law altering the boundaries of a State shall not be passed without the consent of that State (expressed by a law made by the Legislature of that State) and of the Conference of Rulers.



3. Religion of the Federation




1. Islam is the religion of the Federation; but other religions may be practised in peace and harmony in any part of the Federation.




2. In every State other than States not having a Ruler the position of the Ruler as the Head of the religion of Islam in his State in the manner and to the extent acknowledged and declared by the Constitution of that State, and, subject to that Constitution, all rights, privileges, prerogatives and powers enjoyed by him as Head of that religion, are unaffected and unimpaired; but in any acts, observances of ceremonies with respect to which the Conference of Rulers has agreed that they should extend to the Federation as a whole each of the other Rulers shall in his capacity of Head of the religion of Islam authorise the Yang di-Pertuan Agong to represent him.




3. The Constitution of the States of Malacca, Penang, Sabah and Sarawak shall each make provision for conferring on the Yang di-Pertuan Agong the position of Head of the religion of Islam in that State.




4. Nothing in this Article derogates from any other provision of this Constitution.




5. Notwithstanding anything in this Constitution the Yang di-Pertuan Agong shall be the Head of the religion of Islam in the Federal Territories of Kuala Lumpur, Labuan and Putrajaya; and for this purpose Parliament may by law make provisions for regulating Islamic religious affairs and for constituting a Council to advise the Yang di-Pertuan Agong in matters relating to the religion of Islam.



4. Supreme law of the Federation




1. This Constitution is the supreme law of the Federation and any law passed after Merdeka Day which is inconsistent with this Constitution shall, to the extent of the inconsistency, be void.




2. The validity of any law shall not be questioned on the ground that-







a.
it imposes restrictions on the right mentioned in Article 9 (2) but does not relate to the matters mentioned therein; or






b.
it imposes such restrictions as are mentioned in Article 10 (2) but those restrictions were not deemed necessary or expedient by Parliament for the purposes mentioned in that Article.






3. The validity of any law made by Parliament or the Legislature of any State shall not be questioned on the ground that it makes provision with respect to any matter with respect to which Parliament or, as the case may be, the Legislature of the State has no power to make laws, except in proceedings for a declaration that the law is invalid on that ground or-







a.
if the law was made by Parliament, in proceedings between the Federation and one or more States;






b.
if the law was made by the Legislature of a State, in proceedings between the Federation and that State.






4. Proceedings for a declaration that a law is invalid on the ground mentioned in Clause(3) (not being proceedings falling within paragraph (a) or (b) of the Clause) shall not be commenced without the leave of a judge of the Federal Court; and the Federation shall be entitled to be a party to any such proceedings, and so shall any State that would or might be a party to proceedings brought for the same purpose under paragraph (a) or (b) of the Clause.



PART II. FUNDAMENTAL LIBERTIES



5. Liberty of the person




1. No person shall be deprived of his life or personal liberty save in accordance with law.




2. Where complaint is made to a High Court or any judge thereof that a person is being unlawfully detained the court shall inquire into the complaint and, unless satisfied that the detention is lawful, shall order him to be produced before the court and release him.




3. Where a person is arrested he shall be informed as soon as may be of the grounds of his arrest and shall be allowed to consult and be defended by a legal practitioner of his choice.




4. Where a person is arrested and not released he shall without unreasonable delay, and in any case within twenty-four hours (excluding the time of any necessary journey) be produced before a magistrate and shall not be further detained in custody without the magistrate’s authority:


Provided that this Clause shall not apply to the arrest or detention of any person under the existing law relating to restricted residence, and all the provisions of this Clause shall be deemed to have been an integral part of this Article as from Merdeka Day:


Provided further that in its application to a person, other than a citizen, who is arrested or detained under the law relating to immigration, this Clause shall be read as if there were substituted for the words “without unreasonable delay, and in any case within twenty-four hours (excluding the time of any necessary journey)” the words “within fourteen days”:


And provided further that in the case of an arrest for an offence which is triable by a Syariah court, references in this Clause to a magistrate shall be construed as including references to a judge of a Syariah court.




5. Clauses (3) and (4) do not apply to an enemy alien.



6. Slavery and forced labour prohibited




1. No person shall be held in slavery.




2. All forms of forced labour are prohibited, but Parliament may by law provide for compulsory service for national purposes.




3. Work or service required from any person as a consequence of a conviction or a finding of guilt in a court of law shall not be taken to be forced labour within the meaning of this Article, provided that such work or service is carried out under the supervision and control of a public authority.




4. Where by any written law the whole or any part of the functions of any public authority is to be carried on by another public authority, for the purpose of enabling those functions to be performed the employees of the first mentioned public authority shall be bound to serve the second mentioned public authority, and their service with the second mentioned public authority shall not be taken to be forced labour within the meaning of this Article, and no such employee shall be entitled to demand any right from either the first mentioned or the second mentioned public authority by reason of the transfer of his employment.



7. Protection against retrospective criminal laws and repeated trials




1. No person shall be punished for an act or omission which was not punishable by law when it was done or made, and no person shall suffer greater punishment for an offence than was prescribed by law at the time it was committed.




2. A person who has been acquitted or convicted of an offence shall not be tried again for the same offence except where the conviction or acquittal has been quashed and a retrial ordered by a court superior to that by which he was acquitted or convicted.



8. Equality




1. All persons are equal before the law and entitled to the equal protection of the law.




2. Except as expressly authorised by this Constitution, there shall be no discrimination against citizens on the ground only of religion, race, descent, place of birth or gender in any law or in the appointment to any office or employment under a public authority or in the administration of any law relating to the acquisition, holding or disposition of property or the establishing or carrying on of any trade, business, profession, vocation or employment.




3. There shall be no discrimination in favour of any person on the ground that he is a subject of the Ruler of any State.




4. No public authority shall discriminate against any person on the ground that he is resident or carrying on business in any part of the Federation outside the jurisdiction of the authority.




5. This Article does not invalidate or prohibit-







a.
any provision regulating personal law;






b.
any provision or practice restricting office or employment connected with the affairs of any religion, or of an institution managed by a group professing any religion, to persons professing that religion;






c.
any provision for the protection, well-being or advancement of the aboriginal peoples of the Malay Peninsula (including the reservation of land) or the reservation to aborigines of a reasonable proportion of suitable positions in the public service;






d.
any provision prescribing residence in a State or part of a State as a qualification for election or appointment to any authority having jurisdiction only in that State or part, or for voting in such an election;






e.
any provision of a Constitution of a State, being or corresponding to a provision in force immediately before Merdeka Day;






f.
any provision restricting enlistment in the Malay Regiment to Malays.





9. Prohibition of banishment and freedom of movement




1. No citizen shall be banished or excluded from the Federation.




2. Subject to Clause (3) and to any law relating to the security of the Federation or any part thereof, public order, public health, or the punishment of offenders, every citizen has the right to move freely throughout the Federation and to reside in any part thereof.




3. So long as under this Constitution any other State is in a special position as compared with the States of Malaya, Parliament may by law impose restrictions, as between that State and other States, on the rights conferred by Clause (2) in respect of movement and residence.



10. Freedom of speech, assembly and association




1. Subject to Clauses (2), (3) and (4)-







a.
every citizen has the right to freedom of speech and expression;






b.
all citizens have the right to assemble peaceably and without arms;






c.
all citizens have the right to form associations.






2. Parliament may by law impose-







a.
on the rights conferred by paragraph (a) of Clause (1), such restrictions as it deems necessary or expedient in the interest of the security of the Federation or any part thereof, friendly relations with other countries, public order or morality and restrictions designed to protect the privileges of Parliament or of any Legislative Assembly or to provide against contempt of court, defamation, or incitement to any offence;






b.
on the right conferred by paragraph (b) of Clause (1), such restrictions as it deems necessary or expedient in the interest of the security of the Federation or any part thereof or public order;






c.
on the right conferred by paragraph (c) of Clause (1), such restrictions as it deems necessary or expedient in the interest of the security of the Federation or any part thereof, public order or morality.






3. Restrictions on the right to form associations conferred by paragraph (c) of Clause (1) may also be imposed by any law relating to labour or education.




4. In imposing restrictions in the interest of the security of the Federation or any part thereof or public order under Clause (2) (a), Parliament may pass law prohibiting the questioning of any matter, right, status, position, privilege, sovereignty or prerogative established or protected by the provisions of Part III, Article 152, 153 or 181 otherwise than in relation to the implementation thereof as may be specified in such law.



11. Freedom of religion




1. Every person has the right to profess and practise his religion and, subject to Clause (4), to propagate it.




2. No person shall be compelled to pay any tax the proceeds of which are specially allocated in whole or in part for the purposes of a religion other than his own.




3. Every religious group has the right-







a.
to manage its own religious affairs;






b.
to establish and maintain institutions for religious or charitable purposes; and






c.
to acquire and own property and hold and administer it in accordance with law.






4. State law and in respect of the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, federal law may control or restrict the propagation of any religious doctrine or belief among persons professing the religion of Islam.




5. This Article does not authorise any act contrary to any general law relating to public order, public health or morality.



12. Rights in respect of education




1. Without prejudice to the generality of Article 8, there shall be no discrimination against any citizen on the grounds only of religion, race, descent or place of birth-







a.
in the administration of any educational institution maintained by a public authority, and, in particular, the admission of pupils or students or the payment of fees; or






b.
in providing out of the funds of a public authority financial aid for the maintenance or education of pupils or students in any educational institution (whether or not maintained by a public authority and whether within or outside the Federation).






2. Every religious group has the right to establish and maintain institutions for the education of children in its own religion, and there shall be no discrimination on the ground only of religion in any law relating to such institutions or in the administration of any such law; but it shall be lawful for the Federation or a State to establish or maintain or assist in establishing or maintaining Islamic institutions or provide or assist in providing instruction in the religion of Islam and incur such expenditure as may be necessary for the purpose.




3. No person shall be required to receive instruction in or to take part in any ceremony or act of worship of a religion other than his own.




4. For the purposes of Clause (3) the religion of a person under the age of eighteen years shall be decided by his parent or guardian.



13. Rights to property




1. No person shall be deprived of property save in accordance with law.




2. No law shall provide for the compulsory acquisition or use of property without adequate compensation.



PART III. CITIZENSHIP



Chapter 1. Acquisition of Citizenship



14. Citizenship by operation of law




1. Subject to the provisions of this Part, the following persons are citizens by operation of law, that is to say:







a.
every person born before Malaysia Day who is a citizen of the Federation by virtue of the provisions contained in Part I of the Second Schedule; and






b.
every person born on or after Malaysia Day, and having any of the qualifications specified in Part II of the Second Schedule.






c.
(Repealed).






2. (Repealed).




3. (Repealed).



15. Citizenship by registration (wives and children of citizens)




1. Subject to Article 18, any married woman whose husband is a citizen is entitled, upon making application to the Federal Government, to be registered as a citizen if the marriage was subsisting and the husband a citizen at the beginning of October 1962, or if she satisfies the Federal Government-







a.
that she has resided in the Federation throughout the two years preceding the date of the application and intends to do so permanently; and






b.
that she is of good character.






2. Subject to Article 18, the Federal Government may cause any person under the age of twenty-one years of whose parents one at least is (or was at death) a citizen to be registered as a citizen upon application made to the Federal Government by his parent or guardian.




3. Subject to Article 18, a person under the age of twenty-one years who was born before the beginning of October 1962, and whose father is (or was at his death) a citizen and was also a citizen at the beginning of that month (if then alive), is entitled upon application made to the Federal Government by his parent or guardian, to be registered as a citizen if the Federal Government is satisfied that he is ordinarily resident in the Federation and is of good character.




4. For the purposes of Clause (1) residence before Malaysia Day in the territories comprised in the States of Sabah and Sarawak shall be treated as residence in the Federation.




5. The reference in Clause (1) to a married woman is a reference to a woman whose marriage has been registered in accordance with any written law in force in the Federation, including any such law in force before Merdeka Day, or with any written law in force before Malaysia Day in the territories comprised in the States of Sabah and Sarawak:


Provided that this Clause shall not apply where the woman applies to be registered as a citizen before the beginning of September 1965, or such later date as may be fixed by order of the Yang di-Pertuan Agong, and is at the date of the application ordinarily resident in the States of Sabah and Sarawak.




6. (Repealed).



15A. Special power to register children


Subject to Article 18, the Federal Government may, in such special circumstances as it thinks fit, cause any person under the age of twenty-one years to be registered as a citizen.



16. Citizenship by registration (persons born in the Federation before Merdeka Day)


Subject to Article 18, any person of or over the age of eighteen years who was born in the Federation before Merdeka Day is entitled, upon making application to the Federal Government, to be registered as a citizen if he satisfies the Federal Government-







a.
that he has resided in the Federation during the seven years immediately preceding the date of the application, for periods amounting in the aggregate to not less than five years;






b.
that he intends to do so permanently;






c.
that he is of good character; and






d.
that he has an elementary knowledge of the Malay language.





16A. Citizenship by registration (persons resident in States of Sabah and Sarawak on Malaysia Day)


Subject to Article 18, any person of or over the age of eighteen years who is on Malaysia Day ordinarily resident in the State of Sabah or Sarawak is entitled, upon making application to the Federal Government before September 1971, to be registered as a citizen if he satisfies the Federal Government-







a.
that he has resided before Malaysia Day in the territories comprised in those States and after Malaysia Day in the Federation for periods which amount in the aggregate to not less than seven years in the ten years immediately preceding the date of the application, and which include the twelve months immediately preceding that date;






b.
that he intends to reside permanently in the Federation;






c.
that he is of good character; and






d.
except where the application is made before September 1965, and the applicant has attained the age of forty-five years at the date of the application, that he has a sufficient knowledge of the Malay language or the English language or, in the case of an applicant ordinarily resident in Sarawak, the Malay language, the English language or any native language in current use in Sarawak.





17. Repealed



18. General provisions as to registration




1. No person of or over the age of eighteen years shall be registered as a citizen under this Constitution until he has taken the oath set out in the First Schedule.




2. Except with the approval of the Federal Government, no person who has renounced or has been deprived of citizenship under this Constitution or who has renounced or has been deprived of federal citizenship or citizenship of the Federation before Merdeka Day under the Federation of Malaya Agreement, 1948 shall be registered as a citizen under this Constitution.




3. A person registered as a citizen under this Constitution shall be a citizen by registration from the day on which he is so registered.




4. (Repealed).



19. Citizenship by naturalisation




1. Subject to Clause (9), the Federal Government may, upon application made by any person of or over the age of twenty-one years who is not a citizen, grant a certificate of naturalisation to that person if satisfied-







a.
that-









i.
he has resided in the Federation for the required periods and intends, if the certificate is granted, to do so permanently;






ii.
(Repealed);






b.
that he is of good character; and






c.
that he has an adequate knowledge of the Malay language.






2. Subject to Clause (9), the Federal Government may, in such special circumstances as it thinks fit, upon application made by any person of or over the age of twenty-one years who is not a citizen, grant a certificate of naturalisation to that person if satisfied-







a.
that he has resided in the Federation for the required periods and intends, if the certificate is granted, to do so permanently;






b.
that he is of good character; and






c.
that he has an adequate knowledge of the Malay language.






3. The periods of residence in the Federation or the relevant part of it which are required for the grant of a certificate of naturalisation are periods which amount in the aggregate to not less than ten years in the twelve years immediately preceding the date of the application for the certificate, and which included the twelve months immediately preceding that date.




4. For the purposes of Clauses (1) and (2) residence before Malaysia Day in the territories comprised in the States of Sabah and Sarawak shall be treated as residence in the Federation; and for purposes of Clause (2) residence in Singapore before Malaysia Day or with the approval of the Federal Government residence in Singapore after Malaysia Day shall be treated as residence in the Federation.




5. A person to whom a certificate of naturalisation is granted shall be a citizen by naturalisation from the date on which the certificate is granted.




6. (Repealed).




7. (Repealed).




8. (Repealed).




9. No certificate of naturalisation shall be granted to any person until he has taken the oath set out in the First Schedule.



19A. Repealed



20. Repealed



21. Repealed



22. Citizenship by incorporation of territory


If any new territory is admitted to the Federation after Malaysia Day in pursuance of Article 2, Parliament may by law determine what persons are to be citizens by reason of their connection with that territory and the date or dates from which such persons are to be citizens.



Chapter 2. Termination of Citizenship



23. Renunciation of citizenship




1. Any citizen of or over the age of twenty-one years and of sound mind who is also or is about to become a citizen of another country may renounce his citizenship of the Federation by declaration registered by the Federal Government, and shall thereupon cease to be a citizen.




2. A declaration made under this Article during any war in which the Federation is engaged shall not be registered except with the approval of the Federal Government.




3. This Article applies to a woman under the age of twenty-one years who has been married as it applies to a person of or over that age.



24. Deprivation of citizenship on acquisition or exercise of foreign citizenship, etc




1. If the Federal Government is satisfied that any citizen has acquired by registration, naturalisation or other voluntary and formal act (other than marriage) the citizenship of any country outside the Federation, the Federal Government may by order deprive that person of his citizenship.




2. If the Federal Government is satisfied that any citizen has voluntarily claimed and exercised in any country outside the Federation any rights available to him under the law of that country, being rights accorded exclusively to its citizens, the Federal Government may by order deprive that person of his citizenship.




3. (Repealed).




3A. Without prejudice to the generality of Clause (2), the exercise of a vote in any political election in a place outside the Federation shall be deemed to be the voluntary claim and exercise of a right available under the law of that place; and for the purposes of Clause (2), a person who, after such date as the Yang di-Pertuan Agong may by order appoint for the purposes of this Clause-







a.
applies to the authorities of a place outside the Federation for the issue or renewal of a passport; or






b.
uses a passport issued by such authorities as a travel document,




shall be deemed voluntarily to claim and exercise a right available under the law of that place, being a right accorded exclusively to the citizens of that place.




4. If the Federal Government is satisfied that any woman who is a citizen by registration under Clause (1) of Article 15 has acquired the citizenship of any country outside the Federation by virtue of her marriage to a person who is not a citizen, the Federal Government may by order deprive her of her citizenship.



25. Deprivation of citizenship by registration under Article 16A or 17 or by naturalisation




1. The Federal Government may by order deprive of his citizenship any person who is a citizen by registration under Article 16A or 17* [note - this article has been repealed] or a citizen by naturalisation if satisfied-







a.
that he has shown himself by act or speech to be disloyal or disaffected towards the Federation;






b.
that he has, during any war in which the Federation is or was engaged, unlawfully traded or communicated with an enemy or been engaged in or associated with any business which to his knowledge was carried on in such manner as to assist an enemy in that war; or






c.
that he has, within the period of five years beginning with the date of the registration or the grant of the certificate, been sentenced in any country to imprisonment for a term of not less than twelve months or to a fine of not less than five thousand ringgit or the equivalent in the currency of that country, and has not received a free pardon in respect of the offence for which he was so sentenced.






1A. The Federal Government may by order deprive of his citizenship any person who is a citizen by registration under Article 16A or 17* [note - this article has been repealed] or a citizen by naturalisation if satisfied that without the Federal Government’s approval, he has accepted, served in, or performed the duties of any office, post or employment under the Government of any country outside the Federation or any political subdivision thereof, or under any agency of such a Government, in any case where an oath, affirmation or declaration of allegiance is required in respect of the office, post or employment:


Provided that a person shall not be deprived of citizenship under this Clause by reason of anything done before the beginning of October 1962, in relation to a foreign country, and before the beginning of January 1977, in relation to a Commonwealth country, notwithstanding that he was at the time a citizen.




2. The Federal Government may by order deprive of his citizenship any person who is a citizen by registration under Article 16A or 17* [note - this article has been repealed] or a citizen by naturalisation if satisfied that he has been ordinarily resident in countries outside the Federation for a continuous period of five years and during that period has neither-







a.
been at any time in the service of the Federation or of an international organisation of which the Federal Government was a member; nor






b.
registered annually at a consulate of the Federation his intention to retain his citizenship:




Provided that this Clause shall not apply to any period of residence in any Commonwealth country before the beginning of January 1977.




3. (Repealed).



26. Other provisions for deprivation of citizenship by registration or naturalisation




1. The Federal Government may by order deprive of his citizenship any citizen by registration or by naturalisation if satisfied that the registration or certificate of naturalisation-







a.
was obtained by means of fraud, false representation or the concealment of any material fact; or






b.
was effected or granted by mistake.






2. The Federal Government may by order deprive of her citizenship any woman who is a citizen by registration under Clause (1) of Article 15 if satisfied that the marriage by virtue of which she was registered has been dissolved, otherwise than by death, within the period of two years beginning with the date of the marriage.




3. (Repealed).




4. (Repealed).



26A. Deprivation of citizenship of child of person losing citizenship


Where a person has renounced his citizenship or been deprived thereof under Clause (1) of Article 24 or paragraph (a) of Clause (1) of Article 26, the Federal Government may by order deprive of his citizenship any child of that person under the age of twenty-one who has been registered as a citizen pursuant to this Constitution and was so registered as being the child of that person or of that person’s wife or husband.



26B. General provisions as to loss of citizenship




1. Renunciation or deprivation of citizenship shall not discharge a person from liability in respect of anything done or omitted before he ceased to be a citizen.




2. No person shall be deprived of citizenship under Article 25, 26 or 26A unless the Federal Government is satisfied that it is not conducive to the public good that he should continue to be a citizen; and no person shall be deprived of citizenship under Article 25, paragraph (b) of Clause (1) of Article 26, or Article 26A if the Federal Government is satisfied that as a result of the deprivation he would not be a citizen of any country.



27. Procedure for deprivation




1. Before making an order under Article 24, 25 or 26, the Federal Government shall give to the person against whom the order is proposed to be made notice in writing informing him of the ground on which the order is proposed to be made and of his right to have the case referred to a committee of inquiry under this Article.




2. If any person to whom such notice is given applies to have the case referred as aforesaid the Federal Government shall, and in any other case the Federal Government may, refer the case to a committee of inquiry consisting of a chairman (being a person possessing judicial experience) and two other members appointed by that Government for the purpose.




3. In the case of any such reference, the committee shall hold an inquiry in such manner as the Federal Government may direct, and submit its report to that Government; and the Federal Government shall have regard to the report in determining whether to make the order.



28. Application of Chapter 2. to certain citizens by operation of law




1. For the purposes of the foregoing provisions of this Chapter-







a.
any person who before Merdeka Day became a federal citizen or a citizen of the Federation by registration as a citizen or in consequence of his registration as the subject of a Ruler, or by the grant of a certificate of citizenship, under any provision of the Federation of Malaya Agreement, 1948, or of any State law shall be treated as a citizen by registration and, if he was not born within the Federation, as a citizen by registration under Article 17* [note - this article has been repealed];






b.
a woman who before that day became a federal citizen or a citizen of the Federation by registration as a citizen, or in consequence of her registration as the subject of a Ruler, under any provision of the said Agreement or of any State law authorising the registration of women married to citizens of the Federation or to subjects of the Ruler shall be treated as a citizen by registration under Clause (1) of Article 15;






c.
any person who before that day was naturalised as a federal citizen or a citizen of the Federation under the said Agreement or became a federal citizen or a citizen of the Federation in consequence of his naturalisation as the subject of a Ruler under any State law shall (subject to Clause (2)) be treated as a citizen by naturalisation,




and references in those provisions to the registration or naturalisation of a citizen shall be construed accordingly.




2. No person born within the Federation shall be liable by virtue of this Article to be deprived of citizenship under Article 25.




3. A person who on Merdeka Day became a citizen by operation of law as having been citizen of the Federation immediately before that day shall not be deprived of citizenship under Clause (1) or (2) of Article 24 by reason of anything done on or before that day; but in the case of any such person Clause (2) of Article 25 shall apply equally in relation to a period of residence in foreign countries beginning before Merdeka Day and in relation to such a period beginning on or after that day.



28A. Deprivation of citizenship of persons becoming citizens on Malaysia Day




1. (Repealed).




2. For the purposes of Articles 24, 25, 26 and 26A a person who on Malaysia Day becomes a citizen by operation of law because immediately before that day he has the status of a citizen of the United Kingdom and Colonies shall be treated-







a.
as a citizen by registration if he acquired that status by registration; and






b.
as a citizen by naturalisation if he acquired that status by or in consequence of naturalisation,




and references in those Articles to the registration or naturalisation of a citizen shall be construed accordingly.




3. Where a woman is under this Article to be treated as a citizen by registration, and the status in consequence of which she is to be so treated was acquired by her by virtue of marriage, then for purposes of Clause (4) of Article 24 and Clause (2) of Article 26 she shall be treated as a citizen by registration under Clause (1) of Article 15.




4. Where a person born before Malaysia Day is under this Article to be treated as a citizen by registration by virtue of a connection with the State of Sabah or Sarawak and he was not born in the territories comprised in the States of Sabah and Sarawak, Article 25 shall apply to him as if he were a citizen by registration under Article 16A or 17* [note - this article has been repealed].




5. Notwithstanding that a person is under this Article to be treated as a citizen by naturalisation, he shall not be deprived of his citizenship under Article 25 if he was born before Malaysia Day in the territories comprised in the States of Sabah and Sarawak and is to be so treated by virtue of a status acquired by or in consequence of naturalisation in those territories.




6. Without prejudice to the foregoing Clauses, where on Malaysia Day a person becomes a citizen by operation of law in virtue of any status possessed by him immediately before that day, but he was liable in respect of things done before that day to be deprived of that status under the law relating thereto, then the Federal Government may by order deprive him of his citizenship, if proceedings for that purpose are begun before September 1965; but Clause (2) of Article 26B and, subject to Clause (7), Article 27 shall apply to an order under this Clause as they apply to an order under Article 25.




7. Where a person is liable to be deprived of citizenship under Clause (6) and proceedings had before Malaysia Day been begun to deprive him of the status in virtue of which he acquired his citizenship, those proceedings shall be treated as proceedings to deprive him of citizenship under that Clause, and shall be continued as such; but they shall be continued in accordance with the law relating to that status immediately before Malaysia Day, and the functions of the Federal Government in relation thereto shall be delegated to such authority of the State in question as the Federal Government may determine.



Chapter 3. Supplemental



29. Commonwealth citizenship




1. In accordance with the position of the Federation within the Commonwealth, every person who is a citizen of the Federation enjoys by virtue of that citizenship the status of a Commonwealth citizen in common with the citizens of other Commonwealth countries.




2. Any existing law shall, except so far as Parliament otherwise provides, apply in relation to a citizen of the Republic of Ireland who is not also a Commonwealth citizen as it applies in relation to a Commonwealth citizen.



30. Certificates of citizenship




1. The Federal Government may, on the application of any person with respect to whose citizenship a doubt exists, whether of fact or of law, certify that that person is a citizen.




2. A certificate issued under Clause (1) shall, unless it is proved that it was obtained by means of fraud, false representation or concealment of any material fact, be conclusive evidence that the person to whom it relates was a citizen on the date of the certificate, but without prejudice to any evidence that he was a citizen at an earlier date.




3. For the purpose of determining whether a person was born a citizen of the Federation, any question whether he was born a citizen of another country shall be decided by the Federal Government, whose certificate thereon (unless proved to have been obtained by means of fraud, false representation or concealment of a material fact) shall be conclusive.




4. (Repealed).



30A. Repealed



30B. Repealed



31. Application of Second Schedule


Until Parliament otherwise provides, the supplementary provisions contained in Part III of the Second Schedule shall have effect for the purposes of this Part.



PART IV. THE FEDERATION



Chapter 1. The Supreme Head



32. Supreme Head of the Federation, and his Consort




1. There shall be a Supreme Head of the Federation, to be called the Yang di-Pertuan Agong, who shall take precedence over all persons in the Federation and shall not be liable to any proceedings whatsoever in any court except in the Special Court established under Part XV.




2. The Consort of the Yang di-Pertuan Agong (to be called the Raja Permaisuri Agong) shall take precedence next after the Yang di-Pertuan Agong over all other persons in the Federation.




3. The Yang di-Pertuan Agong shall be elected by the Conference of Rulers for a term of five years, but may at any time resign his office by writing under his hand addressed to the Conference of Rulers or be removed from office by the Conference of Rulers, and shall cease to hold office on ceasing to be a Ruler.




4. The provisions of Parts I and III of the Third Schedule shall apply to the election and removal of the Yang di-Pertuan Agong.



33. Deputy Supreme Head of the Federation




1. There shall be a Deputy Supreme Head of the Federation (to be called the Timbalan Yang di-Pertuan Agong) who shall exercise the functions and have the privileges of the Yang di-Pertuan Agong during any vacancy in the office of the Yang di-Pertuan Agong and during any period during which the Yang di-Pertuan Agong is unable to exercise the functions of his office owing to illness, absence from the Federation or for any other cause, but the Timbalan Yang di-Pertuan Agong shall not exercise those functions during any inability or absence of the Yang di-Pertuan Agong which is expected to be less than fifteen days, unless the Timbalan Yang di-Pertuan Agong is satisfied that it is necessary or expedient to exercise such functions.




2. The Timbalan Yang di-Pertuan Agong shall be elected by the Conference of Rulers for a term of five years, or if elected during the term for which the Yang di-Pertuan Agong was elected, for the remainder of that term, but may at any time resign his office by writing under his hand addressed to the Conference of Rulers and shall cease to hold office on ceasing to be a Ruler.




3. If during the term for which the Timbalan Yang di-Pertuan Agong was elected a vacancy occurs in the office of the Yang di-Pertuan Agong his term shall expire on the cessation of the vacancy.




4. The provisions of Part II of the Third Schedule shall apply to the election of the Timbalan Yang di-Pertuan Agong.




5. Parliament may by law provide for the exercise by a Ruler of the functions of the Yang di- Pertuan Agong in cases where those functions would under Clause (1) fall to be exercised by the Timbalan Yang di-Pertuan Agong but cannot be so exercised owing to a vacancy in the office of the Timbalan Yang di-Pertuan Agong or to his illness, absence from the Federation or to any other cause; but such a law shall not be passed without the consent of the Conference of Rulers.



33A. Yang di-Pertuan Agong shall cease to exercise the functions of the Yang di-Pertuan Agong if charged with an offence




1. Where the Yang di-Pertuan Agong is charged with an offence under any law in the Special Court established under Part XV he shall cease to exercise the functions of the Yang di-Pertuan Agong.




2. The period during which the Yang di-Pertuan Agong ceases, under Clause (1), to exercise the functions of the Yang di-Pertuan Agong shall be deemed to be part of the term of office of the Yang di-Pertuan Agong provided for in Clause (3) of Article 32.



34. Disabilities of Yang di-Pertuan Agong, etc




1. The Yang di-Pertuan Agong shall not exercise his functions as Ruler of his State except those of Head of the religion of Islam.




2. The Yang di-Pertuan Agong shall not hold any appointment carrying any remuneration.




3. The Yang di-Pertuan Agong shall not actively engage in any commercial enterprise.




4. The Yang di-Pertuan Agong shall not receive any emoluments of any kind whatever payable or accruing to him as the Ruler of his State under the provisions of the Constitution of that State or of any State law.




5. The Yang di-Pertuan Agong shall not, without the consent of the Conference of Rulers, be absent from the Federation for more than fifteen days, except on a State visit to another country.




6. Clauses (2) and (3) shall also apply to the Raja Permaisuri Agong.




7. Where the Timbalan Yang di-Pertuan Agong or any other person authorised by law exercises the functions of the Yang di-Pertuan Agong for a period exceeding fifteen days Clauses (1) to (5) shall apply to him during that period as they apply to the Yang di-Pertuan Agong.




8. Nothing in Clause (1) shall prevent the Yang di-Pertuan Agong exercising as Ruler of his State any power vested in him either alone or in conjunction with any other authority-







a.
to amend the Constitution of the State; or






b.
to appoint a Regent or member of a Council of Regency in the place of any Regent or member, as the case may be, who has died or has become incapable for any reason of performing the duties of the office of Regent or member of the Council of Regency respectively.





35. Civil List of the Yang di-Pertuan Agong and his Consort and remuneration of the Timbalan Yang di-Pertuan Agong




1. Parliament shall by law provide a Civil List of the Yang di-Pertuan Agong which shall include provision for an annuity to be paid to the Raja Permaisuri Agong, and shall be charged on the Consolidated Fund and shall not be diminished during the Yang di-Pertuan Agong’s continuance in office.




2. Parliament shall by law make provision for the remuneration of the Timbalan Yang di-Pertuan Agong or any other person authorised by law to exercise the functions of the Yang di-Pertuan Agong during any period during which he exercises those functions and the remuneration for which provision is made in pursuance of this Clause shall be charged on the Consolidated Fund.



36. Public Seal


The Yang di-Pertuan Agong shall keep and use the Public Seal of the Federation.



37. Oath of office of Yang di-Pertuan Agong




1. The Yang di-Pertuan Agong shall before exercising his functions take and subscribe before the Conference of Rulers and in the presence of the Chief Justice of the Federal Court (or in his absence the next senior judge of the Federal Court available) the oath of office set out in Part I of the Fourth Schedule; and the oath shall be attested by two persons appointed for the purpose by the Conference of Rulers.




2. The Timbalan Yang di-Pertuan Agong shall before exercising his functions, other than the functions exercisable for the purpose of convening the Conference of Rulers, take and subscribe before the Conference of Rulers and in the presence of the Chief Justice of the Federal Court (or in his absence the next senior judge of the Federal Court available) the oath of office set out in Part II of the Fourth Schedule.




3. The said oaths, translated into English, are set out in Part III of the Fourth Schedule.




4. Any law made under Clause (5) of Article 33 shall make provision corresponding (with the necessary modifications) to Clause (2).



Chapter 2. The Conference of Rulers



38. Conference of Rulers




1. There shall be a Majlis Raja-Raja (Conference of Rulers), which shall be constituted in accordance with the Fifth Schedule.




2. The Conference of Rulers shall exercise its functions of-







a.
electing, in accordance with the provisions of the Third Schedule, the Yang di-Pertuan Agong and Timbalan Yang di-Pertuan Agong;






b.
agreeing or disagreeing to the extension of any religious acts, observances or ceremonies to the Federation as a whole;






c.
consenting or withholding consent to any law and making or giving advice on any appointment which under this Constitution requires the consent of the Conference or is to be made by or after consultation with the Conference;






d.
appointing members of the Special Court under Clause (1) of Article 182;






e.
granting pardons, reprieves and respites, or of remitting, suspending or commuting sentences, under Clause (12) of Article 42,




and may deliberate questions of national policy (for example changes in immigration policy) and any other matter that it thinks fit.




3. When the Conference deliberates on matters of national policy the Yang di-Pertuan Agong shall be accompanied by the Prime Minister, and the other Rulers and the Yang di-Pertua-Yang di-Pertua Negeri by their Menteri-Menteri Besar or Chief Ministers; and the deliberations shall be among the functions exercised, by the Yang di-Pertuan Agong in accordance with the advice of the Cabinet, and by the other Rulers and the Yang di-Pertua-Yang di-Pertua Negeri in accordance with the advice of their Executive Councils.




4. No law directly affecting the privileges, position, honours or dignities of the Rulers shall be passed without the consent of the Conference of Rulers.




5. The Conference of Rulers shall be consulted before any change in policy affecting administrative action under Article 153 is made.




6. The members of the Conference of Rulers may act in their discretion in any proceedings relating to the following functions, that is to say:







a.
the election or removal from office of the Yang di-Pertuan Agong or the election of the Timbalan Yang di-Pertuan Agong;






b.
the advising on any appointment;






c.
the giving or withholding of consent to any law altering the boundaries of a State or affecting the privileges, position, honours or dignities of the Rulers;






d.
the agreeing or disagreeing to the extension of any religious acts, observances or ceremonies to the Federation as a whole;






e.
the appointment of members of the Special Court under Clause (1) of Article 182; or






f.
the granting of pardons, reprieves and respites, or of remitting, suspending or commuting sentences, under Clause (12) of Article 42.






7. (Repealed).



Chapter 3. The Executive



39. Executive authority of Federation


The executive authority of the Federation shall be vested in the Yang di-Pertuan Agong and exercisable, subject to the provisions of any federal law and of the Second Schedule, by him or by the Cabinet or any Minister authorised by the Cabinet, but Parliament may by law confer executive function on other persons.



40. Yang di-Pertuan Agong to act on advice




1. In the exercise of his functions under this Constitution or federal law the Yang di-Pertuan Agong shall act in accordance with the advice of the Cabinet or of a Minister acting under the general authority of the Cabinet, except as otherwise provided by this Constitution; but shall be entitled, at his request, to any information concerning the government of the Federation which is available to the Cabinet.




1A. In the exercise of his functions under this Constitution or federal law, where the Yang di-Pertuan Agong is to act in accordance with advice, on advice, or after considering advice, the Yang di-Pertuan Agong shall accept and act in accordance with such advice.




2. The Yang di-Pertuan Agong may act in his discretion in the performance of the following functions, that is to say:







a.
the appointment of a Prime Minister;






b.
the withholding of consent to a request for the dissolution of Parliament;






c.
the requisition of a meeting of the Conference of Rulers concerned solely with the privileges, position, honours and dignities of Their Royal Highnesses, and any action at such a meeting,




and in any other case mentioned in this Constitution.




3. Federal law may make provision for requiring the Yang di-Pertuan Agong to act after consultation with or on the recommendation of any person or body of persons other than the Cabinet in the exercise of any of his functions other than-







a.
functions exercisable in his discretion;






b.
functions with respect to the exercise of which provision is made in any other Article.





41. Supreme command of armed forces


The Yang di-Pertuan Agong shall be the Supreme Commander of the armed forces of the Federation.



42. Power of pardon, etc




1. The Yang di-Pertuan Agong has power to grant pardons, reprieves and respites in respect of all offences which have been tried by court-martial and all offences committed in the Federal Territories of Kuala Lumpur, Labuan and Putrajaya; and the Ruler or Yang di-Pertua Negeri of a State has power to grant pardons, reprieves and respites in respect of all other offences committed in his State.




2. Subject to Clause (10), and without prejudice to any provision of federal law relating to remission of sentences for good conduct or special services, any power conferred by federal or State law to remit, suspend or commute sentences for any offence shall be exercisable by the Yang di-Pertuan Agong if the sentence was passed by a court-martial or by a civil court exercising jurisdiction in the Federal Territories of Kuala Lumpur, Labuan and Putrajaya and, in any other case, shall be exercisable by the Ruler or Yang di-Pertua Negeri of the State in which the offence was committed.




3. Where an offence was committed wholly or partly outside the Federation or in more than one State or in circumstances which make it doubtful where it was committed, it shall be treated for the purposes of this Article as having been committed in the State in which it was tried. For the purpose of this Clause the Federal Territory of Kuala Lumpur, the Federal Territory of Labuan and the Federal Territory of Putrajaya, shall each be regarded as a State.




4. The powers mentioned in this Article-







a.
are, so far as they are exercisable by the Yang di-Pertuan Agong, among functions with respect to which federal law may make provision under Clause (3) of Article 40;






b.
shall so far as they are exercisable by the Ruler or Yang di-Pertua Negeri of a State, be exercised on the advice of a Pardons Board constituted for that State in accordance with Clause (5).






5. The Pardons Board constituted for each State shall consist of the Attorney General of the Federation, the Chief Minister of the State and not more than three other members, who shall be appointed by the Ruler or Yang di-Pertua Negeri; but the Attorney General may from time to time by instrument in writing delegate his functions as a member of the Board to any other person, and the Ruler or Yang di-Pertua Negeri may appoint any person to exercise temporarily the functions of any member of the Board appointed by him who is absent or unable to act.




6. The members of a Pardons Board appointed by the Ruler or Yang di-Pertua Negeri shall be appointed for a term of three years and shall be eligible for reappointment, but may at any time resign from the Board.




7. A member of the Legislative Assembly of a State or of the House of Representatives shall not be appointed by the Ruler or Yang di-Pertua Negeri to be a member of a Pardons Board or to exercise temporarily the functions of such a member.




8. The Pardons Board shall meet in the presence of the Ruler or Yang di-Pertua Negeri and he shall preside over it.




9. Before tendering their advice on any matter a Pardons Board shall consider any written opinion which the Attorney General may have delivered thereon.




10. Notwithstanding anything in this Article, the power to grant pardons, reprieves and respites in respect of, or to remit, suspend or commute sentences imposed by any court established under any law regulating Islamic religious affairs in the State of Malacca, Penang, Sabah or Sarawak or the Federal Territories of Kuala Lumpur, Labuan and Putrajaya shall be exercisable by the Yang di-Pertuan Agong as Head of the religion of Islam in the State.




11. For the purpose of this Article, there shall be constituted a single Pardons Board for the Federal Territories of Kuala Lumpur, Labuan and Putrajaya and the provisions of Clauses (5), (6), (7), (8) and (9) shall apply mutatis mutandis to the Pardons Board under this Clause except that reference to “Ruler or Yang di-Pertua Negeri” shall be construed as reference to the Yang di-Pertuan Agong and reference to “Chief Minister of the State” shall be construed as reference to the Minister responsible for the Federal Territories of Kuala Lumpur, Labuan and Putrajaya.




12. Notwithstanding anything contained in this Constitution, where the powers mentioned in this Article-







a.
are exercisable by the Yang di-Pertua Negeri of a State and are to be exercised in respect of himself or his wife, son or daughter, such powers shall be exercised by the Yang di-Pertuan Agong acting on the advice of the Pardons Board constituted for that State under this Article and which shall be presided over by him;






b.
are to be exercised in respect of the Yang di-Pertuan Agong, the Ruler of a State, or his Consort, as the case may be, such powers shall be exercised by the Conference of Rulers and the following provisions shall apply:









i.
when attending any proceedings under this Clause, the Yang di-Pertuan Agong shall not be accompanied by the Prime Minister and the other Rulers shall not be accompanied by their Menteri-Menteri Besar;






ii.
before arriving at its decision on any matter under this Clause, the Conference of Rulers shall consider any written opinion which the Attorney General may have delivered thereon;






c.
are to be exercised by the Yang di-Pertuan Agong or the Ruler of a State in respect of his son or daughter, as the case may be, such powers shall be exercised by the Ruler of a State nominated by the Conference of Rulers who shall act in accordance with the advice of the relevant Pardons Board constituted under this Article.






13. For the purpose of paragraphs (b) and (c) of Clause (12), the Yang di-Pertuan Agong or the Ruler of the State concerned, as the case may be, and the Yang di-Pertua-Yang di- Pertua Negeri shall not be members of the Conference of Rulers.



43. Cabinet




1. The Yang di-Pertuan Agong shall appoint a Jemaah Menteri (Cabinet of Ministers) to advise him in the exercise of his functions.




2. The Cabinet shall be appointed as follows, that is to say:







a.
the Yang di-Pertuan Agong shall first appoint as Perdana Menteri (Prime Minister) to preside over the Cabinet a member of the House of Representatives who in his judgment is likely to command the confidence of the majority of the members of that House; and






b.
he shall on the advice of the Prime Minister appoint other Menteri (Ministers) from among the members of either House of Parliament,




but if an appointment is made while Parliament is dissolved a person who was a member of the last House of Representatives may be appointed but shall not continue to hold office after the beginning of the next session of Parliament unless, if he has been appointed Prime Minister, he is a member of the new House of Representatives, and in any other case he is a member either of that House or of the Senate.




3. The Cabinet shall be collectively responsible to Parliament.




4. If the Prime Minister ceases to command the confidence of the majority of the members of the House of Representatives, then, unless at his request the Yang di-Pertuan Agong dissolves Parliament, the Prime Minister shall tender the resignation of the Cabinet.




5. Subject to Clause (4), Ministers other than the Prime Minister shall hold office during the pleasure of the Yang di-Pertuan Agong, unless the appointment of any Minister shall have been revoked by the Yang di-Pertuan Agong on the advice of the Prime Minister but any Minister may resign his office.




6. Before a Minister exercises the functions of his office he shall take and subscribe in the presence of the Yang di-Pertuan Agong the oath of office and allegiance and the oath of secrecy set out in the Sixth Schedule.




7. Notwithstanding anything in this Article, a person who is a citizen by naturalisation or by registration under Article 17* [note - this article has been repealed] shall not be appointed Prime Minister.




8. (Repealed).




9. Parliament shall by law make provision for the remuneration of members of the Cabinet.



43A. Deputy Ministers




1. The Yang di-Pertuan Agong may on the advice of the Prime Minister appoint Deputy Ministers from among the members of either House of Parliament; but if an appointment is made while Parliament is dissolved a person who was a member of the last House of Representatives may be appointed but shall not hold office after the beginning of the next session of Parliament unless he is a member either of that House or of the Senate.




2. Deputy Ministers shall assist Ministers in the discharge of their duties and functions, and for such purpose shall have all the powers of Ministers.




3. The provisions of Clauses (5) and (6) of Article 43 shall apply to Deputy Ministers as they apply to Ministers.




4. Parliament shall by law make provision for the remuneration of Deputy Ministers.



43B. Parliamentary Secretaries




1. The Prime Minister may appoint Parliamentary Secretaries from among the members of either House of Parliament; but if an appointment is made while Parliament is dissolved, a person who was a member of the last House of Representatives may be appointed, but shall not hold office after the beginning of the next session of Parliament unless he is a member either of that House or of the Senate.




2. Parliamentary Secretaries shall assist Ministers and Deputy Ministers in the discharge of their duties and functions, and for such purpose shall have all the powers of Ministers and Deputy Ministers.




3. A Parliamentary Secretary may at any time resign his office, and his appointment as such may be determined at any time by the Prime Minister.




4. Before a Parliamentary Secretary exercises the functions of his office he shall take and subscribe in the presence of the Prime Minister the oath of secrecy set out in the Sixth Schedule.




5. Parliament shall by law make provision for the remuneration of Parliamentary Secretaries.



43C. Political Secretaries




1. The Prime Minister may appoint such number of persons as he may think fit to be Political Secretaries.




2. A person appointed as a Political Secretary by virtue of this Article-







a.
need not be a member of either House of Parliament;






b.
may resign his office at any time;






c.
subject to paragraph (b), shall continue in office until such time as his appointment is determined by the Prime Minister.






3. The provisions of Clause (4) of Article 43B shall apply to Political Secretaries as they apply to Parliamentary Secretaries.




4. The duties and functions of Political Secretaries, and their remuneration, shall be determined by the Cabinet.



Chapter 4. Federal Legislature



44. Constitution of Parliament


The legislative authority of the Federation shall be vested in a Parliament, which shall consist of the Yang di-Pertuan Agong and two Majlis (Houses of Parliament) to be known as the Dewan Negara (Senate) and the Dewan Rakyat (House of Representatives).



45. Composition of Senate




1. Subject to Clause (4), the Senate shall consist of elected and appointed members as follows:







a.
two members for each State shall be elected in accordance with the Seventh Schedule; and






aa.
two members for the Federal Territory of Kuala Lumpur, one member for the Federal Territory of Labuan and one member for the Federal Territory of Putrajaya shall be appointed by the Yang di-Pertuan Agong; and






b.
forty members shall be appointed by the Yang di-Pertuan Agong.






2. The members to be appointed by the Yang di-Pertuan Agong shall be persons who in his opinion have rendered distinguished public service or have achieved distinction in the professions, commerce, industry, agriculture, cultural activities or social service or are representative of racial minorities or are capable of representing the interests of aborigines.




3. The term of office of a member of the Senate shall be three years and shall not be affected by a dissolution of Parliament.




3A. A member of the Senate shall not hold office for more than two terms either continuously or otherwise:


Provided that where a person who has already completed two or more terms of office as a member of the Senate is immediately before the coming into force of this Clause a member of the Senate, he may continue to serve as such member for the remainder of his term.




4. Parliament may by law-







a.
increase to three the number of members to be elected for each State;






b.
provide that the members to be elected for each State shall be so elected by the direct vote of the electors of that State;






c.
decrease the number of appointed members or abolish appointed members.





46. Composition of House of Representatives




1. The House of Representatives shall consist of two hundred and twenty-two elected members.




2. There shall be-







a.
two hundred and nine members from the States in Malaysia as follows:









i.
twenty members from Johore;






ii.
fifteen members from Kedah;






iii.
fourteen members from Kelantan;






iv.
six members from Malacca;






v.
eight members from Negeri Sembilan;






vi.
fourteen members from Pahang;






vii.
thirteen members from Penang;






viii.
twenty-four members from Perak;






ix.
three members from Perlis;






x.
twenty-five members from Sabah;






xi.
thirty-one members from Sarawak;






xii.
twenty-two members from Selangor;






xiii.
eight members from Terengganu; and






b.
thirteen members from the Federal Territories of Kuala Lumpur, Labuan and Putrajaya as follows:









i.
eleven members from the Federal Territory of Kuala Lumpur;






ii.
one member from the Federal Territory of Labuan;






iii.
one member from the Federal Territory of Putrajaya.





47. Qualifications for membership of Parliament


Every citizen resident in the Federation is qualified to be a member-







a.
of the Senate, if he is not less than thirty years old;






b.
of the House of Representatives, if he is not less than twenty-one years old,




unless he is disqualified for being a member by this Constitution or by any law made in pursuance of Article 48.



48. Disqualification for membership of Parliament




1. Subject to the provisions of this Article, a person is disqualified for being a member of either House of Parliament if-







a.
he is and has been found or declared to be of unsound mind; or






b.
he is an undischarged bankrupt; or






c.
he holds an office of profit; or






d.
having been nominated for election to either House of Parliament or to the Legislative Assembly of a State, or having acted as election agent to a person so nominated, he has failed to lodge any return of election expenses required by law within the time and in the manner so required; or






e.
he has been convicted of an offence by a court of law in the Federation (or, before Malaysia Day, in the territories comprised in the State of Sabah or Sarawak or in Singapore) and sentenced to imprisonment for a term of not less than one year or to a fine of not less than two thousand ringgit and has not received a free pardon; or






f.
he has voluntarily acquired citizenship of, or exercised rights of citizenship in, any country outside the Federation or has made a declaration of allegiance to any country outside the Federation.






2. Federal law may impose, for such periods as may be specified thereby, disqualification for membership of either House of Parliament on persons committing offences in connection with elections; and any person who has been convicted of such an offence or has in proceedings relating to an election been proved guilty of an act constituting such an offence, shall be disqualified accordingly for a period so specified.




3. The disqualification of a person under paragraph (d) or paragraph (e) of Clause (1) may be removed by the Yang di-Pertuan Agong and shall, if not so removed, cease at the end of the period of five years beginning with the date on which the return mentioned in the said paragraph (d) was required to be lodged, or, as the case may be, the date on which the person convicted as mentioned in the said paragraph (e) was released from custody or the date on which the fine mentioned in the said paragraph (e) was imposed on such person and a person shall not be disqualified under paragraph (f) of Clause (1) by reason only of anything done by him before he became a citizen.




4. Notwithstanding anything contained in the foregoing provisions of this Article, where a member of either House of Parliament becomes disqualified from continuing to be a member thereof pursuant to paragraph (e) of Clause (1) or under a federal law made in pursuance of Clause (2)-







a.
the disqualification shall take effect upon the expiry of fourteen days from the date on which he was-









i.
convicted and sentenced as specified in the aforesaid paragraph (e); or






ii.
convicted of an offence or proved guilty of an act under a federal law made in pursuance of Clause (2); or






b.
if within the period of fourteen days specified in paragraph (a) an appeal or any other court proceeding is brought in respect of such conviction or sentence, or in respect of being so convicted or proved guilty, as the case may be, the disqualification shall take effect upon the expiry of fourteen days from the date on which such appeal or other court proceeding is disposed of by the court; or






c.
if within the period specified in paragraph (a) or the period after the disposal of the appeal or other court proceeding specified in paragraph (b) there is filed a petition for a pardon, such disqualification shall take effect immediately upon the petition being disposed of.






5. Clause (4) shall not apply for the purpose of nomination, election or appointment of any person to either House of Parliament, for which purpose the disqualification shall take effect immediately upon the occurrence of the event referred to in paragraph (e) of Clause (1) or in Clause (2), as the case may be.




6. A person who resigns his membership of the House of Representatives shall, for a period of five years beginning with the date on which his resignation takes effect, be disqualified from being a member of the House of Representatives.



49. Provisions against double membership


A person shall not at the same time be a member of both Houses of Parliament, nor be elected to the House of Representatives for more than one constituency or to the Senate for more than one State, nor be both an elected and an appointed member of the Senate.



50. Effect of disqualification, and prohibition of nomination or appointment without consent




1. If a member of either House of Parliament becomes disqualified for membership of that House his seat shall become vacant.




2. If a person disqualified for being a member of the House of Representatives is elected to that House or if a person disqualified for being a member of the Senate is elected or appointed to the Senate or if an election or appointment to either House is contrary to Article 49, the election or appointment shall be void.




3. (Repealed).




4. A person cannot be validly nominated for election to membership of either House or appointed to the Senate without his consent.



51. Resignation of members


A member of either House of Parliament may resign his membership by writing under his hand addressed, if he is a member of the Senate, to the President of the Senate, and if a member of the House of Representatives, to the Speaker of that House.



52. Absence of a member




1. If a member of either House of Parliament is without the leave of the House absent from every sitting of the House for a period of six months the House may declare his seat vacant.




2. A member of either House of Parliament who has been granted leave of absence from the sittings of the House of which he is a member shall not, for the duration of such leave, participate in any manner in the affairs and business of that House.



53. Decisions as to disqualification




1. If any question arises whether a member of a House of Parliament has become disqualified for membership, the decision of that House shall be taken and shall be final:


Provided that this Article shall not be taken to prevent the practice of the House postponing a decision in order to allow for the taking or determination of any proceedings that may affect the decision (including proceedings for the removal of the disqualification).




2. Where a member of either House of Parliament becomes disqualified under paragraph (e) of Clause (1) of Article 48 or under a federal law made in pursuance of Clause (2) of Article 48, Clause (1) shall not apply and he shall cease to be a member of that House, and his seat shall become vacant, immediately upon his disqualification taking effect in accordance with Clause (4) of Article 48.



54. Vacancies in Senate and casual vacancies




1. Save as provided under Clause (3) whenever there is a vacancy among members of the Senate or a casual vacancy among members of the House of Representatives such vacancy or casual vacancy shall be filled within sixty days from the date on which it is established by the President of the Senate that there is a vacancy or by the Election Commission that there is a casual vacancy, as the case may be, and an election shall be held or an appointment made accordingly:


Provided that failure to make any such appointment within the period specified in this Clause shall not invalidate any appointment made out of time:


Provided further that, if a casual vacancy in the House of Representatives is established on a date within two years of the date Parliament shall, in accordance with Clause (3) of Article 55, stand dissolved, such casual vacancy shall not be filled unless the Speaker notifies the Election Commission in writing that the numerical strength of the party that constitutes a majority of all the members of the House of Representatives is being affected by such vacancy, in which event such vacancy shall be filled within sixty days from the date of the receipt of that notification.




2. (Repealed).




3. Where a vacancy among members of the Senate relates to a vacancy which shall be filled by a member who shall be elected by a State in accordance with the Seventh Schedule, the provisions of Clause (1) shall not apply to the filling of such vacancy.



55. Summoning, prorogation and dissolution of Parliament




1. The Yang di-Pertuan Agong shall from time to time summon Parliament and shall not allow six months to elapse between the last sitting in one session and the date appointed for its first meeting in the next session.




2. The Yang di-Pertuan Agong may prorogue or dissolve Parliament.




3. Parliament unless sooner dissolved shall continue for five years from the date of its first meeting and shall then stand dissolved.




4. Whenever Parliament is dissolved a general election shall be held within sixty days from the date of the dissolution and Parliament shall be summoned to meet on a date not later than one hundred and twenty days from that date.




5. A Bill pending in Parliament shall not lapse by reason of the prorogation of Parliament.




6. (Repealed).




7. A Bill pending the assent of the Yang di-Pertuan Agong under Clause (4) (a) or Clause (4A) of Article 66 shall not lapse by reason of the prorogation or dissolution of Parliament.



56. President and Deputy President of Senate




1. The Senate shall from time to time choose one of its members to be Yang di-Pertua Dewan Negara (President of the Senate) and one to be Deputy President of the Senate, and shall, subject to Clause (3), transact no business while the office of President is vacant other than the election of a President.




2. A member holding office as President or Deputy President shall cease to hold his office on the expiry of the term for which he was elected or appointed a member or on otherwise ceasing to be a member of the Senate, or upon being disqualified under Clause (5), and may at any time resign his office.




3. During any vacancy in the office of President or during any absence of the President from any sitting, the Deputy President or, if the Deputy President is also absent or if his office is also vacant, such other member as may be determined by the rules of procedure of the Senate, shall act as President.




4. If a member of the Legislative Assembly of a State is chosen to be President he shall resign from the Assembly before exercising the functions of his office.




5. A member who is elected to be President or Deputy President shall be disqualified from holding such office if after three months of his election to such office or at any time thereafter he is or becomes a member of any board of directors or board of management, or an officer or employee, or engages in the affairs or business, of any organisation or body, whether corporate or otherwise, or of any commercial, industrial or other undertaking, whether or not he receives any remuneration, reward, profit or benefit from it:


Provided that such disqualification shall not apply where such organisation or body carries out any welfare or voluntary work or objective beneficial to the community or any part thereof, or any other work or objective of a charitable or social nature, and the member does not receive any remuneration, reward, profit or benefit from it.




6. Where any question arises regarding the disqualification of the President or Deputy President under Clause (5) the decision of the Senate shall be taken and shall be final.



57. Speaker and Deputy Speakers of the House of Representatives




1. The House of Representatives shall from time to time elect-







a.
as Yang di-Pertua Dewan Rakyat (Speaker), a person who either is a member of the House or is qualified for election as such a member; and






b.
two Deputy Speakers from among members of the House,




and the House shall, subject to Clause (3), transact no business while the office of Speaker is vacant other than the election of a Speaker.




1A. Any person elected as Speaker who is not a member of the House of Representatives-







a.
shall, before he enters upon the duties of his office, take and subscribe before the House the oath of office and allegiance set out in the Sixth Schedule; and






b.
shall, by virtue of holding his office, be a member of the House additional to the members elected pursuant to Article 46:




Provided that paragraph (b) shall not have effect for the purposes of any of the following provisions of this Constitution, that is to say, Articles 43, 43A, 43B, 50 to 52, 54 and 59; and no person shall be entitled by virtue of that paragraph to vote on any matter before the House.




2. The Speaker may at any time resign his office by writing under his hand addressed to the Clerk of the House of Representatives, and shall vacant his office-







a.
when the House first meets after a general election;






b.
on his ceasing to be a member of the House otherwise than by reason of a dissolution thereof or, if he is a member by virtue only of paragraph (b) of Clause (1A), on his ceasing to be qualified to be a member;






bb.
upon being disqualified under Clause (5);






c.
if the House at any time so resolves.






2A. A Deputy Speaker may at any time resign his office by writing under his hand addressed to the Clerk of the House of Representatives, and shall vacate his office-







a.
on his ceasing to be a member of the House;






b.
if the House at any time so resolves.






3. During any vacancy in the office of Speaker or during any absence of the Speaker from any sitting, otherwise than by reason of the House first meeting after a general election, one of the Deputy Speakers or, if both the Deputy Speakers are absent or if both their offices are vacant, such other member as may be determined by the rules of procedure of the House, shall act as Speaker.




4. If a member of the Legislative Assembly of a State is chosen to be Speaker he shall resign from the Assembly before exercising the functions of his office.




5. A person who is elected to be Speaker or Deputy Speaker shall be disqualified from holding such office if after three months of his election to such office or at any time thereafter he is or becomes a member of any board of directors or board of management, or an officer or employee, or engages in the affairs or business, of any organisation or body, whether corporate or otherwise, or of any commercial, industrial or other undertaking, whether or not he receives any remuneration, reward, profit or benefit from it:


Provided that such disqualification shall not apply where such organisation or body carries out any welfare or voluntary work or objective beneficial to the community or any part thereof, or any other work or objective of a charitable or social nature, and the member does not receive any remuneration, reward, profit or benefit from it.




6. Where any question arises regarding the disqualification of the Speaker or Deputy Speaker under Clause (5) the decision of the House of Representatives shall be taken and shall be final.



58. Remuneration of President, Deputy President, Speaker and Deputy Speakers


Parliament shall by law provide for the remuneration of the President and Deputy President of the Senate and the Speaker and Deputy Speakers of the House of Representatives, and the remuneration so provided for the President of the Senate and the Speaker of the House of Representatives shall be charged on the Consolidated Fund.



59. Oaths by members




1. Every member of either House of Parliament shall before taking his seat take and subscribe before the person presiding in the House an oath in the form set out in the Sixth Schedule, but a member may before taking that oath take part in the election of a President of the Senate or Speaker of the House of Representatives.




2. If a member has not taken his seat within six months from the date on which the House first sits after his election or such further time as the House may allow, his seat shall become vacant.



60. Address by the Yang di-Pertuan Agong


The Yang di-Pertuan Agong may address either House of Parliament or both Houses jointly.



61. Special provisions as to Cabinet and Attorney General




1. In addition to his rights as a member of one of the Houses of Parliament every member of the Cabinet shall have the right to take part in the proceedings of the other House.




2. Either House of Parliament may appoint as a member of any of its committees the Attorney General or any member of the Cabinet notwithstanding that he is not a member of that House.




3. This Article does not authorise any person who is not a member of a House to vote in that House or any of its committees.




4. In this Article “member of the Cabinet” includes a Deputy Minister and a Parliamentary Secretary.



62. Parliamentary procedure




1. Subject to the provisions of this Constitution and of federal law, each House of Parliament shall regulate its own procedure.




2. Each House may act notwithstanding any vacancy in its membership, and the presence or participation of any person not entitled thereto shall not invalidate any proceedings.




3. Subject to Clause (4) and to Articles 89 (1) and 159 (3) and to sections 10 and 11 of the Thirteenth Schedule, each House shall, if not unanimous, take its decision by a simple majority of members voting; and the person presiding shall unless he is a member of the House by virtue only of paragraph (b) of Clause (1A) of Article 57 cast his vote whenever necessary to avoid an equality of votes, but shall not vote in any other case.




4. In regulating its procedure each House may provide, as respects any decision relating to its proceedings, that it shall not be made except by a specified majority or by a specified number of votes.




5. Members absent from a House shall not be allowed to vote.



63. Privileges of Parliament




1. The validity of any proceedings in either House of Parliament or any committee thereof shall not be questioned in any court.




2. No person shall be liable to any proceedings in any court in respect of anything said or any vote given by him when taking part in any proceedings of either House of parliament or any committee thereof.




3. No person shall be liable to any proceedings in any court in respect of anything published by or under the authority of either House of Parliament.




4. Clause (2) shall not apply to any person charged with an offence under the law passed by Parliament under Clause (4) of Article 10 or with an offence under the Sedition Act 1948 as amended by the Emergency (Essential Powers) Ordinance No. 45, 1970. [Act 15. P.U. (A) 282/70.]




5. Notwithstanding Clause (4), no person shall be liable to any proceedings in any court in respect of anything said by him of the Yang di-Pertuan Agong or a Ruler when taking part in any proceedings of either House of Parliament or any committee thereof except where he advocates the abolition of the constitutional position of the Yang di-Pertuan Agong as the Supreme Head of the Federation or the constitutional position of the Ruler of a State, as the case may be.



64. Remuneration of members


Parliament shall by law provide for the remuneration of members of each House.



65. Clerks of Senate and House of Representatives




1. There shall be a Clerk to the Senate and a Clerk to the House of Representatives.




2. The Clerk to the Senate and the Clerk to the House of Representatives shall be appointed by the Yang di-Pertuan Agong from among members of the general public service of the Federation and each shall hold office until he attains the age of compulsory retirement for members of the general public service unless he sooner resigns his office or is transferred to another office in the general public service.




3. The persons holding the office of the Clerk to the Senate and Clerk to the House of Representatives immediately prior to the coming into force of this Clause shall, unless either person has not attained the age of fifty-five years and has opted to become a member of the general public service of the Federation, continue to hold office respectively on terms and conditions not less favourable than those applicable to him immediately before such coming into operation and shall not be removed from office except on the like grounds and in the like manner as a judge of the Federal Court, and in this respect the representation mentioned in Article 125 (3) shall be a representation made by the President of the Senate or, as the case may be, the Speaker of the House of Representatives.




4. (Repealed).




5. (Repealed).



Chapter 5. Legislative procedure



66. Exercise of legislative power




1. The power of Parliament to make laws shall be exercised by Bills passed by both Houses (or, in the cases mentioned in Article 68, the House of Representatives) and, except as otherwise provided in this Article, assented to by the Yang di-Pertuan Agong.




2. Subject to Article 67, a Bill may originate in either House.




3. When a Bill has been passed by the House in which it originated it shall be sent to the other House; and it shall be presented to the Yang di-Pertuan Agong for his assent when it has been passed by the other House and agreement has been reached between the two Houses on any amendments made in it or when it is required to be so presented under Article 68.




4. The Yang di-Pertuan Agong shall within thirty days after a Bill is presented to him assent to the Bill by causing the Public Seal to be affixed thereto.




4A. If a Bill is not assented to by the Yang di-Pertuan Agong within the time specified in Clause (4), it shall become law at the expiration of the time specified in that Clause in the like manner as if he had assented thereto.




4B. (Repealed)




5. A Bill shall become law on being assented to by the Yang di-Pertuan Agong or as provided in Clause (4A), but no law shall come into force until it has been published, without prejudice, however, to the power of Parliament to postpone the operation of any law or to make laws with retrospective effect.




6. Nothing in this Article or in Article 68 shall invalidate any law confirming an undertaking given by the Federal Government to the effect that a Bill to which the undertaking relates shall not be presented to the Yang di-Pertuan Agong for his assent except in accordance with the undertaking.



67. Restriction on introduction of Bills and moving of amendments involving taxation, expenditure, etc




1. A Bill or amendment making provision (whether directly or indirectly) for-







a.
imposing or increasing any tax or abolishing, reducing or remitting any existing tax;






b.
the borrowing of money, or the giving of any guarantee, by the Federation, or the amendment of the law relating to the financial obligations of the Federation;






c.
the custody of the Consolidated Fund, the charging of any money on the Consolidated Fund or the abolition or alteration of any such charge;






d.
the payment of moneys into the Consolidated Fund or the payment, issue or withdrawal from the Consolidated Fund of any moneys not charged thereon, or any increase in the amount of such a payment, issue or withdrawal;






e.
the compounding or remission of any debt due to the Federation;






f.
the assignment of a tax or fee or the making of a grant to any State;






g.
the receipt of moneys on account of the Consolidated Fund or the custody or issue of such moneys or the audit of the accounts of the Federation or a State,




being provision as respects which the Minister charged with responsibility for finance signifies that it goes beyond what is incidental only and not of a substantial nature having regard to the purposes of the Bill or amendment shall not be introduced or moved except by a Minister, and a Bill making any such provision shall not be introduced in the Senate.




2. A Bill or amendment shall not be deemed to make provision for any of the said matters by reason only that it provides-







a.
for the imposition or alteration of any fine or other pecuniary penalty or for the payment or demand of a licence fee or a fee or charge for any service rendered; or






b.
for the imposition, alteration or regulation of any tax or rate by any local authority or body for local purposes.





68. Assent to Bills passed by House of Representatives only




1. Where a money Bill is passed by the House of Representatives and, having been sent to the Senate at least one month before the end of the session, is not passed by the Senate without amendment within a month, it shall be presented to the Yang di-Pertuan Agong for his assent unless the House of Representatives otherwise directs.




2. Where-







a.
a Bill which is not a money Bill is passed by the House of Representatives and, having been sent to the Senate at least one month before the end of the session, is not passed by the Senate or is passed by the Senate with amendments to which the House of Representatives does not agree; and






b.
in the following session (whether of the same Parliament or not) but not earlier than one year after it was first passed by the House of Representatives the same Bill, with no other alterations than those mentioned in Clause (3), is passed again by the House of Representatives and sent to the Senate at least one month before the end of the session and is not passed by the Senate or is passed by the Senate with amendments to which the House of Representatives does not agree,




the Bill shall, unless the House of Representatives otherwise directs, be presented to the Yang di-Pertuan Agong for his assent with such amendments, if any, as may have been agreed to by both Houses.




3. The alterations referred to in Clause (2) are alterations certified by the Speaker of the House of Representatives to be necessary owing to the time which has elapsed since the Bill was passed in the earlier session or to represent amendments made in that session by the Senate.




4. When a Bill is presented to the Yang di-Pertuan Agong in pursuance of this Article it shall bear a certificate of the Speaker of the House of Representatives that the provisions of this Article have been complied with, and that certificate shall be conclusive for all purposes and shall not be questioned in any court.




5. This Article does not apply to any Bill for making any amendment to this Constitution, other than an amendment excepted from the provisions of Clause (3) of Article 159.




6. In this Article “money bill” means a Bill which, containing in the opinion of the Speaker of the House of Representatives only provisions dealing with all or any of the following matters, that is to say:







a.
the matters mentioned in Clause (1) of Article 67 or the regulation of any tax;






b.
the reduction of any such amount as is mentioned in paragraph (d) of Clause (1) of Article 67; and






c.
any matter incidental to those matters or any of them,




is certified by him as a money Bill.



Chapter 6. Capacity as respects property, contracts and suits



69. Capacity of Federation as respects property, contracts and suits




1. The Federation has power to acquire, hold and dispose of property of any kind and to make contracts.




2. The Federation may sue and be sued.



PART V. THE STATES



70. Precedence of Rulers and Yang di-Pertua-Yang di-Pertua Negeri




1. Subject to the precedence of the Yang di-Pertuan Agong and his Consort, the Rulers and Yang di-Pertua-Yang di-Pertua Negeri of the States shall take precedence over all other persons and each Ruler or Yang di-Pertua Negeri shall in his own State take precedence over the other Rulers and Yang di-Pertua-Yang di-Pertua Negeri.




2. Subject to Clause (1), the Rulers shall take precedence over the Yang di-Pertua-Yang di-Pertua Negeri and, among themselves, in accordance with the dates on which they acceded as Rulers, and the Yang di-Pertua-Yang di-Pertua Negeri shall take precedence among themselves in accordance with the dates on which they were appointed as Yang di-Pertua-Yang di-Pertua Negeri; and if Yang di-Pertua-Yang di-Pertua Negeri were appointed on the same day the older shall take precedence over the younger.



71. Federal guarantee of State Constitutions




1. The Federation shall guarantee the right of a Ruler of a State to succeed and to hold, enjoy and exercise the constitutional rights and privileges of Ruler of that State in accordance with the Constitution of that State; but any dispute as to the title to the succession as Ruler of any State shall be determined solely by such authorities and in such manner as may be provided by the Constitution of that State.




2. Clause (1) shall, with the necessary modifications, apply in relation to a Ruling Chief of Negeri Sembilan as it applies to the Ruler of a State.




3. If it appears to Parliament that in any State any provision of this Constitution or of the Constitution of that State is being habitually disregarded Parliament may, notwithstanding anything in this Constitution, by law make provision for securing compliance with those provisions.




4. If at any time the Constitution of any State does not contain the provisions set out in Part I of the Eighth Schedule, with or without the modifications allowed under Clause (5) (hereinafter referred to as “the essential provisions”) or provisions substantially to the same effect, or contains provisions inconsistent with the essential provisions, Parliament may, notwithstanding anything in this Constitution, by law make provision for giving effect in that State to the essential provisions or for removing the inconsistent provisions.




5. The provisions set out in Part I of the Eighth Schedule may be modified by substituting for section 2 or section 4 or both the provisions set out in Part II of that Schedule as an alternative thereto-







a.
in the case of every State, until the dissolution of the second Legislative Assembly constituted in accordance with those provisions or those provisions so modified;






b.
in the case of Perlis, until such further time as the Legislative Assembly of that State may resolve and, as respects the provision set out in section 2 of that Schedule, indefinitely.






6. A law made for a State in pursuance of this Article shall, unless sooner repealed by Parliament, cease to have effect on such day as a new Legislative Assembly, constituted in that State after the passing of the law, may resolve.




7. In relation to the State of Sabah or Sarawak-







a.
Clause (5) shall not apply; but






b.
until the end of August 1975, or such earlier date as the Yang di-Pertuan Agong with the concurrence of the Yang di-Pertua Negeri may by order direct, Clause (4) shall apply as if the reference to the modifications allowed under Clause (5) were a reference to the modifications made by the Constitution of the State as in force on Malaysia Day.






8. (Repealed).



72. Privileges of Legislative Assembly




1. The validity of any proceedings in the Legislative Assembly of any State shall not be questioned in any court.




2. No person shall be liable to any proceedings in any court in respect of anything said or any vote given by him when taking part in proceedings of the Legislative Assembly of any State or of any committee thereof.




3. No person shall be liable to any proceedings in any court in respect of anything published by or under the authority of the Legislative Assembly of any State.




4. Clause (2) shall not apply to any person charged with an offence under the law passed by Parliament under Clause (4) of Article 10 or with an offence under the Sedition Act 1948 as amended by the Emergency (Essential Powers) Ordinance No. 45, 1970.




5. Notwithstanding Clause (4), no person shall be liable to any proceedings in any court in respect of anything said by him of the Ruler of any State when taking part in any proceedings of the Legislative Assembly of any State or any committee thereof except where he advocates the abolition of the Ruler’s position as the constitutional Ruler of that State.



PART VI. RELATIONS BETWEEN THE FEDERATION AND THE STATES



Chapter 1. Distribution of legislative powers



73. Extent of federal and State laws


In exercising the legislative powers conferred on it by this Constitution-







a.
Parliament may make laws for the whole or any part of the Federation and laws having effect outside as well as within the Federation;






b.
the Legislature of a State may make laws for the whole or any part of that State.





74. Subject matter of federal and State laws




1. Without prejudice to any power to make laws conferred on it by any other Article, Parliament may make laws with respect to any of the matters enumerated in the Federal List or the Concurrent List (that is to say, the First or Third List set out in the Ninth Schedule).




2. Without prejudice to any power to make laws conferred on it by any other Article, the Legislature of a State may make laws with respect to any of the matters enumerated in the State List (that is to say, the Second List set out in the Ninth Schedule) or the Concurrent List.




3. The power to make laws conferred by this Article is exercisable subject to any conditions or restrictions imposed with respect to any particular matter by this Constitution.




4. Where general as well as specific expressions are used in describing any of the matter enumerated in the Lists set out in the Ninth Schedule the generality of the former shall not be taken to be limited by the latter.



75. Inconsistencies between federal and State laws


If any State law is inconsistent with a federal law, the federal law shall prevail and the State law shall, to the extent of the inconsistency, be void.



76. Power of Parliament to legislate for States in certain cases




1. Parliament may make laws with respect to any matter enumerated in the State List, but only as follows, that is to say:







a.
for the purpose of implementing any treaty, agreement or convention between the Federation and any other country, or any decision of an international organisation of which the Federation is a member; or






b.
for the purpose of promoting uniformity of the laws of two or more States; or






c.
if so requested by the Legislative Assembly of any State.






2. No law shall be made in pursuance of paragraph (a) of Clause (1) with respect to any matters of Islamic law or the custom of the Malays or to any matter of native law or custom in the States of Sabah and Sarawak and no Bill for a law under that paragraph shall be introduced into either House of Parliament until the Government of any State concerned has been consulted.




3. Subject to Clause (4), a law made in pursuance of paragraph (b) or paragraph (c) of Clause (1) shall not come into operation in any State until it has been adopted by a law made by the Legislature of that State, and shall then be deemed to be a State law and not a federal law, and may accordingly be amended or repealed by a law made by that Legislature.




4. Parliament may, for the purpose only of ensuring uniformity of law and policy, make laws with respect to land tenure, the relations of landlord and tenant, registration of titles and deeds relating to land, transfer of land, mortgages, leases and charges in respect of land, easements and other rights and interests in land, compulsory acquisition of land, rating and valuation of land, and local government; and Clauses (1) (b) and (3) shall not apply to any law relating to any such matter.



76A. Power of Parliament to extend legislative powers of States




1. It is hereby declared that the power of Parliament to make laws with respect to a matter enumerated in the Federal List includes power to authorise the Legislatures of the States or any of them, subject to such conditions or restrictions (if any) as Parliament may impose, to make laws with respect to the whole or any part of that matter.




2. Notwithstanding Article 75, a State law made under authority conferred by Act of Parliament as mentioned in Clause (1) may, if and to the extent that the Act so provides, amend or repeal (as regards the State in question) any federal law passed before that Act.




3. Any matter with respect to which the Legislature of a State is for the time being authorised by Act of Parliament to make laws shall for purposes of Articles 79, 80 and 82 be treated as regards the State in question as if it were a matter enumerated in the Concurrent List.



77. Residual power of legislation


The Legislature of a State shall have power to make laws with respect to any matter not enumerated in any of the Lists set out in the Ninth Schedule, not being a matter in respect of which Parliament has power to make laws.



78. Legislation restricting use of rivers


In so far as any law made by Parliament or any regulation made in pursuance of such a law restricts the rights of a State or its residents to the use for navigation or irrigation of any river wholly within that State it shall not have effect in that State unless it has been approved by a resolution of the Legislative Assembly of that State supported by a majority of the total number of its members.



79. Exercise of concurrent legislative powers




1. Where it appears to the presiding officer of either House of Parliament or of the Legislative Assembly of any State that a Bill or an amendment to a Bill proposes a change in the law relating to any of the matters enumerated in the Concurrent List, or to any of the matters enumerated in the State List with respect to which the Federation is exercising functions in accordance with Article 94, he shall certify the Bill or amendment for the purposes of this Article.




2. A Bill or amendment certified under this Article shall not be proceeded with until four weeks have elapsed since its publication, unless the presiding officer, being satisfied that the State Governments, or as the case may be, the Federal Government, have been consulted, allows it to be proceeded with on the ground of urgency.



Chapter 2. Distribution of executive powers



80. Distribution of executive powers




1. Subject to the following provisions of this Article the executive authority of the Federation extends to all matters with respect to which Parliament may make laws, and the executive authority of a State to all matters with respect to which the Legislature of that State may make laws.




2. The executive authority of the Federation does not extend to any matter enumerated in the State List, except in so far as is provided in Articles 93 to 95, nor to any matter enumerated in the Concurrent List, except in so far as may be provided by federal or State law; and so far as federal or State law confers executive authority on the Federation with respect to any matter enumerated in the Concurrent List it may do so to the exclusion of the executive authority of the State.




3. So far as a law made under Clause (4) of Article 76 makes provisions for conferring executive authority on the Federation it shall not operate in any State unless approved by resolution of the Legislative Assembly of that State.




4. Federal law may provide that the executive authority of a State shall extend to the administration of any specified provisions of federal law and may for that purpose confer powers and impose duties on any authority of the State.




5. Subject to any provisions of federal or State law, arrangements may be made between the Federation and a State for the performance of any functions by the authorities of the one on behalf of the authorities of the other and such arrangements may provide for the making of payments in respect of any costs incurred under the arrangements.




6. Where, in pursuance of Clause (4), any functions are conferred by federal law on any authority of a State the Federation shall make such payments to the State as may be agreed between the Federation and the State or as may in default of agreement be determined by a tribunal appointed by the Chief Justice of the Federal Court.



81. Obligations of States towards Federation


The executive authority of every State shall be so exercised-







a.
as to ensure compliance with any federal law applying to that State; and






b.
as not to impede or prejudice the exercise of the executive authority of the Federation.





Chapter 3. Distribution of financial burdens



82. Financing expenditure relating to matters on Concurrent List


Where any law or executive action relating to any of the matters enumerated in the Concurrent List involves expenditure, such action shall be taken under this Constitution as will ensure that, unless otherwise agreed, the burden of that expenditure is borne-







a.
by the Federation, if the expenditure results either from federal commitments or from State commitments undertaken in accordance with federal policy and with the specific approval of the Federal Government;






b.
by the State or States concerned, if the expenditure results from State commitments undertaken by the State or States on its or their own authority.





Chapter 4. Land



83. Acquisition of land for federal purposes




1. If the Federal Government is satisfied that land in a State, not being alienated land, is needed for federal purposes, that Government may, after consultation with the State Government, require the State Government, and it shall then be the duty of that Government, to cause to be made to the Federation, or to such public authority as the Federal Government may direct, such grant of the land as the Federal Government may direct:


Provided that the Federal Government shall not require the grant of any land reserved for a State purpose unless it is satisfied that it is in the national interest so to do.




2. Where in accordance with Clause (1) the Federal Government requires the State Government to cause to be made a grant of land in perpetuity, the grant shall be made without restrictions as to the use of the land but shall be subject to the payment annually of an appropriate quit rent and the Federation shall pay to the State a premium equal to the market value for the grant; and where the Federal Government so requires the State Government to cause to be granted any other interest in land, the Federation shall pay to the State the just annual rent therefor and such premium, if any is required by the State Government, as may be just:


Provided that if the value of the land has been increased by means of any improvement made (otherwise than at the expense of the State) while the land was reserved for federal purposes, the increase shall not be taken into consideration in determining the market value, rent or premium for the purposes of this Clause.




3. Where a requirement is made under Clause (1) in respect of any land which, at the date of the requirement, was intended for any State purpose, then if-







a.
other land is acquired by the State for that purpose in substitution for the first mentioned land; and






b.
the cost of the land so acquired exceeds the amount paid by the Federation (otherwise than as rent) in accordance with Clause (2) in respect of the interest granted to the Federation,




the Federation shall pay to the State such sum as may be just in respect of the excess.




4. Where a further grant is made in pursuance of this Article in respect of land an interest in which is vested in the Federation or any public authority, any sums payable by way of premium under Clause (2) in respect of the further grant shall be reduced by an amount equal to the market value of any improvements made (otherwise than at the expense of the State) since that interest became vested as aforesaid.




5. The foregoing provisions of this Article (except Clause (3)) shall apply in relation to alienated land as they apply in relation to land not being alienated land, but subject to the following modifications:







a.
in Clause (1), the words “after consultation with the State Government” shall be omitted;






b.
where a requirement is made under that Clause, it shall be the duty of the State Government to cause to be acquired by agreement or compulsorily such interest in the land as may be necessary for complying with the requirement;






c.
any expenses incurred by the State in or in connection with the acquisition of land in accordance with paragraph (b) shall be repaid by the Federation, except that if the acquisition is by agreement the Federation shall not, unless it is party to the agreement, be liable to pay more than it would have paid on a compulsory acquisition;






d.
any sum paid by the Federation to the State in accordance with paragraph (c) shall be taken into consideration in determining for the purposes of Clause (2) the market value, the appropriate quit rent or the just annual rent, and shall be deducted from any premium to be paid by the Federation under that Clause.






6. Where a grant is made to the Federation in pursuance of Clause (1) in respect of land which, or an interest in which, was acquired by the State Government at the expense of the Government of the Federation of Malaya before Merdeka Day, paragraph (d) of Clause (5) shall apply to the sums paid in respect of the acquisition by the Government of the Federation of Malaya as if they were sums paid by the Federation in accordance with paragraph (c) of Clause (5); and Clause (3) shall not apply to any such land.




7. Nothing in this Article shall prevent the reservation of land in a State for federal purposes on such terms and conditions as may be agreed between the Federal Government and the Government of the State, or affect the power of the appropriate authority in a State to acquire in accordance with any law for the time being in force any alienated land for federal purposes without a requirement by the Federal Government under this Article.




8. Nothing in this Article shall prevent the making of a grant of land in a State to the Federation, on such terms and conditions as may be agreed between the Federal Government and the Government of the State, without a requirement by the Federal Government under this Article.



84. Repealed



85. Grant to Federation of land reserved for federal purposes




1. Where any land in a State is reserved for any federal purposes, the Federal Government may require the State Government, and it shall then be the duty of that Government, to cause to be made to the Federation a grant of the land in perpetuity without restrictions as to the use of the land, but subject to the payment of a premium to be determined in accordance with Clause (2) and to the payment annually of an appropriate quit rent.




2. The premium referred to in Clause (1) shall be equal to the market value of the land reduced by-







a.
the market value of any improvements made (otherwise than at the expense of the State) while the land was in use for federal purposes; and






b.
the amount, if any, paid by the Federation, or paid before Merdeka Day by the Government of the Federation of Malaya, in respect of the cost of acquisition of any interest in the land by the State Government.






3. Without prejudice to Clause (1), where any land in a State is reserved for any federal purposes, the Federal Government may offer to release the land to the State on condition that the State pays to the Federation the market value and the amount mentioned in paragraphs (a) and (b) of Clause (2); and if the State Government accepts the offer the reservation shall cease.




4. Except as provided by this Article, land in a State which is reserved for federal purposes shall not cease to be so reserved, and all land so reserved shall be controlled and managed by or on behalf of the Federal Government, and the Federal Government may grant any right of occupation, control or management, or a tenancy or lease, of the whole or any part of such land, to any person-







a.
for the use of the land by such person for any duration for the federal purpose for which it is reserved, or for any purpose ancillary or incidental thereto; or






b.
where the Federal Government is unable for any reason to use the land for the time being for the federal purpose for which it is reserved, for its use by such person for any purpose other than a federal purpose, for such duration and on such terms and conditions as the Federal Government may determine.






5. In this Article the reference to land in a State reserved for federal purposes includes-







a.
any land which was reserved before Merdeka Day in accordance with the provisions of any law then in force in the State for any purpose which has become a federal purpose after Merdeka Day;






b.
any land reserved for any federal purpose after Merdeka Day in accordance with the provisions of any law for the time being in force in a State;






c.
any State land referred to in the repealed Clause (4) of Article 166; and






d.
any land in a State reserved for federal purposes by virtue of Clause (7) of Article 83.





86. Disposition of land vested in the Federation




1. Where any interest in land is vested in the Federation, or in a public authority, for any purpose, the Federation or the public authority may dispose of that interest or any smaller interest in the land to any person as it deems fit.




2. Where any interest in land in a State is disposed of by or to the Federation or any public authority in pursuance of this Article or of Article 85, it shall be the duty of the Government of that State to register the transaction accordingly.



87. Determination of disputes as to land values




1. Where any dispute arises between the Federal Government and a State Government as to the making of any payment by or to the Federation under the foregoing Articles of this Chapter, or as to the amount of any such payment, the dispute shall be referred, at the instance either of the Federal Government or of the State Government, to the Lands Tribunal appointed in accordance with this Article.




2. The Lands Tribunal shall consist of-







a.
a chairman, who shall be appointed by the Chief Justice of the Federal Court and who shall be, or have been, or be qualified to be a judge of the Federal Court, the Court of Appeal or a High Court, or shall before Malaysia Day have been a judge of the Federal Court;






b.
a member who shall be appointed by the Federal Government; and






c.
a member who shall be appointed by the State Government.






3. The practice and procedure of the Lands Tribunal shall be regulated by rules of court framed by the Rules Committee or other authority having power under written law to make rules or orders regulating the practice and procedure of the Federal Court.




4. An appeal shall lie from the Lands Tribunal to the Federal Court on any question of law.



88. Application of Articles 83 to 87 to States not having a Ruler


In their application to any of the States not having a Ruler, Articles 83 to 87 shall have effect-







a.
subject to such adaptations (if any) as Parliament may by law provide, being adaptations required to secure that they apply (as nearly as practicable having regard to differences in the system of land tenure) in the same manner as they apply to other States; and






b.
in the case of the States of Sabah and Sarawak with the omission in Article 83 of paragraph (a) of Clause (5).





89. Malay reservations




1. Any land in a State which immediately before Merdeka Day was a Malay reservation in accordance with the existing law may continue as a Malay reservation in accordance with that law until otherwise provided by an Enactment of the Legislature of that State, being an Enactment-







a.
passed by a majority of the total number of members of the Legislative Assembly and by the votes of not less than two-thirds of the members present and voting; and






b.
approved by resolution of each House of Parliament passed by a majority of the total number of members of that House and by the votes of not less than two-thirds of the members voting.






1A. Any law made under Clause (1) providing for the forfeiture or reversal to the State Authority, or for the deprivation, of the ownership of any Malay reservation, or of any right or interest therein, on account of any person, or any corporation, company or other body (whether corporate or unincorporate) holding the same ceasing to be qualified or competent under the relevant law relating to Malay reservations to hold the same, shall not be invalid on the ground of inconsistency with Article 13.




2. Any land in a State which is not for the time being a Malay reservation in accordance with the existing law and has not been developed or cultivated may be declared as a Malay reservation in accordance with that law:


Provided that-







a.
where any land in a State is declared a Malay reservation under this Clause, an equal area of land in that State which has not been developed or cultivated shall be made available for general alienation; and






b.
the total area of land in a State for the time being declared as a Malay reservation under this Clause shall not at any time exceed the total area of land in that State which has been made available for general alienation in pursuance of paragraph (a).






3. Subject to Clause (4), the Government of any State may, in accordance with the existing law, declare as a Malay reservation-







a.
any land acquired by that Government by agreement for that purpose;






b.
on the application of the proprietor, and with the consent of every person having a right or interest therein, any other land,




and shall, in accordance with the existing law, immediately declare as a Malay reservation, in a case where any land ceases to be a Malay reservation, any other land of a similar character and of an area not exceeding the area of that land.




4. Nothing in this Article shall authorise the declaration as a Malay reservation of any land which at the time of the declaration is owned or occupied by a person who is not a Malay or in or over which such a person has then any right or interest.




5. Without prejudice to Clause (3), the Government of any State may, in accordance with law, acquire land for the settlement of Malays or other communities, and establish trusts for that purpose.




6. In this Article “Malay reservation” means land reserved for alienation to Malays or to natives of the State in which it lies; and “Malay” includes any person who, under the law of the State in which he is resident, is treated as a Malay for the purposes of the reservation of land.




7. Subject to Article 161A, this Article shall have effect notwithstanding any other provision of this Constitution; but (without prejudice to any such other provision) no land shall be retained or declared as a Malay reservation except as provided by this Article and Article 90.




8. The provisions of this Article shall apply to the Federal Territories of Kuala Lumpur and Putrajaya in the like manner that they apply to a State, save that Clause (1) in its application to the Federal Territories of Kuala Lumpur and Putrajaya shall be modified to read that any land or the Federal Territory of Putrajaya which immediately before Merdeka Day was a Malay reservation in accordance with the existing law may continue as a Malay reservation in accordance with that law until otherwise provided by an Act of Parliament passed by a majority of the total number of members of each House of Parliament and by the votes of not less than two-thirds of the members present and voting in each House.



90. Special provisions relating to customary land in Negeri Sembilan and Malacca, and Malay holdings in Terengganu




1. Nothing in this Constitution shall affect the validity of any restrictions imposed by law on the transfer or lease of customary land in the State of Negeri Sembilan or the State of Malacca, or of any interest in such land.




1A. For the purpose of Clause (1)-







a.
“transfer” includes any charge, transmission or vesting, or creation of any lien or trust, or entry of any caveat, or any other form of dealing or disposal of whatever description or nature; and






b.
“lease” includes any tenancy of whatever form or duration.






2. Notwithstanding anything in this Constitution, the existing law in the State of Terengganu with respect to Malay holdings shall continue in force until otherwise provided by an Enactment of the Legislature of that State passed and approved as described in Clause (1) of Article 89.




3. Any such Enactment of the Legislature of the State of Terengganu may make provision for Malay reservations corresponding with the existing law in force in any other State of a Ruler; and in that event the said Article 89 shall have effect in relation to Terengganu subject to the following modifications, that is to say:







a.
in Clause (1), for the reference to land which immediately before Merdeka Day was a Malay reservation in accordance with the existing law, there shall be substituted a reference to land which, immediately before the passing of the said Enactment, was a Malay holding; and






b.
subject as aforesaid, any reference to the existing law shall be construed as a reference to the said Enactment.





91. National Land Council




1. There shall be a National Land Council consisting of a Minister as chairman, one representative from each of the States, who shall be appointed by the Ruler or Yang di- Pertua Negeri, and such number of representatives of the Federal Government as that Government may appoint but, subject to Clause (5) of Article 95E, the number of representatives of the Federal Government shall not exceed ten.




2. The chairman may vote on any question before the National Land Council but shall not have a casting vote.




3. The National Land Council shall be summoned to meet by the chairman as often as he considers necessary but there shall be at least one meeting in every year.




4. If the chairman or a representative of a State or of the Federal Government is unable to attend a meeting, the authority by whom he was appointed may appoint another person to take his place at that meeting.




5. It shall be the duty of the National Land Council to formulate from time to time in consultation with the Federal Government, the State Governments and the National Finance Council a national policy for the promotion and control of the utilisation of land throughout the Federation for mining, agriculture, forestry or any other purpose, and for the administration of any laws relating thereto; and the Federal and State Governments shall follow the policy so formulated.




6. The Federal Government or the Government of any State may consult the National Land Council in respect of any other matter relating to the utilisation of land or in respect of any proposed legislation dealing with land or of the administration of any such law, and it shall be the duty of the National Land Council to advise that Government on any such matters.



Chapter 5. National development



92. National development plan




1. If, after a recommendation from an expert committee and after consultation with the National Finance Council, the National Land Council and the Government of any State concerned, the Yang di-Pertuan Agong is satisfied that it is conducive to the national interest that a development plan be put into operation in any area or areas in one or more of the States, the Yang di-Pertuan Agong may, after publishing the plan, proclaim the area or areas as a development area; and thereupon Parliament shall have power to give effect to the development plan or any part thereof, notwithstanding that any of the matters to which the plan relates are matters with respect to which, apart from this Article, only States would have power to make laws.




2. Any Act passed in pursuant of this Article shall recite that it has been so passed and that the provisions of Clause (1) have been complied with; and Article 79 shall not apply to any Bill for such an Act or any amendment to such a Bill.




3. In this Article, “development plan” means a plan for the development, improvement, or conservation of the natural resources of a development area, the exploitation of such resources, or the increase of means of employment in the area.




4. Without prejudice to their power under any other Article to require any interest in land to be acquired or granted for federal purposes, the Federal Government may from time to time require the reservation for the purposes of a development plan, to such extent as they may specify, of any land in a development area which is not occupied by private persons; but any diminution, in consequence of the reservation, of the annual revenue received by a State shall be made good to the State by the Federation.




5. All income received by the Federation through the operation of a development plan shall, subject to Clause (6), be applied-







a.
in the first instance, for the provision of capital and the meeting of working expenses for the development plan;






b.
in the second instance, for the repayment to the Federation of any expenditure, including expenditure under Clause (4), incurred by the Federation in operating the plan; and






c.
as to the balance, for payments to the State in which the development area is situated or, if it is situated in two or more states, to those States in such proportions as the Federal Government may determine.






6. If it is agreed between the Federal Government and the Government of any State which includes the whole or any part of the development area that any expenditure incurred in operating the development plan is to be met by the State, any expenditure so met shall be repaid to the State and the repayment shall rank pari passu with the repayment to the Federation of any expenditure incurred by the Federation.




7. Parliament may repeal or amend any Act passed in pursuance of this Article, and for that purpose may make such incidental and consequential provisions as it may consider necessary.




8. Nothing in this Article shall affect the power of Parliament or of the Legislature of any State-







a.
to impose such taxes or rates as it is authorised to impose under any other provision of this Constitution; or






b.
to make from the Federal Consolidated Fund or the State Consolidated Fund, as the case may be, grants not repayable under Clause (5) or (6),




except that where, in pursuance of Clause (1), a rate is imposed on any property by federal law which, but for this Article, might have been imposed by State law, no rate of the same kind shall be imposed by State law for any period for which the rate imposed by federal law is payable.



Chapter 6. Federal surveys, advice to States and inspection of State activities



93. Inquiries, surveys and statistics




1. The Federal Government may conduct such inquiries (whether by Commission or otherwise), authorise such surveys and collect and publish such statistics as it thinks fit, notwithstanding that such inquiries, surveys and collection and publication of statistics relate to a matter with regard to which the Legislature of a State may make laws.




2. It shall be the duty of the Government of a State, and of all officers and authorities thereof, to assist the Federal Government in the execution of its powers under this Article; and for this purpose the Federal Government may give such directions as it may deem necessary.



94. Federal powers in respect of State subjects




1. The executive authority of the Federation extends to the conduct of research, the provision and maintenance of experimental and demonstration stations, the giving of advice and technical assistance to the Government of any State, and the provision of education, publicity, and demonstration for the inhabitants of any State, in respect of any of the matters with respect to which the Legislature of a State may make laws; and the agricultural and forestry officers of any State shall accept any professional advice given to the Government of that state under this Clause.




2. Notwithstanding anything in this Constitution, the existing Departments of Agriculture, Commissioner of Lands, Forestry and Social Welfare may continue to exercise the functions exercised by them immediately before Merdeka Day.




3. Nothing in this Constitution shall prevent the Federal Government from establishing Ministries or Departments of Government to exercise the functions of the Federal Government under Article 93 and this Article in relation to matters within the legislative authority of a State, and such matters may include soil conservation, local government and town and country planning



95. Inspection of State activities




1. Subject to Clause (3), in exercising the executive authority of the Federation any officer authorised by the Federal Government may inspect any department or work of a State Government with a view to making a report thereon to the Federal Government.




2. A report made under this Article shall, if the Federal Government so direct, be communicated to the State Government and laid before the Legislative Assembly of the state.




3. This Article does not authorise the inspection of any department or work dealing only with or carried on only with respect to matters with the exclusive legislative authority of a State.



Chapter 7. National Council for Local Government



95A. National Council for Local Government




1. There shall be a National Council for Local Government consisting of a Minister as Chairman, one representative from each of the States, who shall be appointed by the Ruler or Yang di-Pertua Negeri, and such number of representatives of the Federal Government as that Government may appoint but, subject to Clause (5) of Article 95E, the number of representatives of the Federal Government shall not exceed ten.




2. The Chairman may vote on any question before the National Council for Local Government and shall have a casting vote.




3. The National Council for Local Government shall be summoned to meet by the Chairman as often as he considers necessary but there shall be at least one meeting in every year.




4. If the Chairman or a representative of a State or of the Federal Government is unable to attend a meeting, the authority by whom he was appointed may appoint another person to take his place at that meeting.




5. It shall be the duty of the National Council for Local Government to formulate from time to time in consultation with the Federal Government and the State Governments a national policy for the promotion, development and control of local government throughout the Federation and for the administration of any laws relating thereto; and the Federal and State Governments shall follow the policy so formulated.




6. It shall also be the duty of the Federal Government and the Government of any State to consult the National Council for Local Government in respect of any proposed legislation dealing with local government and it shall be the duty of the National Council for Local Government to advise those Governments on any such matter.




7. The Federal Government or the Government of any State may consult the National Council for Local Government in respect of any other matter relating to local government, and it shall be the duty of the National Council for Local Government to advise that Government on any such matter.



Chapter 8. Application to States of Sabah and Sarawak



95B. Modifications for States of Sabah and Sarawak of distribution of legislative powers




1. In the case of the States of Sabah and Sarawak-







a.
the supplement to List II set out in the Ninth Schedule shall be deemed to form part of the State List, and the matters enumerated therein shall be deemed not to be included in the Federal List or Concurrent List; and






b.
the supplement to List III set out in the Ninth Schedule shall, subject to the State List, be deemed to form part of the Concurrent List, and the matters enumerated therein shall be deemed not to be included in the Federal List (but not so as to affect the construction of the State List, where it refers to the Federal List).






2. Where by virtue of Clause (1) an item is included in the Concurrent List for a State for a period only, the expiration or termination of that period shall not affect the continued operation of any State law passed by virtue of the item, save as provided by federal or State law.




3. The Legislature of the State of Sabah or Sarawak may also make laws for imposing sales taxes, and any sales tax imposed by State law in the State of Sabah or Sarawak shall be deemed to be among the matters enumerated in the State List and not in the Federal List; but-







a.
there shall not in the charging or administration of a State sales tax be any discrimination between goods of the same description according to the place in which they originate; and






b.
the charge for any federal sales tax shall be met out of sums collected from a person liable for that tax before the charge for a State sales tax.





95C. Power by order to extend legislative or executive powers of States




1. Subject to the provisions of any Act of Parliament passed after Malaysia Day, the Yang di-Pertuan Agong may by order make as respects any State any such provision as may be made by Act of Parliament-







a.
for authorising the Legislature of the State to make laws as mentioned in Article 76A; or






b.
for extending the executive authority of the State, and the powers or duties of any authority of the State, as mentioned in Clause (4) of Article 80.






2. An order made by virtue of paragraph (a) of Clause (1) shall not authorise the Legislature of a State to amend or repeal an Act of Parliament passed after Malaysia Day, unless the Act so provides.




3. Clause (3) of Article 76A and Clause (6) of Article 80 shall apply in relation to an order under paragraph (a) and paragraph (b) respectively of Clause (1) of this Article as they apply in relation to an Act of Parliament.




4. Where an order under this Article is revoked by a later order, the later order may include provision for continuing in force (generally or to such extent or for such purposes as the order may specify) any State law passed by virtue of the earlier order or any subsidiary legislation made or thing done under any such State law, and from the coming into operation of the later order any State law thereby continued in force shall have effect as federal law:


Provided that no provision shall be continued in force by virtue of this Clause if or in so far as it could not have been made by Act of Parliament.




5. Any order of the Yang di-Pertuan Agong under this Article shall be laid before each House of Parliament.



95D. Exclusion for States of Sabah and Sarawak of Parliament’s power to pass uniform laws about land or local government


In relation to the State of Sabah or Sarawak, Clause (4) of Article 76 shall not apply, nor shall paragraph (b) of Clause (1) of that Article enable Parliament to make laws with respect to any of the matters mentioned in Clause (4) of that Article.



95E. Exclusion of States of Sabah and Sarawak from national plans for land utilisation, local government, development, etc




1. In relation to the State of Sabah or Sarawak Articles 91, 92, 94 and 95A shall have effect subject to the following Clauses.




2. Subject to Clause (5), under Article 91 and under Article 95A the State Government shall not be required to follow the policy formulated by the National Land Council or by the National Council for Local Government, as the case may be, but the representative of the State shall not be entitled to vote on questions before the Council.




3. Under Article 92 no area in the State shall be proclaimed a development area for the purposes of any development plan without the concurrence of the Yang di-Pertua Negeri.




4. Under Clause (1) of Article 94 (under which in respect of matters in the State List the Federation may conduct research, give advice and technical assistance, etc.) the agricultural and forestry officers of the State of Sabah or Sarawak shall consider, but shall not be required to accept, professional advice given to the Government of the State.




5. Clause (2) shall cease to apply to a State-







a.
as regards Article 91, if Parliament so provides with the concurrence of the Yang di- Pertua Negeri; and






b.
as regards Article 95A, if Parliament so provides with the concurrence of the Legislative Assembly,




but for each representative of the State of Sabah or Sarawak becoming entitled, by virtue of this Clause, to vote on questions before the National Land Council or National Council for Local Government, one shall be added to the maximum number of representatives of the Federal Government on that Council.



PART VII. FINANCIAL PROVISIONS



Chapter 1. General



96. No taxation unless authorised by law


No tax or rate shall be levied by or for the purposes of the Federation except by or under the authority of federal law.



97. Consolidated Funds




1. All revenues and moneys howsoever raised or received by the Federation shall, subject to the provisions of this Constitution and of federal law, be paid into and form one fund, to be known as the Federal Consolidated Fund.




2. All revenues and moneys howsoever raised or received by a State shall, subject to Clause (3) and to any law, be paid into and form one fund, to be known as the Consolidated Fund of that State.




3. If in accordance with State law or in respect of the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, in accordance with federal law any Zakat, Fitrah, Baitulmal or similar Islamic religious revenue is raised, it shall be paid into a separate fund and shall not be paid out except under the authority of State law or federal law, as the case may be.




4. Unless the context otherwise requires, any reference in this Constitution to the Consolidated Fund shall be construed as a reference to the Federal Consolidated Fund.



98. Expenditure charged on Federal Consolidated Fund




1. There shall be charged on the Consolidated Fund, in addition to any grant, remuneration or other moneys so charged by any other Article or federal law-







a.
all pensions, compensation for loss of office and gratuities for which the Federation is liable;






b.
all debt charges for which the Federation is liable; and






c.
any moneys required to satisfy any judgment, decision or award against the Federation by any court or tribunal.






2. In making payment of any grant to a State in accordance with the provisions of this Part, the Federation may deduct the amount of any debt charges payable to the Federation by the State and charged on the Consolidated Fund of that State.




3. For the purposes of this Article debt charges include interest, sinking fund charges, the repayment or amortisation of debt, and all expenditure in connection with the raising of loans on the security of the Consolidated fund and the service and redemption of debt created thereby.



99. Annual financial statement




1. The Yang di-Pertuan Agong shall, in respect of every financial year, cause to be laid before the House of Representatives a statement of the estimated receipts and expenditure of the Federation for that year, and, unless Parliament in respect of any year otherwise provides, that statement shall be so laid before the commencement of that year:


Provided that there may be separate statements of estimated receipts and estimated expenditure, and in that case it shall not be necessary for the statement of receipts to be so laid before the commencement of the year to which it relates.




2. The estimates of expenditure shall show-







a.
the total sums required to meet expenditure charged on the Consolidated Fund; and






b.
subject to Clause (3), the sums required to meet the expenditure for other purposes proposed to be met from the Consolidated Fund.






3. The sums to be shown under paragraph (b) of Clause (2) do not include-







a.
sums representing the proceeds of any loan raised by the Federation for specific purposes and appropriated for those purposes by the Act authorising the raising of the loan;






b.
sums representing any money or interest on money received by the Federation subject to a trust and to be applied in accordance with the terms of the trust;






c.
sums representing any money held by the Federation which has been received or appropriated for the purpose of any trust fund established by or in accordance with federal law.






4. The said statement shall also show, so far as is practicable, the assets and liabilities of the Federation at the end of the last completed financial year, the manner in which those assets are invested or held, and the general purposes in respect of which those liabilities are outstanding.



100. Supply Bills


The expenditure to be met from the Consolidated Fund but not charged thereon, other than expenditure to be met by such sums as are mentioned in Clause (3) of Article 99, shall be included in a Bill, to be known as a Supply Bill, providing for the issue from the Consolidated Fund of the sums necessary to meet that expenditure and the appropriation of those sums for the purposes specified therein.



101. Supplementary and excess expenditure


If in respect of any financial year it is found-







a.
that the amount appropriated by the Supply Act for any purpose is insufficient, or that a need has arisen for expenditure for a purpose for which no amount has been appropriated by the Supply Act; or






b.
that any moneys have been expended for any purpose in excess of the amount (if any) appropriated for that purpose by the Supply Act,




a supplementary estimate showing the sums required or spent shall be laid before the House of Representatives and the purposes of any such expenditure shall be included in a supply Bill.



102. Power to authorise expenditure on account or for unspecified purposes


Parliament shall have power in respect of any financial year-







a.
before the passing of the Supply Bill, to authorise by law expenditure for part of the year;






b.
to authorise by law expenditure for the whole or part of the year otherwise than in accordance with Articles 99 to 101, if owing to the magnitude or indefinite character of any service or to circumstances of unusual urgency it appears to Parliament to be desirable to do so.





103. Contingencies Fund




1. Parliament may by law provide for the creation of a Contingencies Fund and for authorising the Minister charged with responsibility for finance, if satisfied that there has arisen an urgent and unforeseen need for expenditure for which no other provision exists, to make advances from the Contingencies Fund to meet that need.




2. Where any advance is made in accordance with Clause (1), a supplementary estimate shall be presented and a Supply Bill introduced as soon as possible for the purpose of replacing the amount so advanced.



104. Withdrawals from Consolidated Fund




1. Subject to Clause (2), no moneys shall be withdrawn from the Consolidated Fund unless they are-







a.
charged on the Consolidated Fund; or






b.
authorised to be issued by a Supply Act; or






c.
authorised to be issued under Article 102.






2. Clause (1) does not apply to any such sums as are mentioned in Clause (3) of Article 99.




3. No moneys shall be withdrawn from the Consolidated Fund except in the manner provided by federal law.



105. Auditor General




1. There shall be an Auditor General, who shall be appointed by the Yang di-Pertuan Agong on the advice of the Prime Minister and after consultation with the Conference of Rulers.




2. A person who has held the office of Auditor General shall be eligible for reappointment but shall not be eligible for any other appointment in the service of the Federation or for any appointment in the service of a State.




3. The Auditor General may at any time resign his office but shall not be removed from office except on the like grounds and in the like manner as a judge of the Federal Court.




4. Parliament shall by law provide for the remuneration of the Auditor General, and the remuneration so provided shall be charged on the Consolidated Fund.




5. The remuneration and other terms of office (including pension rights) of the Auditor General shall not be altered to his disadvantage after his appointment.




6. Subject to the provisions of this Article, the terms and conditions of service of the Auditor General shall be determined by federal law and, subject to the provisions of federal law, by the Yang di-Pertuan Agong.



106. Powers and duties of Auditor General




1. The accounts of the Federation and of the States shall be audited and reported on by the Auditor General.




2. The Auditor General shall perform such other duties and exercise such powers in relation to the accounts of the Federation and of the States and to the accounts of other public authorities and of those bodies which are specified by order made by the Yang di- Pertuan Agong, as may be provided by federal law.



107. Reports of Auditor General




1. The Auditor General shall submit his reports to the Yang di-Pertuan Agong, who shall cause them to be laid before the House of Representatives.




2. A copy of any such report relating to the accounts of a State, or to the accounts of any public authority exercising powers conferred by State law, shall be submitted to the Ruler or Yang di-Pertua Negeri of that State, who shall cause it to be laid before the Legislative Assembly.



108. National Finance Council




1. There shall be a National Finance Council consisting of the Prime Minister, such other Ministers as the Prime Minister may designate, and one representative from each of the States, appointed by the Ruler or Yang di-Pertua Negeri.




2. The National Finance Council shall be summoned to meet by the Prime Minister as often as he considers necessary and whenever the representatives of three or more States demand a meeting, but there shall be at least one meeting in every twelve months.




3. At any meeting of the National Finance Council the Prime Minister may be represented by another Minister of the Federation, and the Prime Minister or, if he is not present, the Minister representing him, shall preside.




4. It shall be the duty of the Federal Government to consult the National Finance Council in respect of-







a.
the making of grants by the Federation to the States;






b.
the assignment to the States of the whole or any portion of the proceeds of any federal tax or fee;






c.
the annual loan requirements of the Federation and the States and the exercise by the Federation and the States of their borrowing powers;






d.
the making of loans to any of the States;






e.
the making of development plans in accordance with Article 92;






f.
the matters referred to in Item 7 (f) and (g) of the Federal List;






g.
any proposal to introduce a Bill for such a law as is mentioned in Clause (2) Article 109 or Clause (3) or (3A) Article 110;






h.
any other matter in respect of which this Constitution or federal law makes provision for consultation with the National Finance Council.






5. The Federal Government may consult the National Finance Council in respect of any other matter, whether or not it involves questions of finance, and the government of a State may consult the said Council in respect of any matter which affects the financial position of that State.



109. Grants to States




1. The Federation shall make to each State in respect of each financial year-







a.
a grant, to be known as a capitation grant, which shall be calculated in accordance with the provisions of Part I of the Tenth Schedule;






b.
a grant for the maintenance of State road, to be known as the State road grant, which shall be calculated in accordance with the provisions of Part II of that Schedule.






2. Parliament may from time to time by law vary the rates of the capitation grant; but if the effect of any such law is to reduce the grant, provision shall be made in that law for securing that the amount of grant received by any State in respect of any financial year is not less than ninety per cent of the amount received by that State in the preceding financial year.




3. Parliament may by law make grants for specific purposes to any of the States on such terms and conditions as may be provided by any such law.




4. The amounts required for making the grants mentioned in the preceding provisions of this Article shall be charged on the Consolidated Fund.




5. If, in accordance with Article 103, a Contingencies Fund is created, the power to make advances from that Fund for meeting an urgent and unforeseen need for expenditure shall include power to make such advances to a State for meeting such a need.




6. The Federation shall pay into a fund, to be known as the State Reserve Fund-







a.
(Repealed);






b.
in respect of every financial year such sum as the Federal Government may, after consultation with the National Finance Council, determine to be necessary,




and the Federation may from time to time, after consultation with the National Finance Council, make grants out of the State Reserve Fund to any State for the purposes of development or generally to supplement its revenues.



110. Assignment of taxes and fees to the States




1. Subject to Clause (2), each of the States shall receive all proceeds from the taxes, fees and other sources of revenue specified in Part III of the Tenth Schedule so far as collected, levied or raised within the State.




2. Parliament may from time to time by law substitute for any source of revenue specified in section 1, 3, 4, 5, 6, 7, 8, 12 or 14 of Part III of the Tenth Schedule or for any source of revenue so substituted, another source of revenue of substantially equal value.




3. Each State shall receive, on such terms and conditions as may be provided by or under federal law, ten per cent or such greater amount as may be so provided of the export duty on tin produced in the State.




3A. Parliament may by law provide that each State shall receive, on such terms and conditions as may be prescribed by or under federal law, such proportion as may be so prescribed of the export duty on minerals (other than tin) produced in the State.


In this Article “minerals” means mineral ores, mental and mineral oils.




3B. Without prejudice to the power to impose conditions conferred by Clause (3) or (3A), Parliament may by law provide for prohibiting or restricting, in, or except in, such cases as may be provided by or under the law, the levying of royalties on or similar charges in respect of minerals (whether under a lease or other instrument or under any State enactment, and whether the instrument was made or the enactment passed before or after the coming into operation of this Clause).




4. Without prejudice to the provisions of Clauses (1) to (3A), Parliament may by law-







a.
assign to the States the whole or any portion of the proceeds of any tax or fee raised or levied by the Federation; and






b.
assign to the States the responsibility of collecting for State purposes any tax or fee authorised by federal law.






5. The amounts receivable by the States under Clause (1), (2) or (4) shall not be paid into the Consolidated Fund; and the amounts receivable by the States under Clauses (3) and (3A) shall be charged on the Consolidated Fund.



111. Restriction on borrowing




1. The Federation shall not borrow except under the authority of federal law.




2. A State shall not borrow except under the authority of State law, and State law shall not authorise a State to borrow except from the Federation or, for a period not exceeding five years, from a bank or other financial source approved for that purpose by the Federal Government, and subject to such conditions as may be specified by the Federal Government.




3. A State shall not give any guarantee except under the authority of State law, and such guarantee shall not be given except with the approval of the Federal Government and subject to such conditions as may be specified by it.



112. Restriction on alterations in establishments of States




1. Subject to Clause (2), no State shall, without the approval of the Federation, make any addition to its establishment or the establishment of any of its departments, or alter the rates of established salaries and emoluments, if the effect of doing so would be to increase the liability of the Federation in respect of pensions, gratuities or other like allowances.




2. This Article does not apply to-







a.
non-pensionable appointments the maximum salaries of which do not exceed four hundred ringgit per month or such other amount as may be fixed by order by the Yang di- Pertuan Agong; or






b.
pensionable appointments the maximum salaries of which do not exceed one hundred ringgit per month or such other amount as may be fixed by order by the Yang di-Pertuan Agong.





Chapter 2. Application to States of Sabah and Sarawak



112A. State audits in States of Sabah and Sarawak




1. The Auditor General shall submit his reports relating to the accounts of each of the States of Sabah and Sarawak, or to the accounts of any public authority exercising powers vested in it by the State law in either of those States, to the Yang di-Pertuan Agong (who shall cause them to be laid before the House of Representatives) and to the Yang di-Pertua Negeri of the State; and accordingly Clause (2) of Article 107 shall not apply to those reports.




2. The Yang di-Pertua Negeri shall cause any such report submitted to him to be laid before the Legislative Assembly.




3. The powers and duties of the Auditor General in relation to the accounts mentioned in Clause (1) for any period ending before the year 1969 shall, in the State of Sabah or Sarawak, be exercised and discharged on his behalf by the senior officer of his department for the time being stationed in the State in question:


Provided that during the absence or incapacity of that officer, or a vacancy in his post, those powers and duties shall be exercised and discharged by the Auditor General or such officer of his department as he may designate.



112B. Borrowing powers of States of Sabah and Sarawak


Clause (2) of Article 111 shall not restrict the power of the State of Sabah or Sarawak to borrow under the authority of State law within the State, if the borrowing has the approval of the Central Bank for the time being of the Federation.



112C. Special grants and assignments of revenue to States of Sabah and Sarawak




1. Subject to the provisions of Article 112D and to any limitation expressed in the relevant section of the Tenth Schedule-







a.
the Federation shall make to the States of Sabah and Sarawak in respect of each financial year the grants specified in Part IV of that Schedule; and






b.
each of those States shall receive all proceeds from the taxes, fees and dues specified in Part V of that Schedule, so far as collected, levied or raised within the States, or such part of those proceeds as is so specified.






2. The amounts required for making the grants specified in the said Part IV, and the amounts receivable by the State of Sabah or Sarawak under section 3 or 4 of the said Part V, shall be charged on the Consolidated Fund; and the amounts otherwise receivable by the State of Sabah or Sarawak under the said Part V shall not be paid into the Consolidated Fund.




3. In Article 110, Clauses (3A) and (4) shall not apply to the State of Sabah or Sarawak.




4. Subject to Clause (5) of Article 112D, in relation to the State of Sabah or Sarawak Clause (3B) of Article 110-







a.
shall apply in relation to all minerals, including mineral oils; but






b.
shall not authorise Parliament to prohibit the levying of royalties on any mineral by the State or to restrict the royalties that may be levied in any case so that the State is not entitled to receive a royalty amounting to ten per cent ad valorem (calculated as for export duty).





112D. Reviews of special grants to State of Sabah and Sarawak




1. The grants specified in section 1 and subsection (1) of section 2 of Part IV of the Tenth Schedule, and any substituted or additional grant made by virtue of this Clause, shall at the intervals mentioned in Clause (4) be reviewed by the Governments of the Federation and the States or State concerned, and if they agree on the alteration or abolition of any of those grants, or the making of another grant instead of or as well as those grants or any of them, the said Part IV and Clause (2) of Article 112C shall be modified by order of the Yang di-Pertuan Agong as may be necessary to give effect to the agreement:


Provided that on the first review the grant specified in subsection (2) of section 1 of the said Part IV shall not be brought into question except for the purpose of fixing the amounts for the ensuing five years.




2. Any review under this Article shall take into account the financial position of the Federal Government, as well as the needs of the States or State concerned, but (subject to that) shall endeavour to ensure that the State revenue is adequate to meet the cost of State services as they exist at the time of the review, with such provision for their expansion as appears reasonable.




3. The period for which provision is to be made on a review shall be a period of five years or (except in the case of the first review) such longer period as may be agreed between the Federation and the States or State concerned; but any order under Clause (1) giving effect to the results of a review shall continue in force after the end of that period, except in so far as it is superseded by a further order under that Clause.




4. A review under this Article shall not take place earlier than is reasonably necessary to secure that effect can be given to the results of the review from the end of the year 1968 or, in the case of a second or subsequent review, from the end of the period provided for by the preceding review; but, subject to that, reviews shall be held as regards both the States of Sabah and Sarawak for periods beginning with the year 1969 and with the year 1974, and thereafter as regards either of them at such time (during or after the period provided for on the preceding review) as the Government of the Federation or of the State may require.




5. If on the occasion of any review under this Article the Government of the Federation gives notice to the States or State concerned of their intention to vary any of the assignments of revenue under Part V of the Tenth Schedule (including any substituted or additional assignment made by virtue of this Clause), or to vary Clause (4) of Article 112C, the review shall take the variation into account, and provision shall be made by order of the Yang di-Pertuan Agong so as to give effect to the variation from the beginning of the period provided for on the review:


Provided that this Clause shall not apply to the assignments under sections 4, 7 and 8, and shall not apply to that under section 5 or 6 until the second review.




6. If on any review the Federal Government and the Government of a State are unable to reach agreement on any matter, it shall be referred to an independent assessor, and his recommendations thereon shall be binding on the governments concerned and shall be given effect as if they were the agreement of those governments.




7. Clause (4) of Article 108 shall not apply to require the Federal Government to consult the National Finance Council in respect of matters arising under this Article.




8. Any order of the Yang di-Pertuan Agong under this Article shall be laid before each House of Parliament.



112E. Repealed



PART VIII. ELECTIONS



113. Conduct of elections




1. There shall be an Election Commission, to be constituted in accordance with Article 114, which, subject to the provisions of federal law, shall conduct elections to the House of Representatives and the Legislative Assemblies of the States and prepare and revise electoral rolls for such elections.









2. 




i.
Subject to paragraph (ii), the Election Commission shall, from time to time, as they deem necessary, review the division of the Federation and the States into constituencies and recommend such changes therein as they may think necessary in order to comply with the provisions contained in the Thirteenth Schedule; and the reviews of constituencies for the purpose of elections to the Legislative Assemblies shall be undertaken at the same time as the reviews of constituencies for the purpose of elections to the House of Representatives.






ii.
There shall be an interval of not less than eight years between the date of completion of one review, and the date of commencement of the next review, under this Clause.






iii.
A review under paragraph (i) shall be completed within a period of not more than two years from the date of its commencement.






3. If the Election Commission are of opinion that in consequence of a law made under Article 2 it is necessary to undertake the reviews mentioned in Clause (2), they shall do so, whether or not eight years have elapsed since the last review under that Clause.









3A. 




i.
Where the number of elected members of the House of Representatives is altered in consequence of any amendment to Article 46, or the number of elected members of the Legislative Assembly of a State is altered in consequence of a law enacted by the Legislature of a State, the Election Commission shall, subject to Clause (3B), undertake a review of the division into federal or State constituencies, as the case may be, of the area which is affected by the alteration, and such review shall be completed within a period of not more than two years from the date of the coming into force of the law making the alteration.






ii.
A review under paragraph (i) shall not affect the interval provided under paragraph (ii) of Clause (2) in respect of a review under paragraph (i) of that Clause.






iii.
The provisions of the Thirteenth Schedule shall apply to a review under this Clause, but subject to such modifications as may be considered necessary by the Election Commission.






3B. Where an amendment to Article 46 or a law enacted by the Legislative Assembly of a State referred to in paragraph (i) of Clause (3A) comes into force after the lapse of eight years from the date of completion of the last review under Clause (2) and the Election Commission are of the opinion that it is necessary to undertake a review under Clause (2), the Election Commission shall not undertake a review under paragraph (i) of Clause (3A) but shall instead undertake a review under Clause (2) and in conducting such review shall take into account any area which is affected in consequence of the amendment or the law referred to in paragraph (i) of Clause (3A).




4. Federal or State law may authorise the Election Commission to conduct elections other than those referred to in Clause (1).




5. So far as may be necessary for the purposes of its functions under this Article the Election Commission may make rules, but any such rules shall have effect subject to the provisions of federal law.




6. There shall be separate reviews under Clause (2) for the States of Malaya and for each of the States of Sabah and Sarawak, and for the purposes of this Part the expression “unit of review” shall mean, for federal constituencies, the area under review and, for State constituencies, the State and the expression “States of Malaya” shall include the Federal Territories of Kuala Lumpur, Labuan and Putrajaya.




7. Subject to Clause (3), the period for the first reviews under Clause (2) for any unit of review shall be calculated from the first delimitation of constituencies for that unit under this Constitution or under the Malaysia Act. [Act 26/63.]




8. Notwithstanding Clause (7) of this Article the period for reviews under Clause (2) for the unit of review of the States of Malaya undertaken after the passing of the Constitution (Amendment) (No. 2) Act 1973 shall be calculated from the first delimitation of constituencies for that unit immediately following the passing of that Act.




9. The date of the commencement of a review under Clause (2) or Clause (3A), as the case may be, shall be the date of the publication in the Gazette of the notice referred to in section 4 of the Thirteenth Schedule.




10. The date of the completion of a review under Clause (2) or Clause (3A), as the case may be, shall be the date of the submission of the report to the Prime Minister under section 8 of the Thirteenth Schedule, and a notice of such date shall be published by the Election Commission in the Gazette.



114. Constitution of Election Commission




1. The Election Commission shall be appointed by the Yang di-Pertuan Agong after consultation with the Conference of Rulers, and shall consist of a chairman, a deputy chairman and five other members.




2. In appointing members of the Election Commission the Yang di-Pertuan Agong shall have regard to the importance of securing an Election Commission which enjoys public confidence.




3. A member of the Election Commission shall cease to hold office on attaining the age of sixty-six years or on becoming disqualified under Clause (4) and may at any time resign his office by writing under his hand addressed to the Yang di-Pertuan Agong, but shall not be removed from office except on the like grounds and in the like manner as a judge of the Federal Court.




4. Notwithstanding anything in Clause (3), the Yang di-Pertuan Agong shall by order remove from office any member of the Election Commission if such member-







a.
is an undischarged bankrupt; or






b.
engages in any paid office or employment outside the duties of this office; or






c.
is a member of either House of Parliament or of the Legislative Assembly of a State.






4A. In addition to any disqualification provided under Clause (4), the chairman of the Election Commission shall be disqualified from holding such office if after three months of his appointment to such office or at any time thereafter he is or becomes a member of any board of directors or board of management, or an officer or employee, or engages in the affairs or business, of any organization or body, whether corporate or otherwise, or of any commercial, industrial or other undertaking, whether or not he receives any remuneration, reward, profit or benefit from it:


Provided that such disqualification shall not apply where such organisation or body carries out any welfare or voluntary work or objective beneficial to the community or any part thereof, or any other work or objective of a charitable or social nature, and the member does not receive any remuneration, reward, profit or benefit from it.




5. Parliament shall by law provide for the remuneration of members of the Election Commission, and the remuneration so provided shall be charged on the Consolidated Fund.




5A. Subject to the provisions of this Article, Parliament may by law provide for the terms of office of members of the Election Commission other than their remuneration.




6. The remuneration and other terms of office of a member of the Election Commission shall not be altered to his disadvantage after his appointment.




7. Where, during any period, the chairman of the Election Commission has been granted leave of absence by the Yang di-Pertuan Agong or is unable, owing to his absence from the Federation, illness or any other cause, to discharge his functions, the deputy chairman shall discharge the functions of the chairman during that period, and if the deputy chairman is also absent or unable to discharge such functions, a member of the Election Commission may be appointed by the Yang di-Pertuan Agong to discharge the functions of the chairman during that period.



115. Assistance to Election Commission




1. The Election Commission may employ such number of persons, on such terms and subject to such conditions, as the Commission may with the approval of the Yang di- Pertuan Agong determine.




2. All public authorities shall on the request of the Commission give the Commission such assistance in the discharge of its duties as may be practicable; and in exercising its functions of making recommendations for the delimitation of constituencies for the elections mentioned in Clause (1) of Article 113 the Commission shall seek the advice of two officers of the Federal Government with special knowledge of the topography of, and the distribution of the population in, the unit of review for federal elections, and those officers shall be selected for that purpose by the Yang di-Pertuan Agong.



116. Federal constituencies




1. For the election of members to the House of Representatives a unit of review shall be divided into constituencies in accordance with the provisions contained in the Thirteenth Schedule.




2. The total number of constituencies shall be equal to the number of members, so that one member shall be elected for each constituency, and of that total in the States of Malaya a number determined in accordance with the provisions contained in Article 46 and the Thirteenth Schedule shall be allocated to each State.




3. (Repealed).




4. (Repealed).




5. (Repealed).



117. State constituencies


For the election of members to the Legislative Assembly of a State the State shall be divided into as many constituencies as there are elected members, so that one member shall be elected for each constituency; and the division shall be made in accordance with the provisions contained in the Thirteenth Schedule.



118. Method of challenging election


No election to the House of Representatives or to the Legislative Assembly of a State shall be called in question except by an election petition presented to the High Court having jurisdiction where the election was held.



118A. Method of questioning election petition of no return


A petition complaining of no return to the House of Representatives or the Legislative Assembly shall be deemed to be an election petition and the High Court may make such order thereon as it may think fit for compelling a return to be made, but the failure to make a return within any period specified by Article 54 or 55 or by the corresponding provision of the Constitution of any State, as the case may be, shall not be a ground for declaring that a member has not been duly elected.



119. Qualifications of electors




1. Every citizen who-







a.
has attained the age of twenty-one years on the qualifying date;






b.
is resident in a constituency on such qualifying date or, if not so resident, is an absent voter; and






c.
is, under the provisions of any law relating to elections, registered in the electoral roll as an elector in the constituency in which he resides on the qualifying date,




is entitled to vote in that constituency in any election to the House of Representatives or the Legislative Assembly unless he is disqualified under Clause (3) or under any law relating to offences committed in connection with elections; but no person shall in the same election vote in more than one constituency.




2. If a person is in a constituency by reason only of being a patient in an establishment maintained wholly or mainly for the reception and treatment of persons suffering from mental illness or mental defectiveness or of being detained in custody he shall for the purposes of Clause (1) be deemed not to be resident in that constituency.




3. A person is disqualified for being an elector in any election to the House of Representatives or the Legislative Assembly if-







a.
on the qualifying date he is detained as a person of unsound mind or is serving a sentence of imprisonment; or






b.
having before the qualifying date been convicted in any part of the Commonwealth of an offence and sentenced to death or imprisonment for a term exceeding twelve months, he remains liable on the qualifying date to suffer any punishment for that offence.






4. In this Article-







a.
“absent voter” means, in relation to any constituency, any citizen who is registered as an absent voter in respect of that constituency;






b.
“qualifying date” means the date on which a person applies for registration as an elector in a constituency, or the date on which he applies for the change of his registration as an elector in a different constituency,




in accordance with the provisions of any law relating to elections.



120. Direct elections to the Senate


Where in accordance with Clause (4) of Article 45 provision is made by Parliament for the election of Senators by the direct vote of electors-







a.
the whole of a State shall form a single constituency and each elector shall have as many votes at any election to the Senate as there are seats to be filled in that election; and






b.
the electoral rolls for elections to the House of Representatives shall also be the electoral rolls for elections to the Senate; and






c.
Articles 118, 118A and 119 shall apply in relation to elections to the Senate as they apply in relation to elections to the House of Representatives.





PART IX. THE JUDICIARY



121. Judicial power of the Federation




1. There shall be two High Courts of co-ordinate jurisdiction and status, namely-







a.
one in the States of Malaya, which shall be known as the High Court in Malaya and shall have its principal registry at such place in the States of Malaya as the Yang di-Pertuan Agong may determine; and






b.
one in the States of Sabah and Sarawak, which shall be known as the High Court in Sabah and Sarawak and shall have its principal registry at such place in the States of Sabah and Sarawak as the Yang di-Pertuan Agong may determine;






c.
(Repealed),




and such inferior courts as may be provided by federal law and the High Courts and inferior courts shall have such jurisdiction and powers as may be conferred by or under federal law.




1A. The courts referred to in Clause (1) shall have no jurisdiction in respect of any matter within the jurisdiction of the Syariah courts.




1B. There shall be a court which shall be known as the Mahkamah Rayuan (Court of Appeal) and shall have its principal registry at such place as the Yang di-Pertuan may determine, and the Court of Appeal shall have the following jurisdiction, that is to say:







a.
jurisdiction to determine appeals from decisions of a High Court or a judge thereof (except decisions of a High Court given by a registrar or other officer of the Court and appealable under federal law to a judge of the Court); and






b.
such other jurisdiction as may be conferred by or under federal law.






2. There shall be a court which shall be known as the Mahkamah Persekutuan (Federal Court) and shall have its principal registry at such place as the Yang di-Pertuan may determine, and the Federal Court shall have the following jurisdiction, that is to say:







a.
jurisdiction to determine appeals from decisions of the Court of Appeal, of the High Court or a judge thereof;






b.
such original or consultative jurisdiction as is specified in Articles 128 and 130; and






c.
such other jurisdiction as may be conferred by or under federal law.






3. Subject to any limitations imposed by or under federal law, any order, decree, judgment or process of the courts referred to in Clause (1) or of any judge thereof shall (so far as its nature permits) have full force and effect according to its tenor throughout the Federation, and may be executed or enforced in any part of the Federation accordingly; and federal law may provide for courts in one part of the Federation or their officers to act in aid of courts in another part.




4. In determining where the principal registry of the High Court in Sabah and Sarawak is to be, the Yang di-Pertuan Agong shall act on the advice of the Prime Minister, who shall consult the Chief Ministers of the States of Sabah and Sarawak and the Chief Judge of the High Court.



122. Constitution of Federal Court




1. The Federal Court shall consist of a president of the Court (to be styled “the Chief Justice of the Federal Court”), of the President of the Court of Appeal, of the Chief Judges of the High Courts and, until the Yang di-Pertuan Agong by order otherwise provides, of four* [now “shall not exceed eleven”-see P.U. (A) 163/2009] other judges and such additional judges as may be appointed pursuant to Clause (1A).




1A. Notwithstanding anything in this Constitution contained, the Yang di-Pertuan Agong acting on the advice of the Chief Justice of the Federal Court may appoint for such purposes or for such period of time as he may specify any person who has held high judicial office in Malaysia to be an additional judge of the Federal Court:


Provided that no such additional judge shall be ineligible to hold office by reason of having attained the age of sixty-six years.




2. A judge of the Court of Appeal other than the President of the Court of Appeal may sit as a judge of the Federal Court where the Chief Justice considers that the interests of justice so require, and the judge shall be nominated for the purpose (as occasion requires) by the Chief Justice.



122A. Constitution of Court of Appeal




1. The Court of Appeal shall consist of a chairman (to be styled the “President of the Court of Appeal”) and, until the Yang di-Pertuan Agong by order otherwise provides, of ten* [now "shall not exceed thirty-two"-see P.U. (A) 164/2009] other judges.




2. A judge of a High Court may sit as a judge of the Court of Appeal where the President of the Court of Appeal considers that the interests of justice so require, and the judge shall be nominated for the purpose (as occasion requires) by the President of the Court of Appeal after consulting the Chief Judge of that High Court.



122AA. Constitution of the High Courts




1. Each of the High Courts shall consist of a Chief Judge and not less than four other judges; but the number of other judges shall not, until the Yang di-Pertuan Agong by order otherwise provides, exceed-







a.
in the High Court in Malaya, forty-seven* [now "shall not exceed sixty"-see P.U. (A) 384/2006); and






b.
in the High Court in Sabah and Sarawak, ten** [now "shall not exceed thirteen"-see P.U. (A) 385/2006).






2. Any person qualified for appointment as a judge of a High Court may sit as a judge of that Court if designated for the purpose (as occasion requires) in accordance with Article 122B.



122AB. Appointment of judicial commissioner




1. For the despatch of business of the High Court in Malaya and the High Court in Sabah and Sarawak, the Yang di-Pertuan Agong acting on the advice of the Prime Minister, after consulting the Chief Justice of the Federal Court, may by order appoint to be judicial commissioner for such period or such purpose as may be specified in the order any person qualified for appointment as a judge of a High Court; and the person so appointed shall have power to perform such functions of a judge of the High Court as appear to him to require to be performed; and anything done by him when acting in accordance with his appointment shall have the same validity and effect as if done by a judge of that Court, and in respect thereof he shall have the same powers and enjoy the same immunities as if he had been a judge of that Court.




2. The provisions of Clauses (2) and (5) of Article 124 shall apply to a judicial commissioner as they apply to a judge of a High Court.



122B. Appointment of judges of Federal Court, Court of Appeal and of High Courts




1. The Chief Justice of the Federal Court, the President of the Court of Appeal and the Chief Judges of the High Courts and (subject to Article 122C) the other judges of the Federal Court, of the Court of Appeal and of the High Courts shall be appointed by the Yang di-Pertuan Agong, acting on the advice of the Prime Minister, after consulting the Conference of Rulers.




2. Before tendering his advice as to the appointment under Clause (1) of a judge other than the Chief Justice of the Federal Court, the Prime Minister shall consult the Chief Justice.




3. Before tendering his advice as to the appointment under Clause (1) of the Chief Judge of a High Court, the Prime Minister shall consult the Chief Judge of each of the High Courts and, if the appointment is to the High Court in Sabah and Sarawak, the Chief Minister of each of the States of Sabah and Sarawak.




4. Before tendering his advice as to the appointment under Clause (1) of a judge other than the Chief Justice, President or a Chief Judge, the Prime Minister shall consult, if the appointment is to the Federal Court, the Chief Justice of the Federal Court, if the appointment is to the Court of Appeal, the President of the Court of Appeal and, if the appointment is to one of the High Courts, the Chief Judge of that Court.




5. This Article shall apply to the designation of a person to sit as judge of a High Court under Clause (2) of Article 122AA as it applies to the appointment of a judge of that court other than the Chief Judge.




6. Notwithstanding the dates of their respective appointments as judges of the Federal Court, of the Court of Appeal or of the High Courts, the Yang di-Pertuan Agong, acting on the advice of the Prime Minister given after consulting the Chief Justice, may determine the order of precedence of the judges among themselves.



122C. Transfer of judge of one High Court to another


Article 122B shall not apply to the transfer to a High Court, otherwise than as Chief Judge, of a judge of another High Court other than the Chief Judge; and such a transfer may be made by the Yang di-Pertuan Agong, on the recommendation of the Chief Justice of the Federal Court, after consulting the Chief Judges of the two High Courts.



123. Qualifications of judges of Federal Court, Court of Appeal and of High Courts


A person is qualified for appointment under Article 122B as a judge of the Federal Court, as a judge of the Court of Appeal or as a judge of any of the High Courts if-







a.
he is a citizen; and






b.
for the ten years preceding his appointment he has been an advocate of those courts or any of them or a member of the judicial and legal service of the Federation or of the legal service of a State, or sometimes one and sometimes another.





124. Oath of office of judges




1. The Chief Justice of the Federal Court shall before exercising the functions of his office take and subscribe the oath of office and allegiance set out in the Sixth Schedule, and shall do so in the presence of the Yang di-Pertuan Agong.




2. A judge of the Federal Court, the Court of Appeal or a High Court, other than the Chief Justice of the Federal Court, shall before exercising the functions of a judge take and subscribe the oath of office and allegiance set out in the Sixth Schedule in relation to his judicial duties in whatever office.




2A. A person taking the oath on becoming the President of the Court of Appeal shall do so in the presence of the senior judge available of the Court of Appeal.




3. A person taking the oath on becoming Chief Judge of a High Court shall do so in the presence of the senior judge available of that High Court.




4. A person taking the oath on becoming a judge of the Federal Court shall do so in the presence of the Chief Justice or, in his absence, the next senior judge available of the Federal Court.




4A. A person taking the oath on becoming a judge of the Court of Appeal shall do so in the presence of the president of the Court of Appeal or, in his absence, the next senior judge available of the Court of Appeal.




5. A person taking the oath on becoming a judge of a High Court (but not Chief Judge) shall do so in the presence of the Chief Judge of that Court or, in his absence, the next senior judge available of that Court.



125. Tenure of office and remuneration of judges of Federal Court




1. Subject to the provisions of Clauses (2) to (5), a judge of the Federal Court shall hold office until he attains the age of sixty-six years or such later time, not being later than six months after he attains that age, as the Yang di-Pertuan Agong may approve.




2. A judge of the Federal Court may at any time resign his office by writing under his hand addressed to the Yang di-Pertuan Agong but shall not be removed from office except in accordance with the following provisions of this Article.




3. If the Prime Minister, or the Chief Justice after consulting the Prime Minister, represents to the Yang di-Pertuan Agong that a judge of the Federal Court ought to be removed on the ground of any breach of any provision of the code of ethics prescribed under Clause (3B) or on the ground of inability, from infirmity of body or mind or any other cause, properly to discharge the functions of his office, the Yang di-Pertuan Agong shall appoint a tribunal in accordance with Clause (4) and refer the representation to it; and may on the recommendation of the tribunal remove the judge from office.




3A. Where a judge has committed a breach of any provisions of the code of ethics prescribed under Clause (3B) but the Chief Justice is of the opinion that the breach does not warrant the judge being referred to a tribunal appointed under Clause (4), the Chief Justice may refer the judge to a body constituted under federal law to deal with such breach.




3B. The Yang di-Pertuan Agong on the recommendation of the Chief Justice, the President of the Court of Appeal and the Chief Judges of the High Courts may, after consulting the Prime Minister, prescribe in writing a code of ethics which shall also include provisions on the procedure to be followed and sanctions which can be imposed other than the removal of a judge from office under Clause (3), in relation to a breach of any provision of the code of ethics.




3C. The code of ethics prescribed under Clause (3B) shall be observed by every judge of the Federal Court and every judicial commissioner.




4. The tribunal appointed under Clause (3) shall consist of not less than five persons who hold or have held office as judge of the Federal Court, the Court of Appeal or a High Court or, if it appears to the Yang di-Pertuan Agong expedient to make such appointment, persons who hold or have held equivalent office in any other part of the Commonwealth, and shall be presided over by the member first in the following order, namely, the Chief Justice of the Federal Court, the President and the Chief Judges according to their precedence among themselves, and other members according to the order of their appointment to an office qualifying them for membership (the older coming before the younger of two members with appointments of the same date).




5. Pending any reference and report under Clause (3) the Yang di-Pertuan Agong may on the recommendation of the Prime Minister and, in the case of any other judge after consulting the Chief Justice, suspend a judge of the Federal Court from the exercise of his functions.




6. Parliament shall by law provide for the remuneration of the judges of the Federal Court, and the remuneration so provided shall be charged on the Consolidated Fund.




6A. Subject to the provisions of this Article, Parliament may by law provide for the terms of office of the judges of the Federal Court other than their remuneration.




7. The remuneration and other terms of office (including pension rights) of a judge of the Federal Court shall not be altered to his disadvantage after his appointment.




8. Notwithstanding Clause (1), the validity of anything done by a judge of the Federal Court shall not be questioned on the ground that he had attained the age at which he was required to retire.




9. This Article shall apply to a judge of the Court of Appeal and to a judge of a High Court as it applies to a judge of the Federal Court, except that the Yang di-Pertuan Agong before suspending under Clause (5) a judge of the Court of Appeal or a judge of a High Court other than the President of the Court of Appeal or the Chief Judge of a High Court shall consult the President of the Court of Appeal or the Chief Judge of that High Court instead of the Chief Justice of the Federal Court.




10. The President of the Court of Appeal and the Chief Judges of the High Courts shall be responsible to the Chief Justice of the Federal Court.



125A. Exercise of powers by judges




1. Notwithstanding anything contained in this Constitution, it is hereby declared that-







a.
the Chief Justice of the Federal Court and a judge of the Federal Court may exercise all or any of the powers of a judge of the Court of Appeal and of a judge of a High Court;






aa.
the President of the Court of Appeal and a judge of the Court of Appeal may exercise all or any of the powers of a judge of a High Court; and






b.
a judge of the High Court in Malaya may exercise all or any of the powers of a judge of the High Court in Sabah and Sarawak, and vice versa.






2. The provisions of this Article shall be deemed to have been an integral part of this Constitution as from Malaysia Day.



126. Power to punish for contempt


The Federal Court, the Court of Appeal or a High Court shall have power to punish any contempt of itself.



127. Restriction on Parliamentary discussion of conduct of judge


The conduct of a judge of the Federal Court, the Court of Appeal or a High Court shall not be discussed in either House of Parliament except on a substantive motion of which notice has been given by not less than one quarter of the total number of members of that House, and shall not be discussed in the Legislative Assembly of any State.



128. Jurisdiction of Federal Court




1. The Federal Court shall, to the exclusion of any other court, have jurisdiction to determine in accordance with any rules of court regulating the exercise of such jurisdiction-







a.
any question whether a law made by Parliament or by the Legislature of a State is invalid on the ground that it makes provision with respect to a matter with respect to which Parliament or, as the case may be, the Legislature of the State has no power to make laws; and






b.
disputes on any other question between States or between the Federation and any State.






2. Without prejudice to any appellate jurisdiction of the Federal Court, where in any proceedings before another court a question arises as to the effect of any provision of this Constitution, the Federal Court shall have jurisdiction (subject to any rules of court regulating the exercise of that jurisdiction) to determine the question and remit the case to the other court to be disposed of in accordance with the determination.




3. The jurisdiction of the Federal Court to determine appeals from the Court of Appeal, a High Court or a judge thereof shall be such as may be provided by federal law.



129. Repealed



130. Advisory jurisdiction of Federal Court


The Yang di-Pertuan Agong may refer to the Federal Court for its opinion any question as to the effect of any provision of this Constitution which has arisen or appears to him likely to arise, and the Federal Court shall pronounce in open court its opinion on any question so referred to it.



131. Repealed



131A. Provision for incapacity, etc. of Chief Justice, President or Chief Judge




1. Any provision made by federal law for the functions of the Chief Justice of the Federal Court or the President of the Court of Appeal or the Chief Judge of a High Court to be performed, in the event of a vacancy in the office or of his inability to act, by another judge of the Federal Court may extend to his functions under this Constitution.




2. Any provision made by federal law for the functions of the President of the Court of Appeal or the Chief Judge of a High Court to be performed, in the event of a vacancy in the office or of his inability to act, by another judge of the Court of Appeal or the High Court, as the case may be, may extend to his functions under this Constitution other than functions as judge of the Federal Court.



PART X. PUBLIC SERVICES



132. Public services




1. For the purposes of this Constitution, the public services are-







a.
the armed forces;






b.
the judicial and legal service;






c.
the general public service of the Federation;






d.
the police force;






e.
(repealed);






f.
the joint public services mentioned in Article 133;






g.
the public service of each State; and






h.
the education service.






2. Except as otherwise expressly provided by this Constitution, the qualifications for appointment and conditions of service of persons in the public services other than those mentioned in paragraph (g) of Clause (1) may be regulated by federal law and, subject to the provisions of any such law, by the Yang di-Pertuan Agong; and the qualifications for appointment and conditions of service of persons in the public service of any State may be regulated by State law and, subject to the provisions of any such law, by the Ruler or Yang di-Pertua Negeri of that State.




2A. Except as expressly provided by this Constitution, every person who is a member of any of the services mentioned in paragraphs (a), (b), (c), (d), (f) and (h) of Clause (1) holds office during the pleasure of the Yang di-Pertuan Agong, and, except as expressly provided by the Constitution of the State, every person who is a member of the public service of a State holds office during the pleasure of the Ruler or Yang di-Pertua Negeri.




3. The public service shall not be taken to comprise-







a.
the office of any member of the administration in the Federation or a State; or






b.
the office of President, Speaker, Deputy President, Deputy Speaker or member of either House of Parliament or of the Legislative Assembly of a State; or






c.
the office of judge of the Federal Court, the Court of Appeal or a High Court; or






d.
the office of member of any Commission or Council established by this Constitution or any corresponding Commission or Council established by the Constitution of a State; or






e.
such diplomatic posts as the Yang di-Pertuan Agong may by order prescribe, being post which but for the order would be posts in the general public service of the Federation.






4. References in this Part, except in Articles 136 and 147, to persons in the public service or to members of any of the public services shall not apply to-







a.
(Repealed);






b.
the Attorney General or, if provisions for the manner of his appointment and removal from office is specifically included in the Constitution of the State, or if he is appointed otherwise than from among the members of the judicial and legal service or of the public service of the State, the legal adviser of any State; or






c.
a member of the personal staff of the Yang di-Pertuan Agong or of a Ruler or Yang di-Pertua Negeri; or






d.
in the case of Malacca and Penang, if provision is made by State law for their appointment-









i.
the President of the Religious Affairs Department;






ii.
the Secretary of the Religious Affairs Department;






iii.
the Mufti;






iv.
the Kadi Besar; or






v.
a Kadi.





133. Joint services, etc




1. Joint services, common to the Federation and one or more of the States or, at the request of the States concerned, to two or more States, may be established by federal law.




2. Where a member of any of the public services is employed-







a.
partly for federal purposes and partly for State purposes; or






b.
for the purposes of two or more States,




the proportion, if any, of his remuneration payable by the Federation and the State or States concerned or, as the case may be, by each of the States concerned, shall, subject to federal law, be determined by agreement or, in default of agreement, by the Commission whose jurisdiction extends to him.



134. Secondment of officers




1. The Federation may, at the request of a State, local authority, or statutory authority or of any organisation, in or outside Malaysia, second any member of its public services to the service of that State, authority or organisation, as the case may be; and a State may, at the request of the Federation, another State, a local authority or a statutory authority or of any organisation, in or outside Malaysia, second any member of its own public service to the service of the Federation, other State, authority or organisation, as the case may be.




2. A person seconded under this Article shall remain a member of the service to which he belongs, but his remuneration shall be paid by the Federation, State, authority or organisation, as the case may be, to whose service he is seconded.



135. Restriction on dismissal and reduction in rank




1. No member of any of the services mentioned in paragraphs (b) to (h) of Clause (1) of Article 132 shall be dismissed or reduced in rank by an authority subordinate to that which, at the time of the dismissal or reduction, has power to appoint a member of that service of equal rank:


Provided that in its application to members of the services mentioned in paragraph (g) of Clause (1) of Article 132 this Clause shall not apply to any law which the legislature of any State, other than Penang and Malacca, may make to provide that all powers and functions of a Public Service Commission of such State, other than the power of first appointment to the permanent or pensionable establishment, be exercised by a Board appointed by the Ruler of such State:


And provided further that this Clause shall not apply to a case where a member of any of the services mentioned in this Clause is dismissed or reduced in rank by an authority in pursuance of a power delegated to it by a Commission to which this Part applies, and this proviso shall be deemed to have been an integral part of this Clause as from Merdeka Day.




2. No member of such a service as aforesaid shall be dismissed or reduced in rank without being given a reasonable opportunity of being heard:


Provided that this clause shall not apply to the following cases:







a.
where a member of such a service is dismissed or reduced in rank on the ground of conduct in respect of which a criminal charge has been proved against him; or






b.
where the authority empowered to dismiss or reduce in rank a member of such a service is satisfied that for some reason, to be recorded by that authority in writing, it is not reasonably practicable to carry out the requirements of this Clause; or






c.
where the Yang di-Pertuan Agong, or, in the case of a member of the public service of a State, the Ruler or Yang di-Pertua Negeri of that State, is satisfied that in the interests of the security of the Federation or any part thereof it is not expedient to carry out the requirements of this Clause; or






d.
where there has been made against a member of such a service any order of detention, supervision, restricted residence, banishment or deportation, or where there has been imposed on such a member any form of restriction or supervision by bond or otherwise, under any law relating to the security of the Federation or any part thereof, prevention of crime, preventive detention, restricted residence, banishment, immigration, or protection of women and girls:




Provided further that for the purpose of this Article, where the service of a member of such a service is terminated in the public interest under any law for the time being in force or under any regulation made by the Yang di-Pertuan Agong under Clause (2) of Article 132, such termination of service shall not constitute dismissal whether or not the decision to terminate the service is connected with the misconduct of or unsatisfactory performance of duty by such member in relation to his office or the consequences of the termination involved an element of punishment; and this proviso shall be deemed to have been an integral part of this Article as from Merdeka Day.




3. No member of any of the services mentioned in paragraph (c), (f) or (g) of Clause (1) of Article 132 shall, without the concurrence of the Judicial and Legal Service Commission, be dismissed or reduced in rank or suffer any other disciplinary measure for anything done or omitted by him in the exercise of a judicial function conferred on him by law.



136. Impartial treatment of Federal employees


All persons of whatever race in the same grade in the service of the Federation shall, subject to the terms and conditions of their employment, be treated impartially.



137. Armed Forces Council




1. There shall be an Armed Forces Council, which shall be responsible under the general authority of the Yang di-Pertuan Agong for the command, discipline and administration of, and all other matters relating to, the armed forces, other than matters relating to their operational use.




2. Clause (1) has effect subject to the provisions of any federal law, and any such law may provide for the vesting in the Armed Forces Council of any functions with respect to the armed forces.




3. The Armed Forces Council shall consist of the following members, that is to say:







a.
the Minister for the time being charged with responsibility for defence, who shall be Chairman;






b.
one member representing Their Royal Highnesses, who shall be appointed by the Conference of Rulers;






c.
the Chief of the Defence Forces who shall be appointed by the Yang di-Pertuan Agong;






d.
a civilian member, being the person performing the duties of the office of Secretary General for Defence, who shall act as Secretary to the Council;






e.
two senior staff officers of the Federation Armed Forces, appointed by the Yang di- Pertuan Agong;






f.
a senior officer of the Federation Navy, appointed by the Yang di-Pertuan Agong;






g.
a senior officer of the Federation Air Force, appointed by the Yang di-Pertuan Agong;






h.
two, if any, additional members, whether military or civilian, appointed by the Yang di-Pertuan Agong.






4. The Armed Forces Council may act notwithstanding a vacancy in its membership and may, subject to this Constitution and to federal law, provide for all or any of the following matters:







a.
the organisation of its work and the manner in which its functions are to be performed, and the keeping of records and minutes;






b.
the duties and responsibilities of the several members of the Council, including the delegation to any member of the Council of any of its powers or duties;






c.
the consultation by the Council with persons other than its members;






d.
the procedure to be followed by the Council in conducting its business (including the fixing of a quorum), the appointment, at its option, of a vice-chairman from among its members, and the functions of the vice-chairman;






e.
any other matters for which the Council considers it necessary or expedient to provide for the better performance of its functions.





138. Judicial and Legal Service Commission




1. There shall be a Judicial and Legal Service Commission, whose jurisdiction shall extend to all members of the judicial and legal service.




2. The Judicial and Legal Service Commission shall consist of-







a.
the Chairman of the Public Services Commission, who shall be Chairman;






b.
the Attorney General or, if the Attorney General is a member of Parliament or is appointed otherwise than from among members of the Judicial and Legal Service, the Solicitor General; and






c.
one or more other members who shall be appointed by the Yang di-Pertuan Agong, after consultation with the Chief Justice of the Federal Court, from among persons who are or have been or are qualified to be a judge of the Federal Court, Court of Appeal or a High Court or shall before Malaysia Day have been a judge of the Supreme Court.






3. The person who is secretary to the Public Services Commission shall be secretary also to the Judicial and Legal Service Commission.



139. Public Services Commission




1. There shall be a Public Services Commission, whose jurisdiction shall, subject to Article 144, extend to all persons who are members of the services mentioned in paragraphs (c) and (f) of Clause (1) of Article 132, other than the Auditor General, to members of the public services of the State of Malacca and the State of Penang, and, to the extent provided by Clause (2), to members of the public service of any other State.




1A. The jurisdiction of the Public Services Commission shall extend to-







a.
members of the general public service of the Federation who are employed in a federal department in the State of Sabah or Sarawak;






b.
members of the public service of the State of Sabah or Sarawak who are seconded to the general public service of the Federation; and






c.
members of the public service of the State of Sabah or Sarawak serving in federal posts or in any posts which have become federal posts in that State and who have exercised the option to be members of the general public service of the Federation.






2. The Legislature of any State other than Malacca and Penang may by law extend the jurisdiction of the Public Services Commission to all or any persons in the public service of that State, but no such law shall take effect earlier than twelve months from the date of its passing; and if at any time there is not, in any such State in which no such law is in force, established and exercising its functions a State Public Service Commission, the jurisdiction of the Public Services Commission shall, if federal law so provides, extend to all members of the public service of that State.




3. Any extension of the jurisdiction of the Public Service Commission made by the Legislature of any State pursuant to Clause (2) may be revoked or modified by a law passed by the legislature of such State.




4. The Public Services Commission shall consist of the following members appointed by the Yang di-Pertuan Agong in his discretion but after considering the advice of the Prime Minister and after consultation with the Conference of Rulers, that is to say, a chairman, a deputy chairman and not less than four other members; but the number of the other members shall not, until the Yang di-Pertuan Agong by order otherwise provides, exceed thirty.




5. Either the chairman or the deputy chairman shall be, and both may be, appointed from among persons who are, or have at any time within the period of five years immediately preceding the date of their first appointment been, members of any of the public services.




6. A member of any of the public services appointed to be chairman or deputy chairman shall not be eligible for any further appointment in the service of the Federation other than as a member of a Commission to which this Part applies.



140. Police Force Commission




1. There shall be a Police Force Commission whose jurisdiction shall extend to all persons who are members of the police force and which, subject to the provisions of any existing law, shall be responsible for the appointment, confirmation, emplacement on the permanent or pensionable establishment, promotion, transfer and exercise of disciplinary control over members of the police force:


Provided that Parliament may by law provide for the exercise of such disciplinary control over all or any of the members of the police force in such manner and by such authority as may be provided in that law, and in that event, if the authority is other than the Commission, the disciplinary control exercisable by such authority shall not be exercised by the Commission; and no provision of such law shall be invalid on the ground of inconsistency with any provision of this Part.




2. Federal law may provide for the exercise of other functions by the Police Force Commission.




3. The Police Force Commission shall consist of the following members, that is to say:







a.
the Minister for the time being charged with responsibility for the police, who shall be Chairman;






b.
the officer of police in general command of the police force;






c.
the person performing the duties of the office of Secretary General to the Ministry under the Minister for the time being charged with responsibility for the police;






d.
a member of the Public Services Commission appointed by the Yang di-Pertuan Agong;






e.
not less than two nor more than six other members, appointed by the Yang di-Pertuan Agong.






4. The Yang di-Pertuan Agong may designate as special posts the posts of Inspector General of Police, Deputy Inspector General of Police and any other posts in the police force which in his opinion are of similar or superior status; and the appointment to any post so designated shall not be made in accordance with Clause (1) but shall be made by the Yang di-Pertuan Agong on the recommendation of the Police Force Commission.




5. Before acting in accordance with Clause (4) on the recommendation of the Police Force Commission, the Yang di-Pertuan Agong shall consider the advice of the Prime Minister, and may once refer the recommendation back to the Commission in order that it may be reconsidered.




6. The Police Force Commission may provide for all or any of the following matters:







a.
the organisation of its work and the manner in which its functions are to be performed, and the keeping of records and minutes;






b.
the duties and responsibilities of the several members of the Commission, including the delegation to any member of the Commission or the police force or board of officers of such force or a committee consisting of members of the Commission and of the force of its powers or duties;






c.
the consultation by the Commission with persons other than its members;






d.
the procedure to be followed by the Commission in conducting its business (including the fixing of a quorum), the appointment, at its option, of a vice-chairman from among its members, and the functions of the vice-chairman;






e.
any other matters for which the Commission considers it necessary or expedient to provide for the better performance of its functions.






7. In this Article “transfer” does not include transfer without change of rank within the police force.



141. Repealed



141A. Education Service Commission




1. There shall be an Education Service Commission, whose jurisdiction shall, subject to Article 144, extend to all persons who are members of the service mentioned in paragraph (h) of Clause (1) of Article 132.




2. The Education Service Commission shall consist of the following members appointed by the Yang di-Pertuan Agong in his discretion but after considering the advice of the Prime Minister and after consultation with the Conference of Rulers, that is to say, a Chairman, a Deputy Chairman and not less than four other members; but the number of the other members shall not, until the Yang di-Pertuan Agong by order otherwise provides, exceed eight* [now "sixteen"-see P.U. (A) 169/2001].




3. A member of any of the public services appointed to be Chairman or Deputy Chairman shall not be eligible for any further appointment in the service of the Federation other than as a member of a Commission to which this Part applies.



142. General provisions relating to Commissions




1. Subject to paragraph (a) of Clause (3) of Article 140, a member of either House of Parliament or of the Legislative Assembly of a State shall not be or be appointed to be a member of a Commission to which this Part applies.




2. Subject to Clause (3), a person shall not be appointed to be a member of any of the Commissions to which this Part applies if he is, and shall be removed by order of the Yang di-Pertuan Agong if he becomes-







a.
a member of any of the public services;






b.
an officer or employee of any local authority, or of any body, whether corporate or otherwise, or of any body or authority established by law for public purposes;






c.
a member of a trade union or of a body or association affiliated to a trade union.






2A. In addition to any disqualification provided under Clause (2), the chairman or deputy chairman of any of the Commissions to which this Part applies shall be disqualified from holding such office if after three months of his appointment to such office or at any time thereafter he is or becomes a member of any board of directors or board of management, or an officer or employee, or engages in the affairs or business, of any organisation or body, whether corporate or otherwise, or of any commercial, industrial or other undertaking, whether or not he receives any remuneration, reward, profit or benefit from it:


Provided that such disqualification shall not apply where such organisation or body carries out any welfare or voluntary work or objective beneficial to the community or any part thereof, or any other work or objective of a charitable or social nature, and the member does not receive any remuneration, reward, profit or benefit from it.




3. Clause (2) does not apply to ex officio members; and a member of any of the public services may be appointed to be and remain chairman or deputy chairman and, if he is on leave prior to retirement, he may be appointed to be another member, of any of the said Commissions.




3A. Where, during any period, the chairman of any of the said Commissions has been granted leave of absence by the Yang di-Pertuan Agong or is unable, owing to his absence from the Federation, illness or any other cause, to discharge his functions, the deputy chairman of that Commission shall discharge the functions of the chairman during that period, and if the deputy chairman is also absent or unable to discharge such functions, a member of the Commission may be appointed by the Yang di-Pertuan Agong to discharge the functions of the chairman during that period.




4. Where, during any period, a member of any of the said Commissions has been granted leave of absence by the Yang di-Pertuan Agong or is unable, owing to his absence from the Federation, illness or any other cause, to discharge his functions as a member, then-







a.
if he is an appointed member, the Yang di-Pertuan Agong may appoint to exercise his functions during that period any person who would be qualified to be appointed in his place, and the appointment of such a person shall be made in the same manner as that of the member whose functions he is to exercise;






b.
if he is an ex officio member, any person authorised under federal law to perform the functions of his office may during that period perform also his functions as a member of the Commission.






5. A Commission to which this Part applies may act notwithstanding a vacancy in its membership, and no proceedings of such a Commission shall be invalidated by reason only that some person not entitled thereto has taken part in them.




6. Before exercising his functions as a member of any of the said Commissions or under Clause (4) any person other than an ex officio member shall take and subscribe before a judge of the Federal Court, of the Court of Appeal or of a High Court the oath of office and allegiance set out in the Sixth Schedule.



143. Conditions of service of members of Commissions




1. Save as provided under Clause (2) of Article 142, a member of a Commission to which this Part applies, other than an ex officio member-







a.
shall be appointed for a term of five years or, if the Yang di-Pertuan Agong, acting in his discretion but after considering the advice of the Prime Minister, in a particular case so determines, for such shorter term as he may so determine;






b.
may, unless disqualified, be re-appointed from time to time; and






c.
may at any time resign his office but shall not be removed from office except on the like grounds and in the like manner as a judge of the Federal Court.






2. Parliament shall by law provide for the remuneration of any member of the said Commission other than a member for whose remuneration as holder of any other office provision is made by federal law; and the remuneration so provided shall be charged on the Consolidated Fund.




3. The remuneration and other terms of office of a member of a Commission to which this Part applies shall not be altered to his disadvantage after his appointment.



144. Functions of Service Commissions




1. Subject to the provisions of any existing law and to the provisions of this Constitution, it shall be the duty of a Commission to which this Part applies to appoint, confirm, emplace on the permanent or pensionable establishment, promote, transfer and exercise disciplinary control over members of the service or services to which its jurisdiction extends.




2. Federal law may provide for the exercise of other functions by any such Commission.




3. The Yang di-Pertuan Agong may designate as special posts and post held by the head or deputy head of a department or by an officer who in his opinion is of similar status; and the appointment to any post so designated shall not be made in accordance with Clause (1) but shall be made by the Yang di-Pertuan Agong on the recommendation of the Commission whose jurisdiction extends to the service in which the post is held.




4. The Ruler or Yang di-Pertua Negeri of a State may designate as special posts any posts in the public service of his State held by the head or deputy head of a department or by an officer who in his opinion is of similar status; and the appointment to any post so designated shall not be made in accordance with Clause (1) but shall be made by the Ruler or Yang di-Pertua Negeri on the recommendation of the Public Services Commission (or, if there is in the State a State Public Service Commission, on the recommendation of that Commission).




5. Before acting, in accordance with Clause (3) or (4), on the recommendation of the Commission therein mentioned-







a.
the Yang di-Pertuan Agong shall consider the advice of the Prime Minister; and






b.
the Ruler or Yang di-Pertua Negeri shall consider the advice of the Chief Minister of his State,




and may once refer the recommendation back to the Commission in order that it may be reconsidered.




5A. Save as provided in Clause (5B), federal law and, subject to the provisions of any such law, regulations made by the Yang di-Pertuan Agong may, notwithstanding the provisions of Clause (1) of Article 135, provide for the exercise by any officer in a service to which the jurisdiction of a Commission to which this Part applies extends, or by any board of such officers, of any of the functions of the Commission under Clause (1):


Provided that-







a.
no such law or regulation may provide for the exercise by any such officer or board of officers of any power of first appointment to the permanent or pensionable establishment, or of any power of promotion (other than promotion to an acting appointment); and






b.
any person aggrieved by the exercise by any such officer or board of officers of any power of disciplinary control may appeal to the Commission within such time and in such manner as may be prescribed by any such law or regulations, and the Commission may make such order thereon as it may consider just.











5B. 




i.
Notwithstanding the provisions of Clause (1) of Article 135 and Article 139 and Article 141A, all the powers and functions of the Public Services Commission or the Education Service Commission established under Article 139 and Article 141A, other than the power of first appointment to the permanent or pensionable establishment, may be exercised by a board appointed by the Yang di-Pertuan Agong.






ii.
Any person aggrieved by the exercise by the board of any of the aforesaid powers or functions may appeal to an Appeal Board appointed by the Yang di-Pertuan Agong.






iii.
The Yang di-Pertuan Agong may by regulations provide for matters relating to the appointments of the members of, and the procedure to be followed by, the board or the Appeal Board under this Clause.






iv.
Where the Yang di-Pertuan Agong has appointed the board under paragraph (i) of this Clause for the purpose of exercising any of the powers or functions referred to under that paragraph, such power or function shall so long as it remains a power or function to be exercised by the board, cease to be exercisable by the said Commission.






6. A Commission to which this Part applies may delegate to any officer in a service to which its jurisdiction extends, or to any board of such officers appointed by it, any of its functions under Clause (1) in respect of any grade of service, and that officer or board shall exercise those functions under the direction and the control of the Commission.




6A. In respect of members of the general public service of the Federation who are employed in posts ancillary to the armed forces or any of them or to the police force, or in respect of any grade of members of that service who are so employed, functions of the Public Services Commission may, under Clause (5A) or (6), be made exercisable by an officer or board of officers of the armed forces or police force, as the case may be, as if he or they were members of the general public service of the Federation.




7. In this Article “transfer” does not include transfer without change of rank within a department of Government.




8. A Commission to which this Part applies may, subject to the provisions of this Constitution and of federal law, make rules regulating its procedure and specifying the number of its members which are to constitute a quorum.



145. Attorney General




1. The Yang di-Pertuan Agong shall, on the advice of the Prime Minister, appoint a person who is qualified to be a judge of the Federal Court to be the Attorney General for the Federation.




2. It shall be the duty of the Attorney General to advise the Yang di-Pertuan Agong or the Cabinet or any Minister upon such legal matters, and to perform such other duties of a legal character, as may from time to time be referred or assigned to him by the Yang di- Pertuan Agong or the Cabinet, and to discharge the functions conferred on him by or under this Constitution or any other written law.




3. The Attorney General shall have power, exercisable at his discretion, to institute, conduct or discontinue any proceedings for an offence, other than proceedings before a Syariah court, a native court or a court-martial.




3A. Federal law may confer on the Attorney General power to determine the courts in which or the venue at which any proceedings which he has power under Clause (3) to institute shall be instituted or to which such proceedings shall be transferred.




4. In the performance of his duties the Attorney General shall have the right of audience in, and shall take precedence over any other person appearing before, any court or tribunal in the Federation.




5. Subject to Clause (6), the Attorney General shall hold office during the pleasure of the Yang di-Pertuan Agong and may at any time resign his office and, unless he is a member of the Cabinet, shall receive such remuneration as the Yang di-Pertuan Agong may determine.




6. The person holding the office of Attorney General immediately prior to the coming into operation of this Article shall continue to hold the office on terms and conditions not less favourable than those applicable to him immediately before such coming into operation and shall not be removed from office except on the like grounds and in the like manner as a judge of the Federal Court.



146. Reports of Commissions




1. Each of the Commissions to which this Part applies shall make an annual report on its activities to the Yang di-Pertuan Agong and copies of those reports shall be laid before both Houses of Parliament.




2. The Public Services Commission shall send a copy of every report made under this Article to the Ruler or Yang di-Pertua Negeri of each State to members of whose public service their jurisdiction extends, and the Ruler or Yang di-Pertua Negeri shall lay it before the Legislative Assembly.



146A. Repealed



146B. Repealed



146C. Repealed



146D. Jurisdiction of Police Force Commission over seconded members of State service in States of Sabah and Sarawak




1. Notwithstanding Clause (2) of Article 134, the jurisdiction of the Police Force Commission shall extend to members of the public service of the State of Sabah or Sarawak who are seconded to the police force; and for purposes of the Police Force Commission they shall be deemed to be members of the police force.




2. (Repealed).




3. (Repealed).



147. Protection of pension rights




1. The law applicable to any pension, gratuity or other like allowance (in this Article referred to as an “award”) granted to a member of any of the public services, or to his widow, children, dependant or personal representatives, shall be that in force on the relevant day or any later law not less favourable to the person to whom the award is made.




2. For the purposes of this Article the relevant day is-







a.
in relation to an award made before Merdeka Day, the date on which the award was made;






b.
in relation to an award made after Merdeka Day to or in respect of any person who was a member of any of the public services before Merdeka Day, the thirtieth day of August, nineteen hundred and fifty-seven;






c.
in relation to an award made to or in respect of any person who first became a member of any of the public services on or after Merdeka Day, the date on which he first became such a member.






3. For the purposes of this Article, where the law applicable to an award depends on the option of the person to whom it is made, the law for which he opts shall be taken to be more favourable to him than any other law for which he might have opted.



148. Interpretation of Part X




1. References in this Constitution to a Commission to which this Part applies are, unless the context otherwise requires, references to any of the Commissions established under Articles 138 to 141A.




2. In this Part “ex officio member” includes a Minister and a judge of the Federal Court or of the Court of Appeal or of a High Court and “State Public Service Commission” means, in relation to any State, a Commission exercising functions in respect of members of the public service of the State and corresponding in status and jurisdiction to the Public Services Commission.



PART XI. SPECIAL POWERS AGAINST SUBVERSION, ORGANISED VIOLENCE, AND ACTS AND CRIMES PREJUDICIAL TO THE PUBLIC AND EMERGENCY POWERS



149. Legislation against subversion, action prejudicial to public order, etc




1. If an Act of Parliament recites that action has been taken or threatened by any substantial body of persons, whether inside or outside the Federation-







a.
to cause, or to cause a substantial number of citizens to fear, organised violence against persons or property; or






b.
to excite disaffection against the Yang di-Pertuan Agong or any Government in the Federation; or






c.
to promote feelings of ill-will and hostility between different races or other classes of the population likely to cause violence; or






d.
to procure the alteration, otherwise than by lawful means, of anything by law established; or






e.
which is prejudicial to the maintenance or the functioning of any supply or service to the public or any class of the public in the Federation or any part thereof; or






f.
which is prejudicial to public order in, or the security of, the Federation or any part thereof,




any provision of that law designed to stop or prevent that action is valid notwithstanding that it is inconsistent with any of the provisions of Article 5, 9, 10 or 13, or would apart from this Article be outside the legislative power of Parliament; and Article 79 shall not apply to a Bill for such an Act or any amendment to such a Bill.




2. A law containing such a recital as is mentioned in Clause (1) shall, if not sooner repealed, cease to have effect if resolutions are passed by both Houses of Parliament annulling such law, but without prejudice to anything previously done by virtue thereof or to the power of Parliament to make a new law under this Article.



150. Proclamation of emergency




1. If the Yang di-Pertuan Agong is satisfied that a grave emergency exists whereby the security, or the economic life, or public order in the Federation or any part thereof is threatened, he may issue a Proclamation of Emergency making therein a declaration to that effect.




2. A Proclamation of Emergency under Clause (1) may be issued before the actual occurrence of the event which threatens the security, or the economic life, or public order in the Federation or any part thereof if the Yang di-Pertuan Agong is satisfied that there is imminent danger of the occurrence of such event.




2A. The power conferred on the Yang di-Pertuan Agong by this Article shall include the power to issue different Proclamations on different grounds or in different circumstances, whether or not there is a Proclamation or Proclamations already issued by the Yang di- Pertuan Agong under Clause (1) and such Proclamation or Proclamations are in operation.




2B. If at any time while a Proclamation of Emergency is in operation, except when both Houses of Parliament are sitting concurrently, the Yang di-Pertuan Agong is satisfied that certain circumstances exist which render it necessary for him to take immediate action, he may promulgate such ordinances as circumstances appear to him to require.




2C. An ordinance promulgated under Clause (2B) shall have the same force and effect as an Act of Parliament, and shall continue in full force and effect as if it is an Act of Parliament until it is revoked or annulled under Clause (3) or until it lapses under Clause (7); and the power of the Yang di-Pertuan Agong to promulgate ordinances under Clause (2B) may be exercised in relation to any matter with respect to which Parliament has power to make laws, regardless of the legislative or other procedures required to be followed, or the proportion of the total votes required to be had, in either House of Parliament.




3. A Proclamation of Emergency and any ordinance promulgated under Clause (2B) shall be laid before both Houses of Parliament and, if not sooner revoked, shall cease to have effect if resolutions are passed by both Houses annulling such Proclamation or ordinance, but without prejudice to anything previously done by virtue thereof or to the power of the Yang di-Pertuan Agong to issue a new Proclamation under Clause (1) or promulgate any ordinance under Clause (2B).




4. While a Proclamation of Emergency is in force the executive authority of the Federation shall, notwithstanding anything in this Constitution, extend to any matter within the legislative authority of a State and to the giving of directions to the Government of a State or to any officer or authority thereof.




5. Subject to Clause (6A), while a Proclamation of Emergency is in force, Parliament may, notwithstanding anything in this Constitution make laws with respect to any matter, if it appears to Parliament that the law is required by reason of the emergency; and Article 79 shall not apply to a Bill for such a law or an amendment to such a Bill, nor shall any provision of this Constitution or of any written law which requires any consent or concurrence to the passing of a law or any consultation with respect thereto, or which restricts the coming into force of a law after it is passed or the presentation of a Bill to the Yang di-Pertuan Agong for his assent.




6. Subject to Clause (6A), no provision of any ordinance promulgated under this Article, and no provision of any Act of Parliament which is passed while a Proclamation of Emergency is in force and which declares that the law appears to Parliament to be required by reason of the emergency, shall be invalid on the ground of inconsistency with any provision of this Constitution.




6A. Clause (5) shall not extend the powers of Parliament with respect to any matter of Islamic law or the custom of the Malays, or with respect to any matter of native law or customs in the State of Sabah or Sarawak; nor shall Clause (6) validate any provision inconsistent with the provisions of this Constitution relating to any such matter or relating to religion, citizenship, or language.




7. At the expiration of a period of six months beginning with the date on which a Proclamation of Emergency ceases to be in force, any ordinance promulgated in pursuance of the Proclamation and, to the extent that it could not have been validly made but for this Article, any law made while the Proclamation was in force, shall cease to have effect, except as to things done or omitted to be done before the expiration of that period.




8. Notwithstanding anything in this Constitution-







a.
the satisfaction of the Yang di-Pertuan Agong mentioned in Clause (1) and Clause (2B) shall be final and conclusive and shall not be challenged or called in question in any court on any ground; and






b.
no court shall have jurisdiction to entertain or determine any application, question or proceeding, in whatever form, on any ground, regarding the validity of-









i.
a Proclamation under Clause (1) or of a declaration made in such Proclamation to the effect stated in Clause (1);






ii.
the continued operation of such Proclamation;






iii.
any ordinance promulgated under Clause (2B); or






iv.
the continuation in force of any such ordinance.






9. For the purpose of this Article the Houses of Parliament shall be regarded as sitting only if the members of each House are respectively assembled together and carrying out the business of the House.



151. Restrictions on preventive detention




1. Where any law or ordinance made or promulgated in pursuance of this Part provides for preventive detention-







a.
the authority on whose order any person is detained under that law or ordinance shall, as soon as may be, inform him of the grounds for his detention and, subject to Clause (3), the allegations of fact on which the order is based, and shall give him the opportunity of making representations against the order as soon as may be;






b.
no citizen shall continue to be detained under that law or ordinance unless an advisory board constituted as mentioned in Clause (2) has considered any representations made by him under paragraph (a) and made recommendations thereon to the Yang di-Pertuan Agong within three months of receiving such representations, or within such longer period as the Yang di-Pertuan Agong may allow.






2. An advisory board constituted for the purposes of this Article shall consist of a chairman, who shall be appointed by the Yang di-Pertuan Agong and who shall be or have been, or be qualified to be, a judge of the Federal Court, the Court of Appeal or a High Court, or shall before Malaysia Day have been a judge of the Supreme Court, and two other members who shall be appointed by the Yang di-Pertuan Agong.




3. This Article does not require any authority to disclose facts whose disclosure would in its opinion be against the national interest.



PART XII. GENERAL AND MISCELLANEOUS



152. National language




1. The national language shall be the Malay language and shall be in such script as Parliament may by law provide:


Provided that-







a.
no person shall be prohibited or prevented from using (otherwise than for official purposes), or from teaching or learning, any other language; and






b.
nothing in this Clause shall prejudice the right of the Federal Government or of any State Government to preserve and sustain the use and study of the language of any other community in the Federation.






2. Notwithstanding the provisions of Clause (1), for a period of ten years after Merdeka Day, and thereafter until Parliament otherwise provides, the English language may be used in both Houses of Parliament, in the Legislative Assembly of every State, and for all other official purposes.




3. Notwithstanding the provisions of Clause (1), for a period of ten years after Merdeka Day, and thereafter until Parliament otherwise provides, the authoritative texts-







a.
of all Bills to be introduced or amendments thereto to be moved in either House of Parliament; and






b.
of all Acts of Parliament and all subsidiary legislation issued by the Federal Government,




shall be in the English language.




4. Notwithstanding the provisions of Clause (1), for a period of ten years after Merdeka Day, and thereafter until Parliament otherwise provides, all proceedings in the Federal Court, the Court of Appeal or a High Court shall be in the English language:


Provided that, if the Court and counsel on both sides agree, evidence taken in language spoken by the witness need not be translated into or recorded in English.




5. Notwithstanding the provisions of Clause (1), until Parliament otherwise provides, all proceedings in subordinate courts, other than the taking of evidence, shall be in the English language.




6. In this Article, “official purpose” means any purpose of the Government, whether Federal or State, and includes any purpose of a public authority.



153. Reservation of quotas in respect of services, permits, etc., for Malays and natives of any of the States of Sabah and Sarawak




1. It shall be the responsibility of the Yang di-Pertuan Agong to safeguard the special position of the Malays and natives of any of the States of Sabah and Sarawak and the legitimate interests of other communities in accordance with the provisions of this Article.




2. Notwithstanding anything in this Constitution, but subject to the provisions of Article 40 and of this Article, the Yang di-Pertuan Agong shall exercise his functions under this Constitution and federal law in such manner as may be necessary to safeguard the special position of the Malays and natives of any of the States of Sabah and Sarawak and to ensure the reservation for Malays and natives of any of the States of Sabah and Sarawak of such proportion as he may deem reasonable of positions in the public service (other than the public service of a State) and of scholarships, exhibitions and other similar educational or training privileges or special facilities given or accorded by the Federal Government and, when any permit or licence for the operation of any trade or business is required by federal law, then, subject to the provisions of that law and this Article, of such permits and licences.




3. The Yang di-Pertuan Agong may, in order to ensure in accordance with Clause (2) the reservation to Malays and natives of any of the States of Sabah and Sarawak of positions in the public service and of scholarships, exhibitions and other educational or training privileges or special facilities, give such general directions as may be required for that purpose to any Commission to which Part X applies or to any authority charged with responsibility for the grant of such scholarships, exhibitions or other educational or training privileges or special facilities; and the Commission or authority shall duly comply with the directions.




4. In exercising his functions under this Constitution and federal law in accordance with Clauses (1) to (3) the Yang di-Pertuan Agong shall not deprive any person of any public office held by him or of the continuance of any scholarship, exhibition or other educational or training privileges or special facilities enjoyed by him.




5. This Article does not derogate from the provisions of Article 136.




6. Where by existing federal law a permit or licence is required for the operation of any trade or business the Yang di-Pertuan Agong may exercise his functions under that law in such manner, or give such general directions to any authority charged under that law with the grant of such permits or licences, as may be required to ensure the reservation of such proportion of such permits or licences for Malays and natives of any of the States of Sabah and Sarawak as the Yang di-Pertuan Agong may deem reasonable; and the authority shall duly comply with the directions.




7. Nothing in this Article shall operate to deprive or authorise the deprivation of any person of any right, privilege, permit or licence accrued to or enjoyed or held by him or to authorise a refusal to renew to any person any such permit or licence or a refusal to grant to the heirs, successors or assigns of a person any permit or licence when the renewal or grant might reasonably be expected in the ordinary course of events.




8. Notwithstanding anything in this Constitution, where by any federal law any permit or licence is required for the operation of any trade or business, that law may provide for the reservation of a proportion of such permits or licences for Malays and natives of any of the States of Sabah and Sarawak; but no such law shall for the purpose of ensuring such a reservation-







a.
deprive or authorise the deprivation of any person of any right, privilege, permit or licence accrued to or enjoyed or held by him; or






b.
authorise a refusal to renew to any person any such permit or licence or a refusal to grant to the heirs, successors or assigns of any person any permit or licence when the renewal or grant might in accordance with the other provisions of the law reasonably be expected in the ordinary course of events, or prevent any person from transferring together with his business any transferable licence to operate that business; or






c.
where no permit or licence was previously required for the operation of the trade or business, authorise a refusal to grant a permit or licence to any person for the operation of any trade or business which immediately before the coming into force of the law he had been bona fide carrying on, or authorise a refusal subsequently to renew to any such person any permit or licence, or a refusal to grant to the heirs, successors or assigns of any such person any such permit or licence when the renewal or grant might in accordance with the other provisions of that law reasonably be expected in the ordinary course of events.






8A. Notwithstanding anything in this Constitution, where in any University, College and other educational institution providing education after Malaysian Certificate of Education or its equivalent, the number of places offered by the authority responsible for the management of the University, College or such educational institution to candidates for any course of study is less than the number of candidates qualified for such places, it shall be lawful for the Yang di-Pertuan Agong by virtue of this Article to give such directions to the authority as may be required to ensure the reservation of such proportion of such places for Malays and natives of any of the States of Sabah and Sarawak as the Yang di-Pertuan Agong may deem reasonable; and the authority shall duly comply with the directions.




9. Nothing in this Article shall empower Parliament to restrict business or trade solely for the purpose of reservations for Malays and natives of any of the States of Sabah and Sarawak.




9A. In this Article the expression “natives” in relation to the State of Sabah or Sarawak shall have the meaning assigned to it in Article 161A.




10. The Constitution of the State of any Ruler may make provision corresponding (with the necessary modifications) to the provisions of this Article.



154. Federal capital




1. Until Parliament otherwise determines, the municipality of Kuala Lumpur shall be the federal capital.




2. Notwithstanding anything in Part VI, Parliament shall have exclusive power to make laws with respect to the boundaries of the federal capital.




3. (Repealed).



155. Commonwealth reciprocity




1. Where the law in force in any other part of the Commonwealth confers upon citizens of the Federation any right or privilege it shall be lawful, notwithstanding anything in this Constitution, for Parliament to confer a similar right or privilege upon citizens of that part of the Commonwealth who are not citizen of the Federation.




2. The reference in Clause (1) to citizens of a part of the Commonwealth shall be construed, in relation to the United Kingdom or to any other part of the Commonwealth not being a Commonwealth country or a territory administered by the Government of a Commonwealth country other than the United Kingdom, as a reference to citizens of the United Kingdom and Colonies.




3. This Article applies in relation to the Republic of Ireland as it applies in relation to a Commonwealth country.



156. Contributions in aid of rates in respect of federal and State property


Where lands, buildings or hereditaments are occupied for public purposes by or on behalf of the Federation, a State or a public authority, the Federation, State or public authority shall not be liable to pay local rates in respect thereof but shall in aid of those rates make such contributions in respect thereof as may be agreed between the Federation, State or public authority, as the case may be, and the authority levying the rates or as may in default of agreement be determined by a tribunal consisting of the chairman of the Lands Tribunal established under Article 87, who shall preside, and two other members of whom each of the parties concerned shall appoint one.



157. Delegation of State functions to another State


Subject to any provisions of State law, arrangements may be made between any two States for the performance of any functions by the authorities of the one on behalf of the authorities of the other, and such arrangements may provide for the making of payments in respect of any costs incurred under the arrangements.



158. Repealed



159. Amendment of the Constitution




1. Subject to the following provisions of this Article and to Article 161E the provisions of this Constitution may be amended by federal law.




2. (Repealed).




3. A Bill for making any amendment to the Constitution (other than an amendment except from the provisions of this Clause) and a Bill for making any amendment to a law passed under Clause (4) of Article 10 shall not be passed in either House of Parliament unless it has been supported on Second and Third Readings by the votes of not less than two-thirds of the total number of members of that House.




4. The following amendments are excepted from the provisions of Clause (3), that is to say:







a.
any amendment to Part III of the Second or to the Sixth or Seventh Schedule;






b.
any amendment incidental to or consequential on the exercise of any power to make law conferred on Parliament by any provision of this Constitution other than Articles 74 and 76;






bb.
subject to Article 161E any amendment made for or in connection with the admission of any State to the Federation or its association with the States thereof, or any modification made as to the application of this Constitution to a State previously so admitted or associated;






c.
any amendment consequential on an amendment made under paragraph (a).






5. A law making an amendment to Clause (4) of Article 10, any law passed thereunder, the provisions of Part III, Articles 38, 63 (4), 70, 71 (1), 72 (4), 152, or 153 or to this Clause shall not be passed without the consent of the Conference of Rulers.




6. In this Article “amendment” includes addition and repeal; and in this Article and in Article 2 (a) “State” includes any territory.



159A. Operation of transitional provisions of Malaysia Act


The provisions of Part IV of the Malaysia Act (which contains temporary and transitional provisions in connection with the operation of that Act) shall have effect as if embodied in this Constitution, and shall have effect notwithstanding anything in this Constitution as amended by that Act; and the provisions of this Constitution, and in particular Clause (1) of Article 4 and Articles 159 and 161E shall have effect in relation thereto accordingly.



160. Interpretation




1. The Interpretation and General Clauses Ordinance, 1948  [M.U. 7 of 48], as in force immediately before Merdeka Day shall, to the extent specified in the Eleventh Schedule, apply for the interpretation of this Constitution as it applies for the interpretation of any written law within the meaning of that Ordinance, but with the substitution of references to the Yang di-Pertuan Agong for references to the High Commissioner.




2. In this Constitution, unless the context otherwise requires, the following expressions have the meanings hereby respectively assigned to them, that is to say:







•
“Aborigine” means an aborigine of the Malay Peninsula;






•
“Act of Parliament” means a law made by Parliament;






•
“Attorney General” means the Attorney General of the Federation;






•
“Borrow” includes the raising of money by the grant of annuities or by entering into any arrangement requiring the payment before the due date of any taxes, rates, royalties, fees or any other payments or by entering into any agreement whereby the Government has to repay or refund any benefits that it has enjoyed under that agreement, and “loan” shall be construed accordingly;






•
“Casual vacancy” means a vacancy arising in the House of Representatives or a Legislative Assembly otherwise than by a dissolution of Parliament or of the Assembly;






•
“Chief Minister” and “Menteri Besar” both mean the president, by whatever style known, of the Executive Council in a State;






•
“Citizen” means a citizen of the Federation;






•
“Civil List” means the provision made for the maintenance of the Yang di-Pertuan Agong, his Consort, a Ruler or Yang di-Pertua Negeri out of public funds;






•
“Commonwealth country” means any country recognised by the Yang di-Pertuan Agong to be a Commonwealth country; and “part of the Commonwealth” means any Commonwealth country, any colony, protectorate or protected state or any other territory administered by the Government of any Commonwealth country;






•
“Concurrent List” means the Third List set out in the Ninth Schedule;






•
“Debt” includes any liability in respect of any obligation to repay capital sums by way of annuities and any liability under any guarantee, and “debt charges” shall be construed accordingly;






•
“Elector” means a person who is entitled to vote in an election to the House of Representatives or the Legislative Assembly of a State;






•
“Enactment”, where the expression occurs in the Eighth Schedule, means a law made by the Legislature of a State;






•
“Executive Council” means the Cabinet or other body, however called, which in the Government of a State corresponds, whether or not the members of it are Ministers, to the Cabinet of Ministers in the Government of the Federation (and in particular includes the Supreme Council in Sarawak);






•
“Existing law” means any law in operation in the Federation or any part thereof immediately before Merdeka Day;






•
“Federal law” means-









a.
any existing law relating to a matter with respect to which Parliament has power to make laws, being a law continued in operation under Part XIII; and






b.
any Act of Parliament;






•
“Federal List” means the First List set out in the Ninth Schedule;






•
“Federal purposes” includes the purposes of the Federation in connection with matters enumerated in the Concurrent List and with any other matters with respect to which Parliament has power to make laws otherwise than by virtue of Article 76;






•
“Foreign country” does not include any part of the Commonwealth or the Republic of Ireland;






•
“Governor” (Repealed);






•
“Law” includes written law, the common law in so far as it is in operation in the Federation or any part thereof, and any custom or usage having the force of law in the Federation or any part thereof;






•
“Legislative Assembly” means the representatives assembly, however called, in the Legislature of a State (and in particular includes the Council Negri in Sarawak), but except in the Eighth Schedule includes also a Legislative Council, however called;






•
“Legislative Council” (Repealed);






•
“Legislature”, in relation to a State, means the authority having power under the Constitution of that State to make laws for the State;






•
“Local rates” (Repealed);






•
“Malay” means a person who professes the religion of Islam, habitually speaks the Malay language, conforms to Malay custom and-









a.
was before Merdeka Day born in the Federation or in Singapore or born of parents one of whom was born in the Federation or in Singapore, or is on that day domiciled in the Federation or in Singapore; or






b.
is the issue of such a person;






•
“Member of the administration” means, in relation to the Federation, a person holding office as Minister, Deputy Minister, Parliamentary Secretary or Political Secretary and, in relation to a State, a person holding a corresponding office in the State or holding office as members (other than an official member) of the Executive Council;






•
“Merdeka Day” means the thirty-first day of August, nineteen hundred and fifty-seven;






•
“Office of profit” means any whole time office in any of the public services, and includes-









a.
the office of any judge of the Federal Court, of the Court of Appeal or of a High Court; and






b.
the office of Auditor General; and






c.
the office of a member of the Election Commission, of a member (other than an ex officio member) of a Commission to which Part X applies, or of a member of any corresponding Commission established by the Constitution of a State; and






d.
any other office not specified in Clause (3) of Article 132 which may be declared by Act of Parliament to be an office of profit;






•
“Pension rights” includes superannuation rights and provident fund rights;






•
“Public authority” means the Yang di-Pertuan Agong, the Ruler or Yang di-Pertua Negeri of a State, the Federal Government, the Government of a State, a local authority, a statutory authority exercising powers vested in it by federal or State law, any court or tribunal other than the Federal Court, the Court of Appeal and High Courts, or any officer or authority appointed by or acting on behalf of any of those persons, courts, tribunals or authorities;






•
“Remuneration” includes salary or wages, allowances, pension rights, free or subsidised housing, free or subsidised transport, and other privileges capable of being valued in money;






•
“Rule Committee” (Repealed);






•
“Ruler”-









a.
in relation to Negeri Sembilan, means the Yang di-Pertuan Besar acting on behalf of himself and the Ruling Chiefs in accordance with the Constitution of that State; and






b.
in the case of any State, includes except in Clause (2) of Article 181 and the Third and Fifth Schedules, any person who in accordance with the Constitution of that State exercises the functions of the Ruler;






•
“State” means a State of the Federation;






•
“State law” means-









a.
any existing law relating to a matter with respect to which the Legislature of a State has power to make law, being a law continued in operation under Part XIII; and






b.
a law made by the Legislature of a State;






•
“State List” means the Second List set out in the Ninth Schedule;






•
“State purposes” includes, in relation to any State, the purposes of the State in connection with matters enumerated in the Concurrent List and with any other matters with respect to which the Legislature of the State has power to make laws;






•
“Tax” includes an impost or a duty but does not include a rate levied for local purposes or a fee for services rendered;






•
“The Federation” means the Federation established under the Federation of Malaya Agreement, 1957;






•
“Written law” includes this Constitution and the Constitution of any State;






•
“Yang di-Pertua Negeri” means the Head of State in a State not having a Ruler.






3. Unless the context otherwise requires, any reference in this Constitution to a specified Part, Article or Schedule is a reference to that Part or Article of, or that Schedule to, this Constitution, any reference to a specified chapter, clause, section or paragraph is a reference to that chapter of the Part, that clause of the Article, that section of the Schedule, or that paragraph of the clause or section, in which the reference occurs; and any reference to a group of Articles, sections or divisions of Articles or sections shall be construed as including both the first and the last member of the group referred to.




4. Where under this Constitution a person is required to take and subscribe an oath he shall be permitted, if he so desires, to comply with that requirement by making and subscribing an affirmation.




5. References in this Constitution to the Federation and its States and to the territories of the Federation or any of its States, and to any officer holding office under the Federation or any authority or body in or for the Federation shall be construed-







a.
in relation to any time after the coming into operation of the Federation of Malaya Agreement, 1948, and before Merdeka Day, as references to the Federation established under that Agreement, and the States and Settlements comprising it and to the territories of that Federation or any of the States and Settlements comprising it, and to the corresponding officer holding office thereunder or the corresponding authority or body in or for that Federation;






b.
in relation to any time before the coming into operation of the said Agreement (so far as the context admits) as references to such of the countries, territories, offices, authorities or bodies for the construction of references to which provision was made by Clause 135 (2) of the said Agreement, as may be appropriate.






6. References in this Constitution to any period shall be construed, so far as the context admits, as including references to a period beginning before Merdeka Day.




7. References in this Constitution to the Federation of Malaya Agreement, 1948, shall be construed, except where the context otherwise requires, as references to that Agreement as in force immediately before Merdeka Day.



160A. Reprint of the Constitution


The authority appointed under federal law for the purpose of revising laws may, with consent of the Yang di-Pertuan Agong, authorize the printing of copies of this Constitution, including all amendments in force at the date of such authorization; and any copy of this Constitution so printed shall be deemed for all purposes to be a true and correct copy of the Federal Constitution.



160B. Authoritative text


Where this Constitution has been translated into the national language, the Yang di-Pertuan Agong may prescribe such national language text to be authoritative, and thereafter if there is any conflict or discrepancy between such national language text and the English language text of this Constitution, the national language text shall prevail over the English language text.



PART XIIA. ADDITIONAL PROTECTIONS FOR STATES OF SABAH AND SARAWAK



161. Use of English and of native languages in States of Sabah and Sarawak




1. No Act of Parliament terminating or restricting the use of the English language for any of the purposes mentioned in Clauses (2) to (5) of Article 152 shall come into operation as regards the use of the English language in any case mentioned in Clause (2) of this Article until ten years after Malaysia Day.




2. Clause (1) applies-







a.
to the use of the English language in either House of Parliament by a member for or from the State of Sabah or Sarawak; and






b.
to the use of the English language for proceedings in the High Court in Sabah and Sarawak or in a subordinate court in the State of Sabah or Sarawak, or for such proceedings in the Federal Court or the Court of Appeal as are mentioned in Clause (4); and






c.
to the use of the English language in the State of Sabah or Sarawak in the Legislative Assembly or for other official purposes (including the official purposes of the Federal Government).






3. Without prejudice to Clause (1), no such Act of Parliament as is there mentioned shall come into operation as regards the use of the English language for proceedings in the High Court in Sabah and Sarawak or for such proceedings in the Federal Court or the Court of Appeal as are mentioned in Clause (4), until the Act or the relevant provision of it has been approved by enactments of the Legislatures of the States of Sabah and Sarawak; and no such Act shall come into operation as regards the use of the English language in the State of Sabah or Sarawak in any other case mentioned in paragraph (b) or (c) of Clause (2), until the Act or the relevant provision of it has been approved by an enactment of the Legislature of that State.




4. The proceedings in the Federal Court or the Court of Appeal referred to in Clauses (2) and (3) are any proceedings on appeal from the High Court in Sabah and Sarawak or a judge thereof, and any proceedings under Clause (2) of Article 128 for the determination of a question which has arisen in proceedings before the High Court in Sabah and Sarawak or a subordinate court in the State of Sabah or Sarawak.




5. Notwithstanding anything in Article 152, in the State of Sabah or Sarawak a native language in current use in the State may be used in native courts or for any code of native law and custom, and in the case of Sarawak, until otherwise provided by enactment of the Legislature, may be used by a member addressing the Legislative Assembly or any committee thereof.



161A. Special position of natives of States of Sabah and Sarawak




1. (Repealed).




2. (Repealed).




3. (Repealed).




4. The Constitutions of the States of Sabah and Sarawak may make provision corresponding (with the necessary modifications) to Article 153.




5. Article 89 shall not apply to the State of Sabah or Sarawak, and Article 8 shall not invalidate or prohibit any position of State law in the State of Sabah or Sarawak for the reservation of land for natives of the State or for alienation to them, or for giving them preferential treatment as regards the alienation of land by the State.




6. In this article “native” means-







a.
in relation to Sarawak, a person who is a citizen and either belongs to one of the races specified in Clause (7) as indigenous to the State or is of mixed blood deriving exclusively from those races; and






b.
in relation to Sabah, a person who is a citizen, is the child or grandchild of a person of a race indigenous to Sabah, and was born (whether on or after Malaysia Day or not) either in Sabah or to a father domiciled in Sabah at the time of the birth.






7. The races to be treated for the purposes of the definition of “native” in Clause (6) as indigenous to Sarawak are the Bukitans, Bisayahs, Dusuns, Sea Dayaks, Land Dayaks, Kadayans, Kalabits, Kayans, Kenyahs (including Sabups and Sipengs), Kajangs (including Sekapans, Kejamans, Lahanans, Punans, Tanjongs and Kanowits), Lugats, Lisums, Malays, Melanos, Muruts, Penans, Sians, Tagals, Tabuns and Ukits.



161B. Restriction on extension to non-residents of right to practise before courts in States of Sabah and Sarawak




1. In so far as any provision made by or under an Act of Parliament, by removing or altering a residence qualification, confers a right to practise before a court in the States of Sabah and Sarawak or either of them on persons not previously having the right, that provisions shall not come into operation until adopted in the States or State in question by an enactment of the legislature.




2. This Article shall apply to the right to practise before the Federal Court or the Court of Appeal when sitting in the States of Sabah and Sarawak and entertaining proceedings on appeal from the High Court in Sabah and Sarawak or a judge thereof or proceedings under Clause (2) of Article 128 for the determination of a question which has arisen in proceedings before the High Court in Sabah and Sarawak or a subordinate court in the State of Sabah or Sarawak.



161C. Repealed



161D. Repealed



161E. Safeguards for constitutional position of States of Sabah and Sarawak




1. As from the passing of the Malaysia Act no amendment to the Constitution made in connection with the admission to the Federation of the State of Sabah or Sarawak shall be excepted from Clause (3) of Article 159 by Clause (4) (bb) of that Article; nor shall any modification made as to the application of the Constitution to the State of Sabah or Sarawak be so excepted unless the modification is such to equate or assimilate the position of that State under the Constitution to the position of the States of Malaya.




2. No amendment shall be made to the Constitution without the concurrence of the Yang di-Pertua Negeri of the State of Sabah or Sarawak or each of the States of Sabah and Sarawak concerned, if the amendment is such as to affect the operation of the Constitution as regards any of the following matters:







a.
the right of persons born before Malaysia Day to citizenship by reason of a connection with the State, and (except to the extent that different provision is made by the Constitution as in force on Malaysia Day) the equal treatment, as regards their own citizenship and that of others, of persons born or resident in the State and of persons born or resident in the States of Malaya;






b.
the constitution and jurisdiction of the High Court in Sabah and Sarawak and the appointment, removal and suspension of judges of that court;






c.
the matters with respect to which the Legislature of the State may (or parliament may not) make laws, and the executive authority of the State in those matters, and (so far as related thereto) the financial arrangements between the Federation and the State;






d.
religion in the State, the use in the State or in Parliament of any language and the special treatment of natives of the State;






e.
the allocation to the State, in any Parliament summoned to meet before the end of August 1970, of a quota of members of the House of Representatives not less, in proportion to the total allocated to the other States which are members of the Federation on Malaysia Day, than the quota allocated to the State on that Day.






3. No amendment to the Constitution which affects its operation as regards the quota of members of the House of Representatives allocated to the State of Sabah or Sarawak shall be treated for purposes of Clause (1) as equating or assimilating the position of that State to the position of the States of Malaya.




4. In relation to any rights and powers conferred by federal law on the Government of the State of Sabah or Sarawak as regards entry into the State and residence in the State and matters connected therewith (whether or not the law is passed before Malaysia Day) Clause (2) shall apply, except in so far as the law provides to the contrary, as if the law had been embodied in the Constitution and those rights and powers had been included among the matters mentioned in paragraphs (a) to (e) of that Clause.




5. In this Article “amendment” includes addition and repeal.



161F. Repealed



161G. Repealed



161H. Repealed



PART XIII. TEMPORARY AND TRANSITIONAL PROVISIONS



162. Existing laws




1. Subject to the following provisions of this Article and Article 163* [note - this article has been repealed], the existing laws shall, until repealed by the authority having power to do so under this Constitution, continue in force on and after Merdeka Day, with such modifications as may be made therein under this Article and subject to any amendments made by federal or State law.




2. Where any State law amends or repeals an existing law made by the Legislature of a State, nothing in Article 75 shall invalidate the amendment or repeal by reason only that the existing law, relating to a matter with regard to which Parliament as well as the Legislature of a State has power to make laws, is federal law as defined by Article 160.




3. References in any existing law to the Federation established by the Federation of Malaya Agreement, 1948, and its territories, and to any officer holding office under that Federation or to any authority or body constituted in or for that Federation (including any references falling to be construed as such references by virtue of Clause 135 of the said Agreement) shall be construed, in relation to any time on and after Merdeka Day, as references to the Federation (that is to say, the Federation established under the Federation of Malaya Agreement, 1957) and its territories and to the corresponding officer, authority or body respectively; and the Yang di-Pertuan Agong may by order declare what officer, authority or body is to be taken for the purposes of this Clause to correspond to any officer, authority or body referred to in any existing law.




4. (Repealed).




5. Any order made under Clause (4) may be amended or repealed by the authority having power to make laws with respect to the matter to which the order relates.




6. Any court or tribunal applying the provision of any existing law has not been modified on or after Merdeka Day under this Article or otherwise may apply it with such modifications as may be necessary to bring it into accord with the provisions of this Constitution.




7. In this Article “modification” includes amendment, adaptation and repeal.



163. Repealed



164. Repealed



165. Repealed



166. Succession to property




1. (Repealed).




2. (Repealed).




3. Any land vested in the State of Malacca or the State of Penang which immediately before Merdeka Day was occupied or used by the Federation Government or Her Majesty’s Government or by any public authority for purposes which in accordance with the provisions of this Constitution become federal purposes shall on and after that day be occupied, used, controlled and managed by the Federal Government or, as the case may be, the said public authority, so long as it is required for federal purposes, and-







a.
shall not be disposed of or used for any purposes other than federal purposes without the consent of the Federal Government; and






b.
shall not be used for federal purposes different from the purposes for which it was used immediately before Merdeka Day without the consent of the Government of the State.






4. (Repealed).




5. (Repealed).




6. (Repealed).




7. (Repealed).




8. Any property which was, immediately before Merdeka Day, liable to escheat to Her Majesty in respect of the Government of Malacca or the Government of Penang shall on that day be liable to escheat to the State of Malacca or the State of Penang, as the case may be.



167. Rights, liabilities and obligations




1. (Repealed).




2. (Repealed).




3. (Repealed).




4. (Repealed).




5. (Repealed).




6. The Attorney General shall, on the application of any party interested in any legal proceedings, other than proceedings between the Federation and a State, certify whether any right, liability or obligation is by virtue of this Article a right, liability or obligation of the Federation or of a State named in the certificate, and any such certificate shall for the purposes of those proceedings be final and binding on all courts, but shall not operate to prejudice the rights and obligations of the Federation and any State as between themselves.




7. The Federation shall make the like annual payments as fell to be made before Merdeka Day under Article II of the Treaty made on the sixth day of May, eighteen hundred and sixty-nine, between Her Majesty of the one part and the King of Siam of the other part relative to the State of Kedah.



168. Repealed



169. International agreements, etc., made before Merdeka Day


For the purposes of Clause (1) of Article 76-







a.
any treaty, agreement or convention entered into before Merdeka Day between Her Majesty or her predecessors or the Government of the United Kingdom on behalf of the Federation or any part thereof and another country shall be deemed to be a treaty, agreement or convention between the federation and that other country;






b.
any decision taken by an international organisation and accepted before Merdeka Day by the Government of the United Kingdom on behalf of the Federation or any part thereof shall be deemed to be a decision of an international organisation of which the Federation is a member;






c.
in relation to the States of Sabah and Sarawak paragraphs (a) and (b) shall apply with the substitution of references to Malaysia Day for the references to Merdeka Day and of references to the territories comprised in those States or any of them for the references to the Federation or any part thereof.





170. Repealed



171. Repealed



172. Repealed



173. Repealed



174. Repealed



175. Director of Audit to be first Auditor General


The person holding office as Director of Audit immediately before Merdeka Day shall, as from that day, hold office as Auditor General on terms and conditions not less favourable than those applicable to him immediately before Merdeka Day.



176. Transfer of officers




1. Subject to the provisions of this Constitution and any existing law, all persons serving in connection with the affairs of the Federation immediately before Merdeka Day shall continue to have the same powers and to exercise the same functions on Merdeka Day on the same terms and conditions as were applicable to them immediately before that day.




2. This Article does not apply to the High Commissioner or the Chief Secretary.



177. Waiver or postponement of oath of office where appointment continues under this Part


A person who, under any provisions of this Part, holds office under the Federation by virtue of having been the holder of a corresponding office immediately before Merdeka Day may, until Parliament otherwise provides, perform his functions without taking the oath required in the case of other holders of that office.



178. Remuneration after Merdeka Day


Until Parliament otherwise provides, the remuneration payable to the persons holding the offices of Prime Minister and other Ministers shall be the same as was payable, immediately before Merdeka Day, to the Chief Minister and other Ministers of the Federation respectively.



179. Contributions in respect of joint services


Any agreement in force immediately before Merdeka Day relating to the proportion of the remuneration payable by the Federation and any State in respect of any such employment as is mentioned in Clause (2) of Article 133 shall continue in force until superseded by a new agreement or federal law.



180. Preservation of pensions, etc




1. The Tenth Schedule to the Federation of Malaya Agreement, 1948, shall continue in force on and after Merdeka Day, but with the modification that any reference therein to the High Commissioner shall be construed as a reference to the Yang di-Pertuan Agong.




2. The said Schedule shall for the purposes of this Constitution be deemed to be federal law and may, subject to the provisions of Article 147, be amended and repealed accordingly.




3. In its application to any law made under Clause (2) of Article 147 shall have effect as if references therein to an award included compensation.



PART XIV. SAVING FOR RULERS’ SOVEREIGNTY, ETC



181. Saving for Rulers’ sovereignty, etc




1. Subject to the provisions of this Constitution, the sovereignty, prerogatives, powers and jurisdiction of the Rulers and the prerogatives, powers and jurisdiction of the Ruling Chiefs of Negeri Sembilan within their respective territories as hitherto had and enjoyed shall remain unaffected.




2. No proceedings whatsoever shall be brought in any court against the Ruler of a State in his personal capacity except in the Special Court established under Part XV



PART XV. PROCEEDINGS AGAINST THE YANG DI-PERTUAN AGONG AND THE RULERS



182. The Special Court




1. There shall be a court which shall be known as the Special Court and shall consist of the Chief Justice of the Federal Court, who shall be the Chairman, the Chief Judges of the High Courts, and two other persons who hold or have held office as judge of the Federal Court or a High Court appointed by the Conference of Rulers.




2. Any proceedings by or against the Yang di-Pertuan Agong or the Ruler of a State in his personal capacity shall be brought in a Special Court established under Clause (1).




3. The Special Court shall have exclusive jurisdiction to try all offences committed in the Federation by the Yang di-Pertuan Agong or the Ruler of a State and all civil cases by or against the Yang di-Pertuan Agong or the Ruler of a State notwithstanding where the cause of action arose.




4. The Special Court shall have the same jurisdiction and powers as are vested in the inferior courts, the High Court and the Federal Court by this Constitution or any federal law and shall have its registry in Kuala Lumpur.




5. Until Parliament by law makes special provision to the contrary in respect of procedure (including the hearing of proceedings in camera) in civil or criminal cases and the law regulating evidence and proof in civil and criminal proceedings, the practice and procedure applicable in any proceedings in any inferior court, any High Court and the Federal Court shall apply in any proceedings in the Special Court.




6. The proceedings in the Special Court shall be decided in accordance with the opinion of the majority of the members and its decision shall be final and conclusive and shall not be challenged or called in question in any court on any ground.




7. The Yang di-Pertuan Agong may, on the advice of the Chief Justice, make such rules as he may deem necessary or expedient to provide for the removal of any difficulty or anomaly whatsoever in any written law or in the carrying out of any function, the exercise of any power, the discharge of any duty, or the doing of any act, under any written law, that may be occasioned by this Article; and for that purpose such rules may make any modification, adaptation, alteration, change or amendment whatsoever to any written law.



183. No action to be instituted against the Yang di-Pertuan Agong or a Ruler except with the consent of the Attorney General personally


No action, civil or criminal, shall be instituted against the Yang di-Pertuan Agong or the Ruler of a State in respect of anything done or omitted to be done by him in his personal capacity except with the consent of the Attorney General personally.



FIRST SCHEDULE. Oath of Applicants for Registration or Naturalisation [Article 18(1), 19(9)]


I ..... of ..... hereby declare on oath that I absolutely and entirely renounce and abjure all loyalty to any country or State outside the Federation, and I do swear that I will be faithful and bear true allegiance to His Majesty the Yang di-Pertuan Agong and be a true, loyal and faithful citizen of the Federation.



SECOND SCHEDULE. [Article 39]



PART 1. CITIZENSHIP BY OPERATION OF LAW OF PERSONS BORN BEFORE MALAYSIA DAY [Article 14 (1)(a)]









1. 




1.
Subject to the provisions of Part III of this Constitution and anything done thereunder before Malaysia Day, the following persons born before Malaysia Day are citizens by operation of law, that is to say:









a.
every person who immediately before Merdeka Day, was a citizen of the Federation by virtue of any of the provisions of the Federation of Malaya Agreement, 1948, whether by operation of law or otherwise;






b.
every person born within the Federation on or after Merdeka Day and before October, 1962;






c.
every person born within the Federation after September, 1962, of whose parents one at least was at the time of the birth either a citizen or permanently resident in the Federation, or who was not born a citizen of any other country;






d.
every person born outside the Federation on or after Merdeka Day whose father was a citizen at the time of his birth and either was born in the Federation or was at the time of the birth in service under the Government of the Federation or of a State;






e.
every person born outside the Federation on or after Merdeka Day whose father was a citizen at the time of the birth if the birth was, or is within one year of its occurrence or within such longer period as in any particular case was or is allowed by the Federation or, if it occurred in Singapore, Sarawak, Brunei or North Borneo, registered with the Federal Government.






2.
A person is not a citizen by virtue of paragraph (b) or (c) of subsection (1) if, at the time of his birth, his father, not being a citizen, possessed such immunity from suit and legal process as is accorded to an envoy of a sovereign power accredited to the Yang di-Pertuan Agong.






2. Subject to the provisions of Part III of this Constitution, a person ordinarily resident in the State of Sabah or Sarawak or in Brunei on Malaysia Day is a citizen by operation of law if he was immediately before that day a citizen of the United Kingdom and Colonies, and either-







a.
was born in the territories comprised in the States of Sabah or Sarawak; or






b.
became such a citizen by registration in those territories or by or in consequence of naturalisation there.





PART 2. CITIZENSHIP BY OPERATION OF LAW OF PERSONS BORN ON OR AFTER MALAYSIA DAY [Article 14(1)(b)]




1. Subject to the provisions of Part III of this Constitution, the following persons born on or after Malaysia Day are citizens by operation of law, that is to say:







a.
every person born within the Federation of whose parents one at least is at time of the birth either a citizen or permanently resident in the Federation; and






b.
every person born outside the Federation whose father is at the time of the birth a citizen and either was born in the Federation or is at the time of the birth in the service of the Federation or of a State; and






c.
every person born outside the Federation whose father is at the time of the birth a citizen and whose birth is, within one year of its occurrence or within such longer period as the Federal Government may in any particular case allow, registered at a consulate of the Federation or, if it occurs in Brunei or in a territory prescribed for this purpose by order of the Yang di-Pertuan Agong, registered with the Federal Government; and






d.
every person born in Singapore of whose parents one at least is at the time of the birth a citizen and who is not born a citizen otherwise than by virtue of this paragraph; and






e.
every person born within the Federation who is not born a citizen of any country otherwise than by virtue of this paragraph.











2. 




1.
A person is not a citizen by virtue of paragraph (a), (d) or (e) of section 1 if, at the time of his birth, his father, not being a citizen, possesses such immunity from suit and legal process as is accorded to an envoy of a sovereign power accredited to the Yang di- Pertuan Agong, or if his father is then an enemy alien and the birth occurs in a place under the occupation of the enemy.






2.
In section 1 the reference in paragraph (b) to a person having been born in the Federation includes his having been born before Malaysia Day in the territories comprised in the States of Sabah and Sarawak.






3.
For the purposes of paragraph (e) of section 1 a person is to be treated as having at birth any citizenship which he acquires within one year afterwards by virtue of any provisions corresponding to paragraph (c) of that section or otherwise.





PART 3. SUPPLEMENTARY PROVISIONS RELATING TO CITIZENSHIP [Article 31]



The Minister




1. The functions of the Federal Government under Part III of this Constitution shall be exercised by such Minister of that Government as the Yang di-Pertuan Agong may from time to time direct, and references in this Schedule to the Minister shall be construed accordingly.




2. A decision of the Federal Government under Part III of this Constitution shall not be subject to appeal or review in any court.




3. (Repealed).









4. 




1.
The Minister may delegate to any officer of the Federal Government or, with the consent of the Ruler or Yang di-Pertua Negeri of any State, to any officer of the Government of that State, any of his functions under Part III of this Constitution or this Schedule relating to citizenship by registration and the keeping of registers, and, in relation to orders under paragraph (c) of Clause (1) of Article 25 or under Article 26, any of his functions under Article 27 prior to determining whether to make such an order; but any person aggrieved by the decision of a person to whom the functions of the minister are so delegated may appeal to the Minister.






2.
The Minister may also, with the consent of the Yang di-Pertuan Negeri of the State, delegate to an authority of the State of Sabah or Sarawak (subject or not to conditions providing for an appeal from that authority to the Minister) any of the Minister’s functions under Clause (6) of Article 28A which are not required to be delegated by Clause (7) of that Article.






3.
Subsection (1) shall apply to enrolments under Clause (2) of Article 19A* [note - this article has been repealed] as it applies to citizenship by registration, and to the cancellation under Clause (4) of Article 19A* [note - this article has been repealed] of an enrolment under that Article as it applies to an order under Article 26.






5. (Repealed).



Functions of Minister




6. Subject to federal law, the Minister may make rules and prescribe forms for the purpose of the exercise of his functions under Part III of this Constitution.




7. Any power of the Federal Government to extend, for purposes of Part III of this Constitution, the period for registering a birth occurring outside the Federation may be exercised either before or after the registration has been affected.




8. (Repealed).




9. Any notice to be given by the Minister to any person under Article 27 may be sent to that person at his last known address, or, in the case of a person under the age of twenty-one years (not being a married woman), to his parent or guardian at the last known address of the parent or guardian; and if an address at which notice may be sent to any person under this section is not known and cannot after reasonable inquiry be ascertained, the notice may be given by publication in the Gazette.









10. 




1.
It shall be the duty of the Minister to compile and maintain-









a.
a register of citizens by registration;






b.
a register of citizens by naturalisation;






c.
a register of persons to whom certificates have been issued under Clause (1) of Article 30;






d.
a register of persons who have renounced or been deprived of citizenship under any provision of Part III of this Constitution;






e.
(Repealed).






f.
an alphabetical index of all persons referred to in paragraphs (a) to (d).






2.
References in this section to citizens by registration or by naturalisation shall be construed in accordance with Article 28 as if this section were included among the provisions to which that Article applies.






11. If the Minister has reason to believe that an error appears in any register compiled under section 10, he shall, after giving notice to the person concerned and after considering such representations from him as he may choose to make, make such alteration on the register as appears to the Minister to be necessary to correct the error.




12. Subject to section 11, the said register shall be conclusive evidence of the matters therein contained.




13. (Repealed).




14. (Repealed).




15. (Repealed).



Offences









16. 




1.
It shall be an offence punishable with imprisonment for two years or a fine of one thousand ringgit or both for any person-









a.
knowingly to make any false statement with a view to inducing the Minister to grant or refuse any application under Part III of this Constitution, including any application to determine whether the applicant is a citizen by operation of law; or






b.
to forge or without lawful authority alter any certificate, whether issued or granted in the Federation or elsewhere, or without lawful authority use or have in his possession any certificate which has been so forged or altered; or






c.
to fail to comply with any requirement imposed upon him by any rules made under section 6 with respect to the delivering up of certificates;






d.
to personate or falsely represent himself to be or not to be a person to whom a certificate, whether issued in the Federation or elsewhere, has been duly issued or granted.






2.
In this section “certificate” means any certificate of the following descriptions issued under Part III of this Constitution that is to say:









a.
any certificate of registration or of naturalisation as a citizen; and






b.
any certificate of registration effected at a consulate of the Federation or elsewhere outside the Federation; and






c.
any such certificate as is mentioned in Article 30.





Interpretation




17. For the purposes of Part III of this Constitution references to a person’s father or to his parent, or to one of his parents, are in relation to a person who is illegitimate to be construed as references to his mother, and accordingly section 19 of this Schedule shall not apply to such a person.




18. In relation to an adopted child whose adoption has been registered under any written law in force in the Federation, including any such law in force before Merdeka Day, Clause (3) of Article 15 shall have effect as if for the reference to his father there were substituted a reference to the adopter, and references in that Clause and section 9 of this Part of this Schedule to his parent shall be construed accordingly.




19. Any reference in Part III of this Constitution to the status or description of the father of a person at the time of that person’s birth shall, in relation to a person born after the death of his father, be construed as a reference to the status or description of the father at the time of the father’s death; and where that death occurred before and the birth occurs on or after Merdeka Day, the status or description which would have been applicable to the father had he died after Merdeka Day shall be deemed to be the status or description applicable to him at the time of his death. This section shall have effect in relation to Malaysia Day as it has effect in relation to Merdeka Day.




19A. For the purposes of Part I or II of this Schedule a person born on board a registered ship or aircraft shall be deemed to have been born in the place in which the ship or aircraft was registered, and a person born on board an unregistered ship or aircraft of the Government of any country shall be deemed to have been born in that country.




19B. For the purposes of Part I and II of this Schedule any new born child found exposed in any place shall be presumed, until the contrary is shown, to have been born there of a mother permanently resident there; and if he is treated by virtue of this section as so born, the date of the finding shall be taken to be the date of the birth.




19C. For the purposes of Part I or II of this Schedule a person shall be treated as having been at any time permanently resident in the Federation if, but only if, he was then resident in the Federation and either-







a.
he then had permission, granted without limit of time under any federal law, to reside there; or






b.
it is certified by the Federal Government that he is to be treated for those purposes as a permanent resident in the Federation.











20. 




1.
In calculating for the purposes of Part III of this Constitution any residence in the Federation-









a.
a period of absence from the Federation of less than six months;






b.
a period of absence from the Federation for the purposes of education of such kind, in such country and for such time as may from time to time be either generally or specially approved by the Minister;






c.
a period of absence from the Federation for reasons of health;






d.
a period of absence from the Federation on duty in the service of the Federation or of any State, where such period is not inconsistent with the essential continuity of such residence; and






e.
a period of absence from the Federation for any other cause prescribed generally or specially by the Minister,







shall be treated as residence in the Federation.






2.
In calculating for the purposes of Part III of this Constitution any residence in the Federation-









a.
a period during which a person was not lawfully resident in the Federation;






b.
a period spent as an inmate of any prison or as a person detained in lawful custody in any other place, other than a mental hospital, under the provisions of any written law of the Federation; and






c.
a period during which a person is allowed to remain temporarily in the Federation under the authority of any pass issued or exemption order made under the provisions of any written law of the Federation relating to immigration,







shall not, except in the case of any period referred to in paragraph (c), with the consent of the Minister, be treated as residence in the Federation.






3.
For the purposes of Part III of this Constitution a person shall be deemed to be resident in the Federation on a particular day if he had been resident in the Federation before that day and that day is included in any period of absence referred to in subsection (1).






4.
This section shall apply in relation to any part of the Federation and the territories comprised in that part before Malaysia Day as it applies in relation to the Federation as a whole, and the reference in subsection (1) (d) to the service of a State shall include, in relation to those territories, the service of any Government having jurisdiction therein before Malaysia Day; and in relation to Malaysia Day or any later day subsection (3) shall apply as if the territories comprised in the States of Sabah and Sarawak had at all times formed part of the Federation.






21. For the purposes of Part III of this Constitution “consulate of the Federation” includes any office exercising consular functions on behalf of the Federation.




22. Except in so far as the context otherwise requires, references in this Schedule to Part III of this Constitution are to be read as including references to this Schedule.



THIRD SCHEDULE. Election of Yang di-Pertuan Agong and Timbalan Yang di-Pertuan Agong [Article 32 and 33]



PART 1. ELECTION OF YANG DI-PERTUAN AGONG









1. 




1.
A Ruler is qualified to be elected Yang di-Pertuan Agong unless-









a.
he is a minor; or






b.
he has notified the Keeper of the Rulers’ Seal that he does not desire to be elected; or






c.
the Conference of Rulers by secret ballot resolves that he is unsuitable by reason of infirmity of mind or body or for any other cause to exercise the functions of Yang di- Pertuan Agong.






2.
A resolution under this section shall not be carried unless at least five members of the Conference have voted in favour of it.






2. The Conference of Rulers shall offer the office of Yang di-Pertuan Agong to the Ruler qualified for election whose State is first on the election list described in section 4 and, if he does not accept the office, to the Ruler whose State is next on the list, and so on until a Ruler accepts the office.




3. When a Ruler to whom the office of Yang di-Pertuan Agong has been offered in accordance with section 2 has accepted the office, the Conference of Rulers shall declare him elected and the Keeper of the Rulers’ Seal shall notify the result of the election in writing to both Houses of Parliament.









4. 




1.
The election list-









a.
shall for the purposes of the first election be a list comprising the States of all Rulers in the order in which Their Royal Highnesses then recognize precedence among themselves;






b.
shall for the purposes of subsequent elections be that list as varied in accordance with subsection (2) until it is reconstituted under subsection (3), and shall then be the list so reconstituted, but varied, for the purposes of further elections, in accordance with subsection (4).






2.
That list in force at the first election shall be varied as follows:









a.
after each election any States preceding on the list the State whose Ruler was elected shall be transferred (in the order in which they are then on the list) to the end of the list, and the State whose Ruler was elected shall be omitted;






b.
whenever there is a change in the Ruler of a State then on the list, that State shall be transferred to the end of the list (and if on the same day there is a change in the Rulers of more than one such State, those States shall be so transferred in the order in which they are then on the list).






3.
When no State remains on the list as varied in accordance with subsection (2), or if at an election no Ruler of a State on that list is qualified for election or accepts office, the election list shall be reconstituted so as to comprise again the States of all the Rulers, but in the following order, that is to say, those whose Rulers have held the office of Yang di-Pertuan Agong in the order in which their Rulers have held that office, and the others (if any) following them in the order in which they were on the list before it was reconstituted.






4.
After each election held in accordance with the reconstituted list that list shall be varied as follows:









a.
any State preceding on the list the State whose Ruler was elected shall be transferred (in the order in which they are then on the list) to the end of the list; and






b.
the State whose Ruler was elected shall then be placed last.





PART 2. ELECTION OF TIMBALAN YANG DI-PERTUAN AGONG




5. A Ruler is qualified to be elected Timbalan Yang di-Pertuan Agong unless-







a.
he would not be qualified to be elected Yang di-Pertuan Agong; or






b.
he has notified the Keeper of the Rulers’ Seal that he does not desire to be elected.






6. The Conference of Rulers shall not elect a Timbalan Yang di-Pertuan Agong while the office of Yang di-Pertuan Agong is vacant.




7. The Conference of Rulers shall offer the office of Timbalan Yang di-Pertuan Agong to the Ruler qualified for election who, on the death of the Yang di-Pertuan Agong last elected, would be the first entitled to be offered the office of the Yang di-Pertuan Agong and, if he does not accept it, to the next and so on until a Ruler accepts the office.



PART 3. REMOVAL OF YANG DI-PERTUAN AGONG




8. A resolution of the Conference of Rulers to remove the Yang di-Pertuan Agong from office shall not be carried unless at least five members of the Conference have voted in favour of it.



PART 4. GENERAL




9. (Repealed).




10. In section 4 (3) the expression “Ruler” includes a past Ruler.



FOURTH SCHEDULE. Oaths of Office of Yang di-Pertuan Agong and Timbalan Yang di-Pertuan Agong [Article 37]



PART 1. OATH OF YANG DI-PERTUAN AGONG


Kami ..... ibni ..... Yang di-Pertuan Agong bagi Malaysia bersumpah dengan melafazkan:


Wallahi; Wabillahi; Watallahi;


maka dengan lafaz ini berikrarlah kami dengan sesungguh dan dengan sebenarnya mengaku akan taat setia pada menjalankan dengan adilnya pemerintahan bagi Malaysia dengan mengikut sebagaimana Undang-undang dan Perlembagaan Negeri yang telah disah dan dimasyhurkan dan yang akan disah dan dimasyhurkan di masa hadapan ini. Dan lagi kami berikrar mengaku dengan sesungguh dan dengan sebenarnya memeliharakan pada setiap masa Agama Islam dan berdiri tetap di atas pemerintahan yang adil dan aman di dalam negeri.



PART 2. OATH OF TIMBALAN YANG DI-PERTUAN AGONG


Kami ..... ibni ..... yang telah dilantik menjadi Timbalan Yang di-Pertuan Agong bagi Malaysia bersumpah dengan melafazkan:


Wallahi; Wabillahi; Watallahi;


dan dengan lafaz ini berikrarlah kami dengan sesungguh dan dengan sebenarnya mengaku akan taat setia pada menjalankan tanggungan kami yang telah ditetapkan dan yang akan ditetapkan pada suatu masa ke suatu masa yang ke hadapan ini oleh Undangundang dan Perlembagaan Negeri Malaysia.



PART 3. ENGLISH TRANSLATIONS


We ..... ibni ..... Yang di-Pertuan Agong of Malaysia do hereby swear:


Wallahi; Wabillahi; Watallahi;


and by virtue of that oath do solemnly and truly declare that We shall justly and faithfully perform (carry out) our duties in the administration of Malaysia in accordance with its laws and constitution which have been promulgated or which may be promulgated from time to time in the future. Further We do solemnly and truly declare that We shall at all time protect the Religion of Islam and uphold the rules of law and order in the Country.


We ..... ibni ...... being elected to be the Timbalan Yang di-Pertuan Agong of Malaysia do hereby swear:


Wallahi; Wabillahi; Watallahi;


and by virtue of that oath do solemnly and truly declare that We shall faithfully perform (carry out) our duties as Timbalan Yang di-Pertuan Agong as laid down and as may from time to time be laid down by the laws and the Constitution of Malaysia.



FIFTH SCHEDULE. The Conference of Rulers [Article 38(1)]




1. The Conference of Rulers shall, subject to the following provisions of this Schedule, consist of Their Royal Highnesses the Rulers and the Yang di-Pertua-Yang di-Pertua Negeri of States not having a Ruler.




2. The place of His Royal Highness the Ruler of any State or the Yang di-Pertua Negeri of any State as a member of the Conference of Rulers may in any case in which the Constitution of that State so provides be taken by such person as that Constitution may provide.




3. The Conference of Rulers shall have a Rulers’ Seal, which shall be kept in the custody of a person appointed by the Conference.




4. The person appointed under section 3 shall be known as the Penyimpan Mohor Besar Raja-Raja (Keeper of the Rulers’ Seal), shall act as secretary to the Conference of Rulers and shall hold his office at the pleasure of the Conference.




5. A majority of the members of the Conference of Rulers shall form a quorum and, subject to the provisions of this Constitution, the Conference may determine its own procedure.




6. The Keeper of the Rulers’ Seal shall convene the Conference of Rulers whenever required to do so by the Yang di-Pertuan Agong or by not less than three members of the Conference and, without being so required, not later than four weeks before the expiry of the term of office of the Yang di-Pertuan Agong and whenever a vacancy occurs in that office or in the office of the Timbalan Yang di-Pertuan Agong.




7. The Yang di-Pertua-Yang di-Pertua Negeri of States not having a Ruler shall not be members of the Conference of Rulers for the purposes of any proceedings relating to the election or removal of the Yang di-Pertuan Agong or the election of the Timbalan Yang di-Pertuan Agong or relating solely to the privileges, position, honours and dignities of Their Royal Highnesses or to religious acts, observances or ceremonies.




8. In any case where the Conference of Rulers is not unanimous it shall take its decision by a majority of the members voting, subject however to the provisions of the Third Schedule.




9. Any consent, appointment or advice of the Conference of Rulers required under this Constitution shall be signified under the Rulers’ Seal; and where, in the case of any proposed appointment, a majority of the members of the Conference have indicated, by writing addressed to the Keeper of the Rulers’ Seal, that they are in favour of the appointment, he shall so signify the advice of the Conference without convening it.



SIXTH SCHEDULE. Forms of Oaths and Affirmations [Articles 43(6), 43B(4), 57(1A)(a), 59(1), 124, 142(6)]



1. Oath of Office and Allegiance


“I, ....., having been elected (or appointed) to the office of ..... do solemnly swear (or affirm) that I will faithfully discharge the duties of that office to the best of my ability, that I will bear true faith and allegiance to Malaysia, and will preserve, protect and defend its Constitution.”


(NOTE-A judge of the Federal Court, other than the Chief Justice, a judge of the Court of Appeal or of a High Court or a judicial commissioner shall use the words “my judicial duties in that office” in place of the words “the duties of that office”.)



2. Oath as Member of Parliament and of Allegiance


“I, ....., having been elected (or appointed) as a member of the House of Representatives (or the Senate) do solemnly swear (or affirm) that I will faithfully discharge my duties as such to the best of my ability, that I will bear true faith and allegiance to Malaysia, and will preserve, protect and defend its Constitution.”



3. Oath of Secrecy


“I, ....., do solemnly swear (or affirm) that I will not directly or indirectly communicate or reveal to any person any matter which shall be brought under my consideration or shall become known to me as ..... except as may be required for the due discharge of my duties as such or as may be specially permitted by the Yang di-Pertuan Agong.”



SEVENTH SCHEDULE. ELECTION OF SENATORS [Article 45]









1. 




1.
(Repealed).






2.
As often as there is a vacancy among the members elected to the Senate by a State the Yang di-Pertuan Agong shall give notice to the Ruler or Yang di-Pertua Negeri of the State that an election of a Senator is required and the Ruler or Yang di-Pertua Negeri shall require the Legislative Assembly to elect a Senator as soon as may be.











2. 




1.
The names of candidates for election shall be proposed and seconded by members of the Assembly and the member proposing or the member seconding shall submit a statement in writing, signed by the person nominated, that he is willing to serve as a Senator if elected.






2.
When all the nominations have been received, the presiding officer shall announce the names of the persons nominated in alphabetical order and shall then put their names to the vote in that order.






3.
Each member present shall be entitled to vote for as many candidates as there are vacancies to be filled, and the names of the members voting for each candidate shall be recorded; and if any member casts a vote in addition to those allowed by this subsection that vote shall be void.






4.
The presiding officer shall declare to be elected the candidate or candidates who receive the largest number of votes, but if two or more candidates have an equal number of votes and the number of those candidates is larger than the number of vacancies to be filled, the election of those candidates shall be determined by lot.






3. Notwithstanding anything in section 2, if a vacancy due to the expiry of the term of office of a Senator is to be filled at the same meeting as a vacancy arising in any other way there shall first be an election to fill the vacancy due to the expiry of the term and then a separate election to fill the other vacancy.




4. The presiding officer shall certify to the Clerk to the Senate, by writing under his hand, the name of a person elected as Senator in accordance with the provisions of this Schedule.




5. If any question arises whether a member of the Senate has been duly elected in accordance with the provisions of this Schedule, the decision of the Senate shall be taken and shall be final, but the failure to hold an election under section 1 (2) as soon as may be shall not of itself invalidate the election of any Senator.



EIGHTH SCHEDULE. Provisions to be Inserted in State Constitutions [Article 71]



PART 1. Final Provisions



1. Ruler to act on advice




1. In the exercise of his functions under the Constitution of this State or any law or as a member of the Conference of Rulers the Ruler shall act in accordance with the advice of the Executive Council or of a member thereof acting under the general authority of the Council, except as otherwise provided by the Federal Constitution or the State Constitution; but shall be entitled, at his request, to any information concerning the Government of the State which is available to the Executive Council.




1A. In the exercise of his functions under the Constitution of this State or any law or as a member of the Conference of Rulers, where the Ruler is to act in accordance with advice or on advice, the Ruler shall accept and act in accordance with such advice.




2. The Ruler may act in his discretion in the performance of the following functions (in addition to those in the performance of which he may act in his discretion under the Federal Constitution) that is to say:







a.
the appointment of a Menteri Besar;






b.
the withholding of consent to a request for the dissolution of the Legislative Assembly;






c.
the making of a request for a meeting of the Conference of Rulers concerned solely with the privileges, position, honours and dignities of Their Royal Highnesses or religious acts, observances or ceremonies;






d.
any function as Head of the religion of Islam or relating to the custom of the Malays;






e.
the appointment of an heir or heirs, consort, Regent or Council or Regency;






f.
the appointment of persons to Malay customary ranks, titles, honours and dignities and the designation of the functions appertaining thereto;






g.
the regulation of royal courts and palaces.






3. State law may make provision for requiring the Ruler to act after consultation with or on the recommendation of any person or body of persons other than the Executive Council in the exercise of any of his functions other than-







a.
functions exercisable in his discretion;






b.
functions with respect to the exercise of which provision is made in the State Constitution or the Federal Constitution.





1A. Proceedings against the Ruler




1. Where the Ruler is charged with an offence under any law in the Special Court established under Part XV of the Federal Constitution, he shall cease to exercise the functions of the Ruler of the State.




2. During the period when the Ruler ceases, under subsection (1), to exercise the functions of the Ruler of the State, a Regent or a Council of Regency, as the case may be, shall be appointed in accordance with the State Constitution to exercise the functions of the Ruler of the State.




3. Where the Ruler is convicted of an offence in the Special Court and sentenced to imprisonment for more than one day he shall cease to be the Ruler of the State unless he receive a free pardon.



2. The Executive Council




1. The Ruler shall appoint an Executive Council.




2. The Executive Council shall be appointed as follows, that is to say:







a.
the Ruler shall first appoint as Menteri Besar to preside over the Executive Council a member of the Legislative Assembly who in his judgment is likely to command the confidence of the majority of the members of the Assembly; and






b.
he shall on the advice of the Menteri Besar appoint not more than ten nor less than four other members from among the members of the Legislative Assembly,




but if an appointment is made while the Legislative Assembly is dissolved a person who was a member of the last Legislative Assembly may be appointed but shall not continue to hold office after the first sitting of the next Legislative Assembly unless he is a member thereof.




3. Notwithstanding anything in this section, a person who is a citizen by naturalisation or by registration under Article 17 of the Federal Constitution shall not be appointed Menteri Besar.




4. In appointing a Menteri Besar the Ruler may, in his discretion, dispense with any provision in the Constitution of this State restricting his choice of a Menteri Besar, if in his opinion it is necessary to do so in order to comply with the provisions of this section.




5. The Executive Council shall be collectively responsible to the Legislative Assembly.




6. If the Menteri Besar ceases to command the confidence of the majority of the members of the Legislative Assembly, then, unless at his request the Ruler dissolves the Legislative Assembly, he shall tender the resignation of the Executive Council.




7. Subject to subsection (6), a member of the Executive Council other than the Menteri Besar shall hold office at the Ruler’s pleasure, but any member of the Council may at any time resign his office.




8. A member of the Executive Council shall not engage in any trade, business or profession connected with any subject or department for which he is responsible and shall not, so long as he is engaged in any trade, business or profession, take part in any decision of the Executive Council relating to that trade, business or profession or in any decision likely to affect his pecuniary interests therein.



3. Legislature of the State


The Legislature of the State shall consist of the Ruler and one House, namely, the Legislative Assembly.



4. Composition of Legislative Assembly




1. The Legislative Assembly shall consist of such number of elected members as the Legislature may by law provide.




2. (Repealed).



5. Qualifications of members


Every citizen of or over the age of twenty-one years who is resident in the State is qualified to be a member of the Legislative Assembly, unless he is disqualified for being a member by the Federal Constitution or this Constitution or by any such law as is mentioned in section 6 of the Eighth Schedule to the Federal Constitution.



6. Disqualification for membership of Legislative Assembly




1. Subject to the provisions of this section, a person is disqualified for being a member of the Legislative Assembly if-







a.
he is and has been found or declared to be of unsound mind;






b.
he is an undischarged bankrupt;






c.
he holds an office of profit;






d.
having been nominated for election to either House of Parliament or to the Legislative Assembly, or having acted as election agent to a person so nominated, he has failed to lodge any return of election expenses required by law within the time and in the manner so required; or






e.
he has been convicted of an offence by a court of law in the Federation (or, before Malaysia Day, in the territories comprised in the States of Sabah and Sarawak or in Singapore) and sentenced to imprisonment for a term of not less than one year or to a fine of not less than two thousand ringgit and has not received a free pardon;






f.
he is disqualified under any law relating to offences in connection with elections to either House of Parliament or to the Legislative Assembly by reason of having been convicted of such an offence or having in proceedings relating to such an election been proved guilty of an act constituting such an offence; or






g.
he has voluntarily acquired citizenship of, or exercised rights of citizenship in, a foreign country or has made a declaration of allegiance to a foreign country.






2. The disqualification of a person under paragraph (d) or paragraph (e) of subsection (1) may be removed by the Ruler and shall, if not so removed, cease at the end of the period of five years beginning with the date on which the return mentioned in the said paragraph (d)was required to be lodged or, as the case may be, the date on which the person convicted as mentioned in the said paragraph (e) was released from custody or the date on which the fine mentioned in the said paragraph (e) was imposed, and a person shall not be disqualified under paragraph (g) of subsection (1) by reason only of anything done by him before he became a citizen.




3. Notwithstanding anything contained in the foregoing provisions of this section where a member of the Legislative Assembly becomes disqualified from continuing to be a member thereof pursuant to paragraph (e) of subsection (1), or under a law as is referred to in paragraph (f) of subsection (1)-







a.
the disqualification shall take effect upon the expiry of fourteen days from the date on which he was-









i.
convicted and sentenced as specified in the aforesaid paragraph (e); or






ii.
convicted of an offence or proved guilty of an act under a law as is referred to in the aforesaid paragraph (f); or






b.
if within the period of fourteen days specified in paragraph (a) an appeal or any other court proceeding is brought in respect of such conviction or sentence, or in respect of being so convicted or proved guilty, as the case may be, the disqualification shall take effect upon the expiry of fourteen days from the date on which such appeal or other court proceeding is disposed of by the court; or






c.
if within the period specified in paragraph (a) or the period after the disposal of the appeal or other court proceeding specified in paragraph (b) there is filed a petition for a pardon, such disqualification shall take effect immediately upon the petition being disposed of.






4. Subsection (3) shall not apply for the purpose of nomination or election of any person to the Legislative Assembly, for which purpose the disqualification shall take effect immediately upon the occurrence of the event referred to in paragraph (e) or (f), as the case may be, of subsection (1).




5. A person who resigns his membership of the Legislative Assembly of this State or any other State, shall, for a period of five years beginning with the date on which his resignation takes effect, be disqualified from being a member of the Legislative Assembly of this State.



7. Provision against double membership


A person shall not at the same time be a member of the Legislative Assembly for more than one constituency.



8. Decision as to disqualification




1. If any question arises whether a member of the Legislative Assembly has become disqualified for membership, the decision of the Assembly shall be taken and shall be final:


Provided that this section shall not be taken to prevent the practice of the Assembly postponing a decision in order to allow for the taking or determination of any proceedings that may affect the decision (including proceedings for the removal of the disqualification).




2. Where a member of the Legislative Assembly becomes disqualified under paragraph (e) of subsection (1) of section 6, or under a law as is referred to in paragraph (f) of subsection (1) of section 6, the foregoing subsection (1) shall not apply, and he shall cease to be a member of the Legislative Assembly, and his seat shall become vacant, immediately upon his disqualification taking effect in accordance with subsection (3) of section 6.



9. Summoning, prorogation and dissolution of Legislative Assembly




1. The Ruler shall from time to time summon the Legislative Assembly and shall not allow six months to elapse between the last sitting in one session and the date appointed for its first sitting in the next session.




2. The Ruler may prorogue or dissolve the Legislative Assembly.




3. The Legislative Assembly unless sooner dissolved shall continue for five years from the date of its first sitting and shall then stand dissolved.




4. Whenever the Legislative Assembly is dissolved a general election shall be held within sixty days from the date of the dissolution and the new Legislative Assembly shall be summoned to meet on a date not later than one hundred and twenty days from that date.




5. A casual vacancy shall be filled within sixty days from the date on which it is established by the Election Commission that there is a vacancy:


Provided that if a casual vacancy is established on a date within two years of the date the Legislative Assembly shall, in accordance with subsection (3), stand dissolved, such casual vacancy shall not be filled unless the Speaker notifies the Election Commission in writing that the numerical strength of the party that constitutes a majority of all the members of the Legislative Assembly is being affected by such vacancy, in which event such vacancy shall be filled within sixty days from the date of the receipt of that notification.



10. Speaker of the Legislative Assembly




1. The Legislative Assembly shall from time to time elect as Speaker such person as the Assembly may determine and shall transact no business when the office of the Speaker is vacant other than the election of the Speaker.




1A. A person shall not be elected to be the Speaker unless he is a member or qualified to be a member of the Legislative Assembly.




1B. Any person elected as Speaker who is not a member of the Legislative Assembly-







a.
shall, before he enters upon the duties of his office, take and subscribe before the Assembly an oath of office; and






b.
shall, by virtue of holding his office, be a member of the Assembly additional to the members elected to the Assembly:




Provided that paragraph (b) shall not have effect for the purposes of the provisions of section 2 and no person shall be entitled by virtue of that paragraph to vote on any matter before the Assembly.




2. The Speaker may at any time resign his office and shall vacate his office-







a.
when the Legislative Assembly first meets after a general election;






b.
on his ceasing to be a member of the Assembly otherwise than by reason of a dissolution thereof or, if he is a member by virtue only of paragraph (b) of subsection (1B), on his ceasing to be qualified to be a member;






c.
upon being disqualified under subsection (4); or






d.
if the Assembly at any time so resolves.






3. During any absence of the Speaker from a sitting of the Legislative Assembly such member as may be determined by the rules of procedure of the Assembly shall act as Speaker.




4. A member who is elected to be the Speaker shall be disqualified from holding such office if after three months of his election to such office or at any time thereafter he is or becomes a member of any board of directors or board of management, or an officer or employee, or engages in the affairs or business, of any organisation or body, whether corporate or otherwise, or of any commercial, industrial or other undertaking, whether or not he receives any remuneration, reward, profit or benefit from it:


Provided that such disqualification shall not apply where such organisation or body carries out any welfare or voluntary work or objective beneficial to the community or any part thereof, or any other work or objective of a charitable or social nature, and the member does not receive any remuneration, reward, profit or benefit from it.




5. Where any question arises regarding the disqualification of the Speaker under subsection (4) the decision of the Legislative Assembly shall be taken and shall be final.



11. Exercise of legislative power




1. The power of the Legislature to make laws shall be exercised by Bills passed by the Legislative Assembly and assented to by the Ruler.




2. No Bill or amendment involving expenditure from the Consolidated Fund of the State may be introduced or moved in the Legislative Assembly except by a member of the Executive Council.




2A. The Ruler shall within thirty days after a Bill is presented to him assent to the Bill.




2B. If a Bill is not assented to by the Ruler within the time specified in subsection (2A), it shall become law at the expiration of the time specified in that subsection in the like manner as if he had assented to it.




3. A Bill shall become law on being assented to by the Ruler or as provided in subsection (2B) but no law shall come into force until it has been published, without prejudice, however, to the power of the Legislature to postpone the operation of any law or to make laws with retrospective effect.




4. (Repealed).



FINANCIAL PROVISIONS



12. No taxation unless authorised by law


No tax or rate shall be levied by or for the purposes of the State except by or under the authority of law.



13. Expenditure charged on Consolidated Fund




1. There shall be charged on the Consolidated Fund of the State, in addition to any grant, remuneration or other moneys so charged by any other provision of the Constitution of the State or by State law-







a.
the Civil List of the Ruler and the remuneration of the Speaker of the Legislative Assembly;






b.
all debt charges for which the State is liable; and






c.
any moneys required to satisfy any judgment, decision or award against the State by any court or tribunal.






2. For the purposes of this provision debt charges include interest, sinking fund charges, repayment or amortisation of debt and all expenditure in connection with the raising of loans on the security of the Consolidated Fund and the service and redemption of debt created thereby.



14. Annual financial statement




1. Subject to subsection (3), the Ruler shall, in respect of every financial year, cause to be laid before the Legislative Assembly a statement of the estimated receipts and expenditure of the State for that year, and, unless the State Legislature in respect of any year otherwise provides, that statement shall be so laid before the commencement of the year.




2. The estimates of expenditure shall show separately-







a.
the total sums required to meet expenditure charged on the Consolidated Fund; and






b.
subject to subsection (3), the sums respectively required to meet the heads of other expenditure proposed to be met from the Consolidated Fund.






3. The estimated receipts to be shown in the said statement do not include any sums received by way of Zakat, Fitrah and Baitulmal or similar Islamic religious revenue; and the sums to be shown under paragraph (b) of subsection (2) do not include-







a.
sums representing the proceeds of any loan raised by the State for specific purposes and appropriated for those purposes by the law authorising the raising of the loan;






b.
sums representing any money or interest on money received by the State subject to a trust and to be applied in accordance with the terms of the trust;






c.
sums representing any money held by the State which has been received or appropriated for the purpose of any trust fund established by or in accordance with federal or State law.






4. The said statement shall also show, so far as is practicable, the assets and liabilities of the State at the end of the last completed financial year, the manner in which those assets are invested or held, and general heads in respect of which those liabilities are outstanding.



15. Supplies Bill


The heads of expenditure to be met from the Consolidated Fund of the State but not charged thereon, other than the sums mentioned in paragraphs (a) and (b) of section 14 (3) of the Eighth Schedule to the Federal Constitution, shall be included in a Bill, to be known as a Supply Bill, providing for the issue from the Consolidated Fund of the sums necessary to meet that expenditure and the appropriation of those sums for the purposes specified therein.



16. Supplementary and excess expenditure


If in respect of any financial year it is found-







a.
that the amount appropriated by the Supply Enactment for that purpose is insufficient, or that a need has arisen for expenditure for a purpose for which no amount has been appropriated by the Supply Enactment; or






b.
that any moneys have been expended for any purpose in excess of the amount (if any) appropriated for that purpose by the Supply Enactment,




a supplementary estimate showing the sums required or spent shall be laid before the Legislative Assembly and the heads of any such expenditure shall be included in a Supply Bill.



17. Withdrawals from the Consolidated Fund




1. Subject to the following provisions of this section, no moneys shall be withdrawn from the Consolidated Fund unless they are-







a.
charged on the Consolidated Fund; or






b.
authorised to be issued by a Supply Enactment.






2. No moneys shall be withdrawn from the Consolidated Fund except in the manner provided by federal law.




3. Subsection (1) does not apply to any such sums as are mentioned in paragraphs (a), (b) and (c) of section 14 (3) of the Eighth Schedule to the Federal Constitution.




4. The State Legislature may in respect of any financial year authorise, before the passing of the Supply Enactment, expenditure for part of the year and the issue from the Consolidated Fund of any moneys required to meet that expenditure.



18. Impartial treatment of State employees


All persons of whatever race in the same grade of the service of the State, shall, subject to the terms and conditions of their employment, be treated impartially.



19. Amendment of the Constitution




1. The following provisions of this section shall have effect with respect to the amendment of the Constitution of this State.




2. The provisions affecting succession to the throne and the position of the Ruling Chiefs and similar Malay customary dignitaries may not be amended by the State Legislature.




3. Any other provisions may, subject to the following provisions of this section, be amended by an Enactment of the State Legislature but may not be amended by any other means.




4. A Bill for making an amendment to the said Constitution (other than an amendment excepted from the provisions of this subsection) shall not be passed by the Legislative Assembly unless it has been supported on Second and Third Readings by the votes of not less than two-thirds of the total number of members thereof.




5. The following amendments are excepted from the provisions of subsection (4), that is to say:







a.
any amendment consequential on such a law as is mentioned in section 4 or section 21 of the Eighth Schedule to the Federal Constitution; and






aa.
any amendment to the definition of the territory of the State which is made in consequence of the passing of a law altering the boundaries of the State under Article 2 of the Federal Constitution to which the State Legislative Assembly and the Conference of Rulers have consented under the said Article; and






b.
any amendment the effect of which is to bring the Constitution of this State into accord with any of the provisions of the said Schedule, but only if it is made after the Legislative Assembly has been elected in accordance with section 4 of that Schedule.






6. This section does not invalidate any provision of the Constitution of this State requiring the consent of any body of persons to any amendment affecting-







a.
the appointment and attributes of an heir or heirs to the throne, of the Ruler’s Consort or of the Regent or Members of the Council of Regency of the State;






b.
the removal, withdrawal, or abdication of the Ruler or his heir or heirs;






c.
the appointment and attributes of the Ruling Chiefs or similar Malay customary dignitaries and of members of religious or customary Advisory Councils or similar bodies;






d.
the establishment, regulation, confirmation and deprivation of Malay customary ranks, titles, honours, dignities and awards and the attributes of the holders thereof and the regulation of the royal courts and palaces.






7. In this section “amendment” includes addition and repeal.



PROVISIONS IN RESPECT OF YANG DI-PERTUA NEGERI IN RELATION TO THE STATES OF MALACCA PENANG SABAH AND SARAWAK



19A. Yang di-Pertua Negeri




1. There shall be a Yang di-Pertua Negeri of the State who shall be appointed by the Yang di-Pertuan Agong acting in his discretion but after consultation with the Chief Minister.




2. The Yang di-Pertua Negeri shall be appointed for a term of four years but may at any time resign his office by writing under his hand addressed to the Yang di-Pertuan Agong and may be removed from office by the Yang di-Pertuan Agong in pursuance of an address by the Legislative Assembly of the State supported by votes of not less than two-thirds of the total number of its members.




3. The Legislature may by law make provision for enabling the Yang di-Pertuan Agong, acting in his discretion but after consultation with the Chief Minister, to appoint a person to exercise the functions of the Yang di-Pertua Negeri during any period during which the Yang di-Pertua Negeri is unable to do so himself owing to illness, absence or any other cause; but no person shall be so appoint unless he would be qualified to be appointed a Yang di-Pertua Negeri.




4. A person appointed under subsection (3) may take the place of the Yang di-Pertua Negeri as a member of the Conference of Rulers during any period during which under that subsection he may exercise the functions of the Yang di-Pertua Negeri.



19B. Qualifications and disabilities of Yang di-Pertua Negeri




1. A person who is not a citizen or is a citizen by naturalisation or by registration under Article 17* [note - this article has been repealed] of the Federal Constitution shall not be appointed a Yang di-Pertua Negeri.




2. The Yang di-Pertua Negeri shall not hold any office of profit and shall not actively engage in any commercial enterprise.



19C. Civil List of Yang di-Pertua Negeri


The Legislature shall by law provide a Civil List of the Yang di-Pertua Negeri, which shall be charged on the Consolidated Fund and shall not be diminished during his continuance in office.



19D. Oath of office of Yang di-Pertua Negeri




1. The Yang di-Pertua Negeri shall before exercising his functions take and subscribe in the presence of the Chief Judge or of a judge of the High Court, an oath or affirmation in the following form, that is to say:


“I, ..... having been appointed Yang di-Pertua Negeri of the State of ..... do solemnly swear (or affirm) that I will faithfully discharge my duties as such to the best of my ability, that I will bear true faith and allegiance to the State of ..... and to the Federation of Malaysia, and that I will preserve, protect and defend the Constitution of the Federation of Malaysia and the Constitution of the State of .....”.




2. Any law made under subsection (3) of section 19A shall make provision corresponding (with necessary modification) to subsection (1).



PART 2. TEMPORARY PROVISIONS ALTERNATIVE TO PROVISIONS



20. The Executive Council




1. The Ruler shall appoint an Executive Council.




2. The Executive Council shall be appointed as follows, that is to say:







a.
the Ruler shall first appoint as Menteri Besar to preside over the Executive Council a person who in his judgment is likely to command the confidence of the majority of the Assembly; and






b.
he shall on the advice of the Menteri Besar appoint not more than ten nor less than four other persons.






3. Notwithstanding anything in this section, a person who is a citizen by naturalisation or by registration under Article 17* [note - this article has been repealed] of the Federal Constitution shall not be appointed Menteri Besar.




4. In appointing a Menteri Besar the Ruler may, in his discretion, dispense with any provision in the Constitution of this State restricting his choice of a Menteri Besar, if in his opinion it is necessary to do so in order to comply with the provisions of this section.




5. The Executive Council shall be collectively responsible to the Legislative Assembly.




6. The Menteri Besar shall cease to hold office at the expiration of a period of three months from the date of his appointment, unless before the expiration of that period a resolution of confidence in him has been passed by the Legislative Assembly; and if at any time he ceases to command the confidence of the majority of the members of the Legislative Assembly, then unless at his request the Ruler dissolves the Legislative Assembly, he shall tender the resignation of the Executive Council.




7. Subject to subsection (6), a member of the Executive Council other than the Menteri Besar shall hold office at the Ruler’s pleasure, but any member of the Council may at any time resign his office.




8. A member of the Executive Council shall not engage in any trade, business or profession connected with any subject or department for which he is responsible and shall not, so long as he is engaged in any trade, business or profession, take part in any decision of the Executive Council relating to that trade, business or profession or in any decision likely to affect his pecuniary interests therein.



21. Composition of Legislative Assembly




1. The Legislative Assembly shall consist of-







a.
such number of elected members as the Legislature may by law provide; and






b.
such number of other members, being less than the number of elected members, as the Ruler may appoint




and until other provision is made as aforesaid, the number of elected members shall be the number specified in Article 171* [note - this article has been repealed] of the Federal Constitution.




2. Notwithstanding anything in section 6 of the Eight Schedule to the Federal Constitution, a person shall not be disqualified for being an appointed member of the Legislative Assembly by reason only that he holds an office of profit.



PART 3. MODIFICATIONS OF PARTS I AND II IN RELATION TO MALACCA AND PENANG




22. In the application of Parts I and II of this Schedule to the States of Malacca and Penang references of the Yang di-Pertua Negeri shall be substituted for references to the Ruler, and the following shall be omitted, that is to say, paragraphs (c) to (g) of section 1 (2), section 1A, section 2 (4), section 19 (2) and (6), section 20 (4), in section 14 (3) the words preceding “the sums to be shown under paragraph (b)” and in subsection 19 (3) the word “other” in the first place where it occurs.




23. Part I of this Schedule shall apply to the States of Sabah and Sarawak as it applies to the States of Penang and Malacca.



NINTH SCHEDULE. Legislative Lists [Articles 74, 77]



List 1. Federal List




1. External affairs, including-







a.
Treaties, agreements and conventions with other countries and all matters which bring the Federation into relations with any other country;






b.
Implementation of treaties, agreements and conventions with other countries;






c.
Diplomatic, consular and trade representation;






d.
International organizations; participation in international bodies and implementation of decisions taken thereat;






e.
Extradition; fugitive offenders; admission into, and emigration and expulsion from, the Federation;






f.
Passports; visas; permits of entry or other certificates; quarantine;






g.
Foreign and extra-territorial jurisdiction; and






h.
Pilgrimages to places outside Malaysia.






2. Defence of the Federation or any part thereof, including-







a.
Naval, military and air forces and other armed forces;






b.
Any armed forces attached to or operating with any of the armed forces of the Federation; visiting forces;






c.
Defence works; military and protected areas; naval, military and air force bases, barracks, aerodromes and other works;






d.
Manoeuvres;






e.
War and peace; alien enemies and enemy aliens; enemy property; trading with an enemy; war damage; war risk insurance;






f.
Arms, fire-arms, ammunition and explosives;






g.
National service; and






h.
Civil defence.






3. Internal security, including-







a.
Police; criminal investigation; registration of criminals; public order;






b.
Prisons, reformatories; remand homes; places of detention; probation of offenders; juvenile offenders;






c.
Preventive detention; restriction of residence;






d.
Intelligence services; and






e.
National registration.






4. Civil and criminal law and procedure and the administration of justice, including-







a.
Constitution and organization of all courts other than Syariah Courts;






b.
Jurisdiction and powers of all such courts;






c.
Remuneration and other privileges of the judges and officers presiding over such courts;






d.
Persons entitled to practise before such courts;






e.
Subject to paragraph (ii), the following:









i.
Contract; partnership, agency and other special contracts; master and servant; inns and inn-keepers; actionable wrongs; property and its transfer and hypothecation, except land; bona vacantia; equity and trusts; marriage, divorce and legitimacy; married women’s property and status; interpretation of federal law; negotiable instruments; statutory declarations; arbitration; mercantile law; registration of businesses and business names; age of majority; infants and minors; adoption; succession, testate and intestate; probate and letters of administration; bankruptcy and insolvency; oaths and affirmations; limitation; reciprocal enforcement of judgments and orders; the law of evidence;






ii.
the matters mentioned in paragraph (i) do not include Islamic personal law relating to marriage, divorce, guardianship, maintenance, adoption, legitimacy, family law, gifts or succession, testate and intestate;






f.
Official secrets; corrupt practices;






g.
Use or exhibition of coats of arms, armorial bearings, flags, emblems, uniforms, orders and decorations other than those of a State;






h.
Creation of offences in respect of any of the matters included in the Federal List or dealt with by federal law;






i.
Indemnity in respect of any of the matters in the Federal List or dealt with by federal law;






j.
Admiralty Jurisdiction;






k.
Ascertainment of Islamic law and other personal laws for purposes of federal law; and






l.
Betting and lotteries.






5. Federal citizenship and naturalization; aliens.




6. The machinery of government, subject to the State List, but including-







a.
Elections to both Houses of Parliament and the Legislative Assemblies of the States and all matters connected therewith;






b.
The Armed Forces Council and the Commissions to which Part X applies;






c.
Federal services including the establishment of services common to the Federation and the States; services common to two or more States;






d.
Pensions and compensation for loss of office; gratuities and conditions of service;






e.
Government and administration of the Federal Territories of Kuala Lumpur, Labuan and Putrajaya including Islamic law therein to the same extent as provided in item 1 in the State List and in respect of the Federal Territory of Labuan, native law and custom to the same extent as provided in item 13 of the Supplement to State List for States of Sabah and Sarawak;






f.
Federal Government contracts;






g.
Federal public authorities; and






h.
Purchase, acquisition and holding of, and dealing with, property for federal purposes.






7. Finance, including-







a.
Currency, legal tender and coinage;






b.
National savings and savings banks;






c.
Borrowing on the security of the Federal Consolidated Fund;






d.
Loans to or borrowing by the States, public authorities and private enterprise;






e.
Public debt of the Federation;






f.
Financial and accounting procedure, including procedure for the collection, custody and payment of the public moneys of the Federation and of the States, and the purchase, custody and disposal of public property other than land of the Federation and of the States;






g.
Audit and accounts of the Federation and the States and other public authorities;






h.
Taxes; rates in the federal capital;






i.
Fees in respect of any of the matters in the Federal List or dealt with by federal law;






j.
Banking; money-lending; pawnbrokers; control of credit;






k.
Bills of exchange, cheques, promissory notes and other similar instruments;






l.
Foreign exchange; and






m.
Capital issues; stock and commodity exchanges.






8. Trade, commerce and industry, including-







a.
Production, supply and distribution of goods; price control and food control; adulteration of foodstuffs and other goods;






b.
Imports into, and exports from, the Federation;






c.
Incorporation, regulation and winding up of corporations other than municipal corporations (but including the municipal corporation of the federal capital); regulation of foreign corporations; bounties on production in or export from the Federation;






d.
Insurance, including compulsory insurance;






e.
Patents; designs; inventions; trade marks and mercantile marks; copyrights;






f.
Establishment of standards of weights and measures;






g.
Establishment of standards of quality of goods manufactured in or exported from the Federation;






h.
Auctions and auctioneers;






i.
Industries; regulation of industrial undertakings;






j.
Subject to item 2 (c) in the State List: Development of mineral resources; mines, mining, minerals and mineral ores; oils and oilfields; purchase, sale, import and export of minerals and mineral ores; petroleum products; regulation of labour and safety in mines and oilfields;






k.
Factories; boilers and machinery; dangerous trades; and






l.
Dangerous and inflammable substances.






9. Shipping, navigation and fisheries, including-







a.
Shipping and navigation on the high seas and in tidal and inland waters;






b.
Ports and harbours; foreshores;






c.
Lighthouses and other provisions for the safety of navigation;






d.
Maritime and estuarine fishing and fisheries, excluding turtles;






e.
Light dues; and






f.
Wrecks and salvage.






10. Communications and transport, including-







a.
Roads, bridges, ferries and other means of communication if declared to be federal by or under federal law;






b.
Railways, excluding Penang Hill Railway;






c.
Airways, aircraft and air navigation; civil aerodromes; provisions for the safety of aircraft;






d.
Regulation of traffic by land, water and air other than on rivers outside harbour areas wholly within one State;






e.
Carriage of passengers and goods by land, water and air;






f.
Mechanically propelled vehicles;






g.
Posts and telecommunications; and






h.
Wireless, broadcasting and television.






11. Federal works and power, including-







a.
Public works for federal purposes;






b.
Water supplies, rivers and canals, except those wholly within one State or regulated by an agreement between all the States concerned; production, distribution and supply of water power; and






c.
Electricity; gas and gas works; and other works for the production and distribution of power and energy.






12. Surveys, inquiries and research, including-







a.
Census; registration of births and deaths; registration of marriages; registration of adoptions other than adoptions under Islamic law or Malay custom;






b.
Survey of the Federation; social, economic and scientific surveys; meteorological organizations;






c.
Scientific and technical research; and






d.
Commissions of inquiry.






13. Education, including-







a.
Elementary, secondary, and university education; vocational and technical education; training of teachers; registration and control of teachers, managers and schools; promotion of special studies and research; scientific and literary societies;






b.
Libraries; museums; ancient and historical monuments and records; archaeological sites and remains.






14. Medicine and health including sanitation in the federal capital, and including-







a.
Hospitals, clinics and dispensaries; medical profession; maternity and child welfare; lepers and leper institutions;






b.
Lunacy and mental deficiency, including places for reception and treatment;






c.
Poisons and dangerous drugs; and






d.
Intoxicating drugs and liquors; manufacture and sale of drugs.






15. Labour and social security, including-







a.
Trade unions; industrial and labour disputes; welfare of labour including housing of labourers by employers; employer’s liability and workmen’s compensation;






b.
Unemployment insurance; health insurance; widow’s, orphans’ and old age pensions; maternity benefits; provident and benevolent funds; superannuation; and






c.
Charities and charitable institutions; charitable trusts and trustees excluding Wakafs; Hindu endowments.






16. Welfare of the aborigines.




17. Professional occupations other than those specifically enumerated.




18. Holidays other than State holidays; standard of time.




19. Unincorporated societies.




20. Control of agricultural pests; protection against such pests; prevention of plant diseases.




21. Newspapers; publications; publishers; printing and printing presses.




22. Censorship.




23. Subject to item 5 (f) of the State List: theatres; cinemas; cinematograph films; places of public amusement.




24. (Repealed).




25. Co-operative societies.




25A. Tourism.




26. Subject to item 9A of the Concurrent List, prevention and extinguishment of fire, including fire services and fire brigades.




27. All matters relating to the Federal Territories, including the matters enumerated in items 2, 3, 4 and 5 of the State List and in the case of the Federal Territory of Labuan, the matters enumerated in items 15, 16 and 17 of the Supplement to State List for States of Sabah and Sarawak.



List 2. State List




1. Except with respect to the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, Islamic law and personal and family law of persons professing the religion of Islam, including the Islamic law relating to succession, testate and intestate, betrothal, marriage, divorce, dower, maintenance, adoption, legitimacy, guardianship, gifts, partitions and non-charitable trusts; Wakafs and the definition and regulation of charitable and religious trusts, the appointment of trustees and the incorporation of persons in respect of Islamic religious and charitable endowments, institutions, trusts, charities and charitable institutions operating wholly within the State; Malay customs; Zakat, Fitrah and Baitulmal or similar Islamic religious revenue; mosques or any Islamic public places of worship, creation and punishment of offences by persons professing the religion of Islam against precepts of that religion, except in regard to matters included in the Federal List; the constitution, organisation and procedure of Syariah courts, which shall have jurisdiction only over persons professing the religion of Islam and in respect only of any of the matters included in this paragraph, but shall not have jurisdiction in respect of offences except in so far as conferred by federal law, the control of propagating doctrines and beliefs among persons professing the religion of Islam; the determination of matters of Islamic law and doctrine and Malay custom.




2. Except with respect to the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, land including-







a.
Land tenure, relation of landlord and tenant; registration of titles and deeds relating to land; colonization, land improvement and soil conservation; rent restriction;






b.
Malay reservations or, in the States of Sabah and Sarawak, native reservations;






c.
Permits and licences for prospecting for mines; mining leases and certificates;






d.
Compulsory acquisition of land;






e.
Transfer of land, mortgages, leases and charges in respect of land; easements; and






f.
Escheat; treasure trove excluding antiquities.






3. Except with respect to the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, agriculture and forestry, including-







a.
Agriculture and agricultural loans; and






b.
Forests.






4. Local government outside the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, including-







a.
Local administration; municipal corporations; local, town and rural board and other local authorities; local government services, local rates, local government elections;






b.
Obnoxious trades and public nuisances in local authority areas; and






c.
(Repealed).






5. Except with respect to the Federal Territories of Kuala Lumpur, Labuan and Putrajaya, other services of a local character, that is to say:







a.
(Repealed);






b.
Boarding houses and lodging houses;






c.
Burial and cremation grounds;






d.
Pounds and cattle trespass;






e.
Markets and fairs; and






f.
Licensing of theatres, cinemas and places of public amusement.






6. State works and water, that is to say:







a.
Public works for State purposes;






b.
Roads, bridges and ferries other than those in the Federal List, regulation of weight and speed of vehicles on such roads; and






c.
Subject to the Federal List, water (including rivers and canals but excluding water supplies and services); control of silt; riparian rights.






7. Machinery of the State Government, subject to the Federal List, but including-







a.
Civil List and State pensions;






b.
Exclusive State services;






c.
Borrowing on the security of the State Consolidated Fund;






d.
Loans for State purposes;






e.
Public debt of the State; and






f.
Fees in respect of any of the matters included in the State List or dealt with by State law.






8. State holidays.




9. Creation of offences in respect of any of the matters included in the State List or dealt with by State law, proofs of State law and of things done thereunder, and proof of any matter for purposes of State law.




10. Inquiries for State purposes, including commissions of inquiry and collection of statistics with respect to any of the matters included in the State List or dealt with by State law.




11. Indemnity in respect of any of the matters in the State List or dealt with by State law.




12. Turtles and riverine fishing.




12A. Libraries, museums, ancient and historical monuments and records and archaeological sites and remains, other than those declared to be federal by or under federal law.



List 2A. Supplement to State List for States of Sabah and Sarawak




13. Native law and custom, including the personal law relating to marriage, divorce, guardianship, maintenance, adoption, legitimacy, family law, gifts or succession, testate or intestate; registration of adoptions under native law or custom; the determination of matters of native law or custom; the constitution, organization, and procedure of native courts (including the right of audience in such courts), and the jurisdiction and powers of such courts, which shall extend only to the matters included in this paragraph and shall not include jurisdiction in respect of offences except in so far as conferred by federal law.




14. Incorporation of authorities and other bodies set up by State law, if incorporated directly by State law, and regulation and winding-up of corporations so created.




15. Ports and harbours, other than those declared to be federal by or under federal law; regulation of traffic by water in ports and harbours or on rivers wholly within the State, except traffic in federal ports or harbours; foreshores.




16. Cadastral land surveys.




17. (Repealed).




18. In Sabah, the Sabah Railway.




19. (Repealed).




20. Subject to the Federal List, water supplies and services.



List 2B. Repealed



List 3. Concurrent List




1. Social welfare; social services subject to Lists I and II; protection of women, children and young persons.




2. Scholarships




3. Protection of wild animals and wild birds; National Parks.




4. Animal husbandry; prevention of cruelty to animals; veterinary services; animal quarantine.




5. Town and country planning, except in the federal capital.




6. Vagrancy and itinerant hawkers.




7. Public health, sanitation (excluding sanitation in the federal capital) and the prevention of diseases.




8. Drainage and irrigation.




9. Rehabilitation of mining land and land which has suffered soil erosion.




9A. Fire safety measures and fire precautions in the construction and maintenance of buildings.




9B. Culture and sports.




9C. Housing and provisions for housing accommodation; improvement trusts.




9D. Subject to the Federal List, water supplies and services.




9E. Preservation of heritage.



List 3A. Supplement to Concurrent List for States of Sabah and Sarawak




10. Personal law relating to marriage, divorce, guardianship, maintenance, adoption, legitimacy, family law, gifts or succession, testate or intestate.




11. Adulteration of foodstuffs and other goods.




12. Shipping under fifteen registered tons, including the carriage of passengers and goods by such shipping; maritime and estuarine fishing and fisheries.




13. The production, distribution and supply of water power and of electricity generated by water power.




14. Agricultural and forestry research, control of agricultural pests, and protection against such pests; prevention of plant diseases.




15. Charities and charitable trusts and institutions in the State (that is to say, operating wholly within, or created and operating in, the State) and their trustees, including the incorporation thereof and the regulation and winding-up of incorporated charities and charitable institutions in the State.




16. Theatres; cinemas; cinematograph films; places of public amusement.




17. Elections to the State Assembly held during the period of indirect elections.




18. In Sabah until the end of the year 1970 (but not in Sarawak), medicine and health, including the matters specified in items 14 (a) to (d) of the Federal List.



List 3B. Repealed



TENTH SCHEDULE. Grants and Sources of Revenue Assigned to States [Articles 109, 112C, 161C(3)* [note - this article has been repealed]]



PART 1. CAPITATION GRANT









1. 




1.
The capitation grant payable to each State in respect of a financial year shall be at the following rates:









a.
for the first 50,000 persons at the rate of $60.00 per person;






b.
for the next 500,000 persons at the rate of $8.50 per person;






c.
for the next 500,000 persons at the rate of $9.00 per person;






d.
for the remainder at the rate of $9.50 per person,







and shall be based on the annual population projections of the State as determined by the Federal Government and calculated as of the last population census:







Provided that if the last census was taken one year before the beginning of the financial year, the grant for that particular year shall be based on the population as determined by that population census






2.
(Repealed).





PART 2. STATE ROAD GRANT




2. The State road grant payable to each of the States of Malaya in respect of a financial year shall be calculated by multiplying-







a.
the average cost to a State of maintaining a mile of State road at the minimum standard determined for State roads in those States by the Federal Government after consultation with the National Finance Council; by






b.
so much of the mileage of State roads in the State as qualifies for grant.






3. For the purpose of section 2-







a.
the mileage of State roads in a State shall be taken to be that mileage as on the thirty-first day of December of the preceding financial year, and the average cost mentioned in paragraph (a) of that section shall be taken to be the average cost in that State calculated in the preceding financial year; and






b.
the maintenance of State roads means the preservation, upkeep and restoration of State roads, roadside furniture, bridges, viaducts or culverts forming part thereof or connected therewith as nearly as possible in their original condition as constructed or as subsequently improved.






4. A length of State road if it is actually maintained by the Public Works Department of the State at or above the minimum standard mentioned in section 2 (a) and a length of any road within the limit of a local authority if such road is certified by the Public Works Department of the State as coming within the qualifying standard and maintained at or above the minimum standard as mentioned in section 2 (a) qualify for grant.




5. In this Part of this Schedule, “State road” means any public road other than federal road, and any other road other than a federal road to which the public has access.









6. 




1.
The State road grant payable to Sabah or Sarawak shall, in each of the years 1964 and 1965, be payable at the rate of $4,500 a mile in respect of a mileage in Sabah of 1,151 miles and in Sarawak of such amount as may be agreed between the Federal and State Governments.






2.
Thereafter sections 2 to 5 shall apply to the State road grant so payable with the following modifications:









a.
the minimum standard mentioned in section 2 (a) shall be the minimum standard determined for State roads in the State; and






b.
any length of road maintained by a local authority at the expense of the State shall be treated as maintained by the Public Works Department of the State.





PART 3. SOURCES OF REVENUE ASSIGNED TO STATES




1. Revenue from toddy shops.




2. Revenue from lands, mines and forests.




3. Revenue from licences other than those connected with water supplies and services, mechanically propelled vehicles, electrical installations and registration of businesses.




4. Entertainments duty.




5. Fees in courts other than federal courts.




6. Fees and receipts in respect of specific services rendered by departments of the State Governments.




7. Revenue of town boards, town councils, rural boards, local councils and similar local authorities other than-







a.
municipalities established under any Municipal Ordinance;






b.
those town boards, town councils, rural boards, local councils and similar local authorities which have power under written law to retain their revenues and control the spending thereof.






8. Receipts in respect of raw water.




9. Rents on State property.




10. Interest on State balances.




11. Receipts from land sales and sales of State property.




12. Fines and forfeitures in courts other than federal courts.




13. Zakat, Fitrah and Baitulmal and similar Islamic religious revenue.




14. Treasure trove.



PART 4. SPECIAL GRANTS TO STATES OF SABAH AND SARAWAK









1. 




1.
In the case of Sarawak a grant of $5,800,000 in each year.






2.
In the case of Sarawak, a grant of which the amount in 1964 and each of the four following years shall be respectively $3 ½m., $7m., $11 ½m., $16m. and $21m., and in later years shall be fixed on a review under Article 112D.











2. 




1.
In the case of Sabah, a grant of an amount equal in each year to two-fifths of the amount by which the net revenue derived by the Federation from Sabah exceeds the net revenue which would have been so derived in the year 1963 if-









a.
the Malaysia Act had been in operation in that year as in the year 1964; and






b.
the net revenue for the year 1963 were calculated without regard to any alteration of any tax or fee made on or after Malaysia Day,







(“net revenue” meaning for this purpose the revenue which accrues to the Federation, less the amounts received by the State in respect of assignments of that revenue).






2.
In the case of Sabah, for any year before 1968 in which the State road grant is less than $5,179,500, a supplement to that grant of an amount equal to the deficiency.






3. In either case, for any year before 1974 and, if at the beginning of 1974 the Legislature of the State has power to make laws with respect to the carriage of passengers and goods by land or to mechanically propelled road vehicles, then during the continuance of that power, a grant equal to the cost to the State in the year of the State road transport department.



PART 5. ADDITIONAL SOURCES OF REVENUE ASSIGNED TO STATES OF SABAH AND SARAWAK




1. Import duty and excise duty on petroleum products.




2. Export duty on timber and other forest produce.




3. So long as the royalty levied by the State on any mineral chargeable with export duty other than tin (but including mineral oils) does not amount to 10 per cent ad valorem calculated as for export duty, export duty on that mineral or such part of the export duty as makes the total of royalty and duty on exported mineral up to 10 per cent ad valorem so calculated.




4. In the case of Sabah, so long as medicine and health remains an item in the Concurrent List and expenses in respect of that item are borne by the State, 30 per cent of all customs revenue other than that in respect of the duties mentioned in sections 1, 2 and 3.




5. For any year before 1974 and, if at the beginning of 1974 the Legislature of the State has power to make laws with respect to the carriage of passengers and goods by land or with respect to mechanically propelled road vehicles or licences connected with those vehicles, then during the continuance of that powers, fees from such licences.




6. For any year before 1974, and if at the beginning of 1974 the Legislature of the State has power to make laws with respect to the registration of mechanically propelled vehicles, then during the continuance of that power, fees from the registration of such vehicles.




7. State sales taxes.




8. Fees and dues from ports and harbours other than federal ports and harbours.




9. Receipts in respect of water supplies and services, including water rates.




10. Revenue from licences connected with water supplies and services.



ELEVENTH SCHEDULE. Provisions of the Interpretation and General Clauses Ordinance, 1948 (Malayan Union Ordinance No. 7 of 1948), Applied for Interpretation of the Constitution [Article 160(1)]



Section Subject Matter


2(56): Meaning of “month”- “month” means calendar month according to the Gregorian calendar.


2(61): Meaning of “person” and “party”- “person” and “party” includes any body of persons, corporate or unincorporate.


2(88): Definition of “subsidiary legislation”- “subsidiary legislation” means any Order in Council, proclamation, rule, regulation, order, notification, by-law or other instrument made under any Ordinance, Enactment or other lawful authority and having legislative effect.


2(94): Construction of masculine gender- words importing the masculine gender include females.


2(95): Construction of singular or plural- words in the singular include the plural, and words in the plural include the singular


2(96) Meaning of “writing”- “writing” and expressions referring to writing include printing, lithography, typewriting, photography, and other modes of representing or reproducing words or figures in visible form.


2(98) Meaning of “year”- “year” means a year reckoned according to the Gregorian calendar.


7: Forms- Save as is otherwise expressly provided, whenever forms are prescribed slight deviations therefrom, not affecting the substance or calculated to mislead, shall not invalidate them.


13: Effect of repeal- Where a written law repeals in whole or in part any other written law, then, unless the contrary intention appears, the repeal shall not-







a.
revive anything not in force or existing at the time at which the repeal takes effect; or






b.
affect the previous operation of any written law so repealed or anything duly done or suffered under any written law so repealed; or






c.
affect any right, privilege, obligation or liability acquired, accrued or incurred under any written law so repealed; or






d.
affect any penalty, forfeiture or punishment incurred in respect of any offence committed against any written law so repealed; or






e.
affect any investigation, legal proceeding, or remedy in respect of any such right, privilege, obligation, liability, penalty, forfeiture or punishment as aforesaid,




and any such investigation, legal proceeding or remedy may be instituted, continued or enforced, and any such penalty, forfeiture or punishment may be imposed, as if the repealing law had not been passed.


21: (Repealed).


23: General provisions with respect to power given to any authority to make subsidiary legislation- Where an Ordinance or Enactment confers power on any authority to make subsidiary legislation, such subsidiary legislation may at any time be amended, varied, rescinded or revoked by the same authority and in the same manner by and in which it was made.


28: Construction of provisions as to exercise of powers and duties-


1) Where a written law confers a power or imposes a duty, then, unless the contrary intention appears, the power may be exercised and the duty shall be performed from time to time as occasion requires.


2) Where a written law confers a power or imposes a duty on the holder of an office as such, then, unless the contrary intention appears, the power may be exercised and the duty shall be performed by the holder of the office for the time being or by a person duly appointed to act for him.


29: Power to appoint includes power to dismiss- Where a written law confers upon any person or authority a power to make appointments to any office or place, the power shall, unless the contrary intention appears, be construed as including a power to dismiss or suspend any person appointed and to appoint another person temporarily in the place of any person so suspended or in place of any sick or absent holder of such office or place:


Provided that where the power of such person or authority to make such appointment is only exercisable upon the recommendation or subject to the approval or consent of some other person or authority, such power of dismissal shall, unless the contrary intention appears, only be exercisable upon the recommendation or subject to the approval or consent of such other person or authority.


30: Construction of enabling words- Where a written law confers power on any person to do or enforce the doing of any act or thing, all such powers shall be understood to be also conferred as are reasonably necessary to enable the person to do or enforce the doing of the act or thing.


32: Official designation to include officer executing duties- When reference is made in any written law, instrument, warrant or process of any kind made or issued by the Yang di-Pertuan Agong, or a Ruler or any body or person having authority under any written law to make or to issue the same to any public officer by the term designating his office, such officer shall include the officer for the time being executing the duties of such office or any portion of such duties.


33: Power of Yang di-Pertuan Agong to provide for execution of duties of public officer during temporary absence or inability-


1) Where by or under any written law any powers are conferred or any duties are imposed upon a public officer, the Yang di-Pertuan Agong or, in the case of a public officer borne on the establishment of a State, the Ruler of that State, may direct that if, during any period, owing to absence or inability to act from illness or any other cause, such public officer is unable to exercise the powers or perform the duties of his office in any place under his jurisdiction or control, such powers shall be had and may be exercised and such duties shall be performed in such place by a person named by, or by a public officer holding the office designated by, the Yang di-Pertuan Agong or Ruler, as the case may be; and thereupon such person or public officer, during any period as aforesaid, shall have and may exercise the powers and shall perform the duties aforesaid subject to such conditions, exceptions and qualifications as the Yang di-Pertuan Agong or Ruler may direct.


2) Without prejudice to the provisions of subsection (1), when a substantive holder of any office is on leave of absence pending relinquishment of his office, it shall be lawful for another person to be appointed substantively in his place.


33C: Powers of a board, etc., not affected by vacancy, etc.- Where by or under any written law any board, commission, committee or similar body, whether corporate or unincorporate, is established, then, unless the contrary intention appears, the powers and proceedings of such board, commission, committee or similar body shall not be affected by-







a.
any vacancy in the membership thereof;






b.
any defect afterwards discovered in the appointment or qualification of a person purporting to be a member thereof; or






c.
any minor irregularity in the convening of any meeting thereof.




35: (Repealed).


36: Computation of time- In computing time for the purposes of any written law, unless the contrary intention appears-







a.
a period of days from the happening of an event or the doing of any act or thing shall be deemed to be exclusive of the day in which the event happens or the act or thing is done;






b.
if the last day of the period is a weekly holiday or a public holiday (which days are in this section referred to as excluded days) the period shall include the next following day not being an excluded day;






c.
when any act or proceeding is directed or allowed to be done or taken on a certain day, then, if that day happens to be an excluded day, the act or proceeding shall be considered as done or taken in due time if it is done or taken on the next day afterwards, not being an excluded day;






d.
when an act or proceeding is directed or allowed to be done or taken within any time not exceeding six days, excluded days shall not be reckoned in the computation of the time.




38: Provision when no time prescribed- Where no time is prescribed or allowed within which anything shall be done, such thing shall be done with all convenient speed and as often as the prescribed occasion arises.


39: Construction of power of extending time- Where in any written law a time is prescribed for doing any act or taking any proceeding and power is given to a court or other authority to extend such time, unless the contrary intention appears the power may be exercised by the court or other authority although the application for the same is not made until after the expiration of the time prescribed.


40A: Solicitor General to exercise powers of Attorney General-


1) Unless in any written law it is otherwise expressly provided, the Solicitor General may perform any of the duties and may exercise any of the powers of the Attorney General.


2) Where the Yang di-Pertuan Agong or any other person has lawfully delegated his powers to the Attorney General such delegation shall, unless otherwise expressly provided, be deemed to be delegation of powers to both the Attorney General and the Solicitor General.


42: Public officers- A reference in any written law to any public officer by the usual or common title of his office shall, if there be such an office customarily in the Federation or any State and unless the contrary intention appears, be read and construed as referring to the person for the time being holding or carrying out the duties of that office in the Federation or state, as the case may be.


44: Construction of references to laws- In any written law a description or citation of a portion of another written law shall, unless a contrary intention appears, be construed as including the word, section or other part mentioned or referred to as forming the beginning and as forming the end of the portion comprised in the description or citation.


46: (Repealed).



TWELFTH SCHEDULE. Repealed



THIRTEENTH SCHEDULE. Provisions Relating to Delimitation of Constituencies [Articles 113, 116, 117]



PART 1. DECLARATION OF AND PRINCIPLES RELATING TO THE DELIMITATION OF CONSTITUENCIES




1. The constituencies for the election of members to the House of Representatives and the Legislative Assemblies of the States shall, until altered in accordance with the provisions of this Schedule, be those first used for elections to the House or Assembly, as the case may be, pursuant to this Constitution or the Malaysia Act.




2. The following principles shall as far as possible be taken into account in dividing any unit of review into constituencies pursuant to the provisions of Articles 116 and 117-







a.
while having regard to the desirability of giving all electors reasonably convenient opportunities of going to the polls, constituencies ought to be delimited so that they do not cross State boundaries and regard ought to be had to the inconveniences of State constituencies crossing the boundaries of federal constituencies;






b.
regard ought to be had to the administrative facilities available within the constituencies for the establishment of the necessary registration and polling machines;






c.
the number of electors within each constituency in a State ought to be approximately equal except that, having regard to the greater difficulty of reaching electors in the country districts and the other disadvantages facing rural constituencies, a measure of weightage for area ought to be given to such constituencies;






d.
regard ought to be had to the inconveniences attendant on alterations of constituencies, and to the maintenance of local ties.






3. For the purposes of this Part, the number of electors shall be taken to be as shown on the current electoral rolls.




3A. For the purposes of this Part, in any review of constituencies for the purposes of election to the House of Representatives, the Federal Territory of Kuala Lumpur, the Federal Territory of Labuan and the Federal Territory of Putrajaya shall each be regarded as a State.



PART 2. PROCEDURE FOR DELIMITATION OF CONSTITUENCIES




4. Where the Election Commission have provisionally determined to make recommendations under Clause (2) of Article 113 affecting any constituency, they shall inform the Speaker of the House of Representatives and the Prime Minister accordingly, and shall publish in the Gazette and in at least one newspaper circulating in the constituency a notice stating-







a.
the effect of their proposed recommendations, and (except in a case where they propose to recommend that no alteration be made in respect of the constituency) that a copy of their recommendations is open to inspection at a specified place within the constituency; and






b.
that representations with respect to the proposed recommendations may be made to the Commission within one month after the publication of such notice,




and the Commission shall take into consideration any representations duly made in accordance with any such notice.




5. Where, on the publication of the notice under section 4 of a proposed recommendation of the Election Commission for the alteration of any constituencies, the Commission receive any representation objecting to the proposed recommendations from-







a.
the State Government or any local authority whose area is wholly or partly comprised in the constituencies affected by the recommendation; or






b.
a body of one hundred or more persons whose names are shown on the current electoral rolls of the constituencies in question,




the Commission shall cause a local enquiry to be held in respect of those constituencies.




6. In relation to any enquiry held under section 5 the Election Commission shall have all the powers conferred on Commissioners by the Commissions of Enquiry Act 1950 [Act 119].




7. Where the Election Commission revise any proposed recommendations after publishing a notice thereof under section 4, the Commission shall comply again with that section in relation to the revised recommendations, as if no earlier notice had been published:


Provided that it shall not be necessary to hold more than two local enquiries in respect of any such recommendations.




8. The Election Commission shall, having completed the procedure prescribed by this Part, submit to the Prime Minister a report on constituencies showing-







a.
the constituencies into which they recommend that each unit of review should be divided in order to give effect to the principles set out in section 2; and






b.
the names by which they recommend that those constituencies shall be known,




or stating that in their opinion no alteration is required to be made in order to give effect to the said principles.




9. As soon as may be after the Election Commission have submitted their report to the Prime Minister under section 8, he shall lay the report before the House of Representatives, together (except in a case where the report states that no alteration is required to be made) with the draft of an Order to be made under section 12 for giving effect, with or without modifications, to the recommendations contained in the report.




10. If any draft Order referred to in section 9 is approved by the House of Representatives by resolution supported by the votes of not less than one-half of the total number of members of that House, the Prime Minister shall submit the draft Order to the Yang di- Pertuan Agong.




11. If a motion for the approval of any draft Order referred to in section 9 is rejected by the House of Representatives, or is withdrawn by leave of the House, or is not supported by the votes of not less than one-half of the total number of members of the House, the Prime Minister may, after such consultation with the Election Commission as he may consider necessary, amend the draft and lay the amended draft before the House of Representatives; and if the draft as so amended is approved by the House by a resolution supported by the votes of not less than one-half of the total number of members of the House, the Prime Minister shall submit the amended draft to the Yang di-Pertuan Agong.




12. Where the draft of an Order is submitted to the Yang di-Pertuan Agong under this Part, the Yang di-Pertuan Agong shall make an Order in the terms of the draft submitted to him, and the Order shall come into force on such date as may be specified therein:


Provided that the coming into force of any such Order shall not affect any election to the House of Representatives or a Legislative Assembly until the next dissolution of Parliament or the Assembly, as the case may be, occurring on or after the date.

